Exhibit 10.54

Execution Copy

AMENDMENT NO. 1, dated as of June 19, 2015 (this “First Amendment”), to the
Bridge Credit Agreement, dated as of May 28, 2015 (the “Credit Agreement”) among
EQUINIX, INC., a Delaware corporation (the “Borrower”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and JPMORGAN CHASE BANK, N.A., as Administrative Agent. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Amended Credit Agreement (as defined below).

WHEREAS, the Loan Parties desire to amend the Credit Agreement on the terms set
forth herein; and

WHEREAS, Section 9.01 of the Credit Agreement provides that the Loan Parties and
the Required Lenders may amend the Credit Agreement.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments.

With effect from and after the Amendment No. 1 Effective Date (as defined
below), the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (the Credit Agreement as so
amended, the “Amended Credit Agreement”).

Section 2. Consent to Amend Credit Agreement. The Administrative Agent and the
Required Lenders hereby consent to the amendment of the Credit Agreement on even
date herewith as to the same matters set forth in this First Amendment.

Section 3. Effectiveness. The terms and conditions of this First Amendment shall
become effective as part of the terms and conditions of the Credit Agreement for
any and all purposes on the date (the “Amendment No. 1 Effective Date”) on which
the Administrative Agent shall have received executed signature pages hereto
from the Lenders and each Loan Party party to the Credit Agreement.

Section 4. Counterparts. This First Amendment may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or other electronic
transmission of an executed counterpart of a signature page to this First
Amendment shall be effective as delivery of an original executed counterpart of
this First Amendment. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

Section 5. Applicable Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Section 6. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this First Amendment.

Section 7. Effect of First Amendment. This First Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document, in each case except as expressly set forth herein. Each and every
term, condition, obligation, covenant and agreement contained in the Credit
Agreement or any other Loan Document is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect. Each Loan Party reaffirms
its obligations under the Loan Documents to which it is party. From and after
the effective date of this First Amendment, all references to the Credit
Agreement in any Loan Document shall, unless expressly provided otherwise, refer
to the Credit Agreement as amended by this First Amendment.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

EQUINIX, INC. By:

/s/ Melanie Mock

Name: Melanie Mock Title: Treasurer

 

[Signature Page to Project Tiger Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender

By:

/s/ Bruce S. Borden

Name: Bruce S. Borden Title: Executive Director

 

[Signature Page to Project Tiger Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICAN, N.A.,
as Lender

By:

/s/ Daniel Kelly

Name: Daniel Kelly Title: Managing Director

 

[Signature Page to Project Tiger Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Lender

By:

/s/ Caeser Wyszomirski

Name: Caeser Wyszomirski Title: Director

 

[Signature Page to Project Tiger Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
as Lender

By:

/s/ James S. Wolfe

Name: James S. Wolfe Title: Managing Director, Head of Global Leveraged Finance

 

[Signature Page to Project Tiger Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,
as Lender

By:

/s/ Robyn Zeller

Name: Robyn Zeller Title: Senior Vice President

 

[Signature Page to Project Tiger Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

ING BANK N.V.,
as Lender

By:

/s/ Stefan Plotrowsky

Name: Stefan Plotrowsky Title: Director, TMT Finance

/s/ Jeroen Kleinjan

Name: Jeroen Kleinjan Title: Managing Director

 

[Signature Page to Project Tiger Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NA,
as Lender

By:

/s/ Richard Jackson

Name: Richard Jackson Title: Managing Director

 

[Signature Page to Project Tiger Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
as Lender

By:

/s/ Matthew Antioco

Name: Matthew Antioco Title: Vice President

 

[Signature Page to Project Tiger Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement

[See Attached.]



--------------------------------------------------------------------------------

EXECUTION COPYExecution Copy

 

 

 

£875,000,000

BRIDGE CREDIT AGREEMENT

Dated as of May 28, 2015

As Amended on June 19, 2015

among

EQUINIX, INC.,

as Borrower,

VARIOUS FINANCIAL INSTITUTIONS,

as Lenders,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Sole Arranger and Bookrunner

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

CITIGROUP GLOBAL MARKETS INC. and

RBC CAPITAL MARKETS, LLC

as Lead Arrangers and Bookrunners

and

TD SECURITIES (USA) LLC

ING BANK N.V.

HSBC SECURITIES (USA) INC. and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD

as Co-Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01

 

Certain Defined Terms

     1   

SECTION 1.02

 

Computation of Time Periods

     3838   

SECTION 1.03

 

Accounting Terms

     38   

SECTION 1.04

 

Terms Generally

     39    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01

 

The Advances

     39   

SECTION 2.02

 

Making the Advances

     40   

SECTION 2.03

 

Notes

     4141   

SECTION 2.04

 

Fees

     41   

SECTION 2.05

 

Termination or Reduction of the Commitments; Mandatory Prepayments

     41   

SECTION 2.06

 

Escrow Demand Alternative Fee

     43   

SECTION 2.07

 

Interest on Advances

     44   

SECTION 2.08

 

Interest Rate Determination

     45   

SECTION 2.09

 

Optional Conversion of Advances

     4645   

SECTION 2.10

 

Optional Prepayments of Advances

     4646   

SECTION 2.11

 

Increased Costs

     4646   

SECTION 2.12

 

Illegality

     4747   

SECTION 2.13

 

Payments and Computations

     4847   

SECTION 2.14

 

Taxes

     4948   

SECTION 2.15

 

Sharing of Payments, Etc.

     5252   

SECTION 2.16

 

Use of Proceeds

     5252   

SECTION 2.17

 

Evidence of Debt

     5252   

SECTION 2.18

 

Exchange Notes

     5352   

SECTION 2.19

 

Defaulting Lenders

     5454   

SECTION 2.20

 

Mitigation

     5555    ARTICLE III    CONDITIONS TO EFFECTIVENESS AND LENDING   

SECTION 3.01

 

Conditions Precedent to Effective Date

     5656   

SECTION 3.02

 

Conditions Precedent to Closing Date

     5757   

SECTION 3.03

 

Conditions to Advances after the Closing Date

     5858   

SECTION 3.04

 

Actions by Lenders During the Certain Funds Period

     5959   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01

 

Representations and Warranties

     6059    ARTICLE V    COVENANTS   

SECTION 5.01

 

Affirmative Covenants

     6464   

SECTION 5.02

 

Negative Covenants

     74    ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01

 

Events of Default

     8988    ARTICLE VII    THE AGENTS   

SECTION 7.01

 

Authorization and Action

     9191   

SECTION 7.02

 

Administrative Agent Individually

     91   

SECTION 7.03

 

Duties of Administrative Agent; Exculpatory Provisions

     9291   

SECTION 7.04

 

Reliance by Administrative Agent

     92   

SECTION 7.05

 

Delegation of Duties

     9392   

SECTION 7.06

 

Resignation of Administrative Agent

     9393   

SECTION 7.07

 

Non-Reliance on Administrative Agent and Other Lenders

     9493   

SECTION 7.08

 

Indemnification

     9494   

SECTION 7.09

 

Other Agents

     94    ARTICLE VIII    GUARANTEE   

SECTION 8.01

 

Guarantee

     9594   

SECTION 8.02

 

No Termination

     9594   

SECTION 8.03

 

Waiver by the Guarantors

     9595   

SECTION 8.04

 

Subrogation

     9595   

SECTION 8.05

 

Waiver of Defenses

     95   

SECTION 8.06

 

Exhaustion of Other Remedies Not Required

     9696   

SECTION 8.07

 

Stay of Acceleration

     96   

SECTION 8.08

 

Guarantors May Consolidate, Etc., on Certain Terms

     96   

SECTION 8.09

 

Releases Following Sale of Assets and Other Events

     9797   

SECTION 8.10

 

Release of a Guarantor

     9897   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE IX    MISCELLANEOUS   

SECTION 9.01

 

Amendments, Etc.

     9898   

SECTION 9.02

 

Notices, Etc.

     9999   

SECTION 9.03

 

No Waiver; Remedies

     101100   

SECTION 9.04

 

Costs and Expenses

     101101   

SECTION 9.05

 

Right of Setoff

     102   

SECTION 9.06

 

Binding Effect

     103102   

SECTION 9.07

 

Assignments and Participations

     103102   

SECTION 9.08

 

Confidentiality

     107106   

SECTION 9.09

 

Debt Syndication during the Certain Funds Period

     108107   

SECTION 9.10

 

Governing Law

     108107   

SECTION 9.11

 

Execution in Counterparts

     108107   

SECTION 9.12

 

Jurisdiction, Etc.

     108107   

SECTION 9.13

 

Patriot Act Notice

     108108   

SECTION 9.14

 

No Advisory or Fiduciary Responsibility

     108   

SECTION 9.15

 

Waiver of Jury Trial

     109108   

SECTION 9.16

 

Conversion of Currencies

     109108   

SCHEDULES

 

Schedule I   –      Commitments Schedule II   –      Administrative Agent’s
Office; Certain Addresses for Notices Schedule 4.01(m)   –      Subsidiaries and
Equity Investments Schedule 4.01(q)   –      United States Taxpayer
Identification Number

EXHIBITS

 

Exhibit A   –      Form of Notice of Borrowing Exhibit B   –      Form of
Assignment and Acceptance Exhibit C-1   –      Form of Bridge Note Exhibit C-2  
–      Form of Extended Note Exhibit D-1   –      U.S. Tax Compliance
Certificate (For Foreign Lenders that are not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit D-2   –      U.S. Tax Compliance Certificate (For
Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes) Exhibit D-3   –      U.S. Tax Compliance Certificate (For Foreign
Participants that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit
D-4   –      U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

 

-iii-



--------------------------------------------------------------------------------

BRIDGE CREDIT AGREEMENT

This Amended Bridge Credit Agreement (this “Agreement”) dated as of May 28,
20152015, as amended as of June 19, 2015, is among Equinix, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Borrower”),
the Lenders (as defined below) that are parties hereto, and JPMorgan Chase Bank,
N.A., as administrative agent (together with any successor thereto appointed
pursuant to Article VII, and including any applicable designated Affiliate, the
“Administrative Agent”) for the Lenders.

RECITALS

WHEREAS, a newly formed Subsidiary of the Borrower (“Bidco”) intends to directly
or indirectly acquire (the “Acquisition”) pursuant to the Scheme Documents or
Offer Documents, as applicable (each as defined below), all of the issued and to
be issued shares of Target (as defined below) that are subject to the Scheme or
Takeover Offer (as the case may be) for consideration in cash (the “Cash
Consideration”) and newly issued shares of common stock, par value $0.001 per
share, of the Borrower, which Acquisition will be effected pursuant to a Scheme
or a Takeover Offer (each, as defined below); and

WHEREAS, in connection with the Acquisition, the Borrower and Bidco intend to
finance the payment of the Cash Consideration, the repayment of certain Existing
Target Indebtedness (as defined below) and the payment of fees and expenses
related to the Acquisition and the other transactions contemplated hereby from
(i) the proceeds of up to £875,000,000 (or the Sterling Equivalent (as defined
below) thereof to the extent denominated in Dollars or Euros) in senior
unsecured notes (the “New Senior Notes”) of the Borrower or, to the extent that
the New Senior Notes are not issued at or prior to the time the Acquisition is
consummated, the proceeds of up to £875,000,000 in borrowings by the Borrower
hereunder, (ii) certain cash on hand at the Borrower and its Restricted
Subsidiaries (as defined below), £322,851,424.77 of which has been placed into
an Escrow Account with HSBC Bank plc on May 27, 2015 (the “Escrowed Cash”),
and/or (iii) at the election of the Borrower, borrowings under the Existing
Credit Agreement (as defined below). The transactions set forth in the preceding
two paragraphs above are collectively referred to as the “Transactions”;

IN CONSIDERATION THEREOF the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“4.75% Convertible Subordinated Notes Due 2016” means those certain 4.75%
convertible subordinated notes due June 2016, issued by the Borrower in June
2009, in an initial aggregate principal amount of $373,750,000, pursuant to an
indenture dated as of June 12, 2009, between the Borrower, as issuer, and U.S.
Bank National Association, as trustee.

“4.875% Senior Notes Due 2020” means those certain 4.875% senior notes due April
2020, issued by the Borrower in March 2013, in an initial aggregate principal
amount of $500,000,000, pursuant to an indenture dated as of March 5, 2013,
between the Borrower, as issuer, and U.S. Bank National Association, as trustee.



--------------------------------------------------------------------------------

“5.375% Senior Notes Due 2022” means those certain 5.375% senior notes due
January 2022, issued by the Borrower in November 2014, in an initial aggregate
principal amount of $750,000,000, pursuant to an indenture dated as of
November 20, 2014, between the Borrower, as issuer, and U.S. Bank National
Association, as trustee, as supplemented by a First Supplemental Indenture dated
as of November 20, 2014.

“5.375% Senior Notes Due 2023” means those certain 5.375% senior notes due April
2023, issued by the Borrower in March 2013, in an initial aggregate principal
amount of $1,000,000,000, pursuant to an indenture dated as of March 5, 2013,
between the Borrower, as issuer, and U.S. Bank National Association, as trustee.

“5.750% Senior Notes Due 2025” means those certain 5.750% senior notes due
January 2025, issued by the Borrower in November 2014, in an initial aggregate
principal amount of $500,000,000, pursuant to an indenture dated as of
November 20, 2014, between the Borrower, as issuer, and U.S. Bank National
Association, as trustee, as supplemented by a Second Supplemental Indenture
dated as of November 20, 2014.

“Acceptance Condition” means, in respect of a Takeover Offer, the condition to
the Takeover Offer with respect to the number of acceptances to the Takeover
Offer which must be secured to declare the Takeover Offer unconditional as to
acceptances (as set out in the Offer Press Announcement and which shall be
acceptances having been received that would, when aggregated with all Target
Shares (excluding shares held in treasury) directly or indirectly owned by the
Borrower or Bidco, result in the Borrower or Bidco (directly or indirectly) and
their Concert Parties holding shares representing more than 75% of all Target
Shares (excluding any shares held in treasury) as at the date on which the
Takeover Offer is declared unconditional as to acceptances).

“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Borrower or at the time it merges or consolidates with or into the Borrower
or any of its Subsidiaries or that is assumed in connection with the acquisition
of assets from such Person, in each case whether or not incurred by such Person
in connection with, or in anticipation or contemplation of, such Person becoming
a Restricted Subsidiary of the Borrower or such acquisition, merger or
consolidation.

“Acquisition” has the meaning specified in the recitals hereto.

“Administrative Agent” has the meaning specified in the introduction hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

“Advance” means a Bridge Advance or an Extended Advance, as appropriate.

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

-2-



--------------------------------------------------------------------------------

“Affiliate Transaction” has the meaning specified in Section 5.02(f)(i).

“Agent Parties” has the meaning specified in Section 9.02(c).

“Agents” means, collectively, the Administrative Agent and, the
ArrangerArrangers and the Co-Managers.

“Agreement” has the meaning specified in the introduction hereto.

“Agreement Currency” has the meaning specified in Section 9.16.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act
2010.

“Applicable Creditor” has the meaning specified in Section 9.16.

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or Affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

“Applicable Margin” means 5.00% per annum; provided that the Applicable Margin
shall increase by 0.50% per annum on the date that is three months after the
Closing Date and by an additional 0.50% per annum at the end of each three-month
period thereafter (it being understood that the Applicable Margin for Base Rate
Advances shall at all times be 1.00% per annum less than the Applicable Margin
for Eurocurrency Rate Advances (but in any case not less than zero)); provided,
further, that at no time shall the interest rate in effect on the Advances
(excluding any Default Interest) exceed the Total Cap (as determined in
accordance with Section 2.08(a)).

“ArrangerArrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Citigroup Global Markets Inc. and RBC Capital
Markets, LLC.

“ASC” means FASB Accounting Standards Codification.

“Asset Acquisition” means (1) an Investment by the Borrower or any Restricted
Subsidiary of the Borrower in any other Person pursuant to which such Person
shall become a Restricted Subsidiary of the Borrower or any Restricted
Subsidiary of the Borrower, or shall be merged with or into the Borrower or any
Restricted Subsidiary of the Borrower, or (2) the acquisition by the Borrower or
any Restricted Subsidiary of the Borrower of the assets of any Person (other
than a Restricted Subsidiary of the Borrower) that constitute all or
substantially all of the assets of such Person or comprises any division or line
of business of such Person or any other properties or assets of such Person
other than in the ordinary course of business.

“Asset Management Affiliate” has the meaning specified in Section 2.05(d)(ii).

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value by

 

-3-



--------------------------------------------------------------------------------

the Borrower or any of its Restricted Subsidiaries (including any Sale and
Leaseback Transaction) to any Person other than the Borrower or a Wholly Owned
Restricted Subsidiary of the Borrower of: (1) any Capital Stock of any
Restricted Subsidiary of the Borrower; or (2) any other property or assets of
the Borrower or any Restricted Subsidiary of the Borrower (other than Capital
Stock or Indebtedness of any Unrestricted Subsidiary) other than in the ordinary
course of business; provided that asset sales or other dispositions shall not
include: (a) a transaction or series of related transactions for which the
Borrower or its Restricted Subsidiaries receive aggregate consideration of less
than $10,000,000 (or the Sterling Equivalent thereof); (b) the sale, lease,
conveyance, disposition or other transfer of all or substantially all of the
assets of the Borrower as permitted under Section 5.02(i); (c) any Restricted
Payment permitted by Section 5.02(a) or that constitutes a Permitted Investment;
(d) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof; (e) disposals or replacements of obsolete or
worn-out equipment; (f) the grant of Liens not prohibited hereunder; (g) the
licensing of intellectual property; (h) dispositions of accounts receivable to
local distribution companies under guaranteed receivables agreements entered
into in the ordinary course of business; (i) the sale of inventory, receivables
and other current assets in the ordinary course of business; (j) Sale and
Leaseback Transactions permitted under clause (N) of the definition of
“Permitted Indebtedness”; (k) the disposition of cash or Cash Equivalents in the
ordinary course of business; and (l) any disposition by a Restricted Subsidiary
to the Borrower or by the Borrower or its Restricted Subsidiary to a Restricted
Subsidiary.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

“Attributable A/R Share” means, with respect to any Subsidiary, an amount equal
to the product of (a) the percentage of the Equity Interests of such Subsidiary
owned directly or indirectly by the Borrower multiplied by (b) the net accounts
receivable of such Subsidiary.

“Attributable Asset Share” means, with respect to any Subsidiary, an amount
equal to the product of (a) the percentage of the Equity Interests of such
Subsidiary owned directly or indirectly by the Borrower multiplied by (b) the
total assets of such Subsidiary.

“Attributable Debt” means, in respect of a Sale and Leaseback Transaction, the
present value, discounted at the interest rate implicit in the sale and
leaseback transaction, of the total obligations of the lessee for rental
payments during the remaining term of the lease in the sale and leaseback
transaction.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period starting on the Effective Date and ending
on the Commitment Termination Date.

“Bank Facility” means any credit agreement, including the Existing Credit
Agreement, together with the related documents thereto (including, without
limitation, any guarantee agreements and security documents), in each case as
such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including one or
more credit agreements, loan agreements or similar agreements or indentures
extending the maturity of, refinancing, replacing or otherwise restructuring
(including increasing the amount of available borrowings thereunder or adding
Restricted Subsidiaries of the Borrower as additional borrowers or guarantors
thereunder) all or any portion of the Indebtedness under such agreement or
agreements or any successor or replacement agreement or agreements and whether
by the same or any other agent, holders, lender or group of lenders.

 

-4-



--------------------------------------------------------------------------------

“Basket Period” has the meaning specified in Section 5.02(a)(i)(D)(3)(v).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its “prime rate,” and (c) the Eurocurrency Rate on such day (or, if such
day is not a Business Day, the next preceding Business Day) for a deposit in
Dollars with a maturity of one month plus 1.00%; provided that in no event shall
the Base Rate be less than 2.00%. The “prime rate” is a rate set by JPMorgan
Chase Bank, N.A. based upon various factors including JPMorgan Chase Bank,
N.A.’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
JPMorgan Chase Bank, N.A. shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Bidco” has the meaning specified in the recitals hereto.

“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof.

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification.

“Borrower” has the meaning specified in the introduction hereto.

“Borrower Materials” has the meaning specified in Section 5.01(l).

“Borrowing” means a borrowing consisting of simultaneous Advances made by the
Lenders to the Borrower pursuant to Section 2.01.

“Borrowing Minimum” means £5,000,000 or $5,000,000, as applicable.

“Borrowing Multiple” means £1,000,000 or $1,000,000, as applicable.

“Bridge Advance” means an advance by a Lender pursuant to its Commitment to the
Borrower as part of a Borrowing.

“Bridge Facility” means the Commitments and any Advances made thereunder.

“Bridge Facility Maturity Date” means the date that is one year following the
Closing Date, or, if the date that is one year following the Closing Date is not
a Business Day, the Business Day immediately preceding the date that is one year
following the Closing Date.

“Bridge Note” has the meaning specified in Section 2.03.

“Business Day” means any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurocurrency market other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the laws of, or are in fact closed in, New York City or London.

 

-5-



--------------------------------------------------------------------------------

“Capital Stock” means:

(a) with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock of such Person, and all options, warrants or other rights to
purchase or acquire any of the foregoing; and

(b) with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing.

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Cash Consideration” has the meaning specified in the recitals hereto.

“Cash Equivalents” means:

(a) debt securities denominated in Euro, Sterling or Dollars to be issued or
directly and fully guaranteed or insured by the government of a Participating
Member State, the United Kingdom or the United States, as applicable, where the
debt securities have not more than twelve months to final maturity and are not
convertible into any other form of security;

(b) commercial paper denominated in Euro, Sterling or Dollars maturing no more
than one year from the date of creation thereof and, at the time of acquisition,
having a rating of at least P1 from Moody’s and A1 from S&P;

(c) certificates of deposit denominated in Euro, Sterling or Dollars having not
more than twelve months to maturity issued by a bank or financial institution
incorporated or having a branch in a Participating Member State in the United
Kingdom or the United States; provided that the bank is rated P1 by Moody’s or
A1 by S&P;

(d) any cash deposit denominated in Euro, Sterling or Dollars with any
commercial bank or other financial institution, in each case whose long term
unsecured, unsubordinated debt rating is at least A3 by Moody’s or A- by S&P;

(e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with any bank or financial institution meeting the qualifications specified in
clause (d) above; and

(f) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above.

“Certain Funds Covenants” means the covenants of the Borrower and Bidco (insofar
as they relate to the Borrower or Bidco and, for the avoidance of doubt, not
including any covenant to procure compliance with such covenant by any other
Person or that any other Person takes or refrains from taking any action)
contained in Sections 5.01(d)(i), 5.01(m) (other than clauses (ix) and
(x) thereof), 5.01(n)(ii), 5.02(a), 5.02(c), 5.02(d), 5.02(g) and 5.02(i).

 

-6-



--------------------------------------------------------------------------------

“Certain Funds Event of Default” means, in each case, other than to the extent
that such Event of Default relates to, or is made in relation to, circumstances
affecting any of Target and its Subsidiaries (the “Target Group”), an Event of
Default arising from any of the following:

(a) Section 6.01(a);

(b) Section 6.01(b) as it relates to the Certain Funds Representations;

(c) Section 6.01(c);

(d) Section 6.01(cd) as it relates to the Certain Funds Covenants;

(de) Section 6.01(fg) or (gh) insofar as they relate to the Borrower or Bidco,
but excluding, in relation to involuntary proceedings, any Event of Default
caused by a frivolous or vexatious (and in either case, lacking in merit)
action, proceeding or petition in respect of which no order or decree in respect
of such involuntary proceeding shall have been entered; or

(ef) Section 6.01(hi).

“Certain Funds Period” means the period commencing on the Effective Date and
ending on the Commitment Termination Date.

“Certain Funds Purposes” means:

(a) where the Acquisition proceeds by way of a Scheme:

(i) payment (directly or indirectly) of the cash price payable by Bidco to the
holders of the Target Shares in consideration of such Target Shares being
acquired by Bidco;

(ii) payment (directly or indirectly) of any cash amounts required in relation
to any securities convertible into, rights to subscribe or options over Target
Shares;

(iii) financing (directly or indirectly) the fees, costs and expenses in respect
of the Transactions; and

(iv) repayment of Existing Target Indebtedness; or

(b) where the Acquisition proceeds by way of a Takeover Offer:

(i) payment (directly or indirectly) of all or part of the cash price payable by
Bidco to the holders of the Target Shares subject to the Takeover Offer in
consideration of the acquisition of such Target Shares pursuant to the Takeover
Offer or pursuant to the compulsory acquisition procedures set out in §§ 979-982
of the Companies Act;

(ii) financing (directly or indirectly) all or part of the cash price payable by
Bidco to the holders of securities convertible into rights to subscribe or
options to acquire Target Shares;

 

-7-



--------------------------------------------------------------------------------

(iii) financing (directly or indirectly) the fees, costs and expenses in respect
of the Transactions; and

(iv) repayment of Existing Target Indebtedness.

“Certain Funds Representations” means each of the representations and warranties
in respect of the Borrower and Bidco only set out in Sections 4.01(a), (b),
(c) (but only as it relates to receipt of required Governmental Authority or
regulatory body approvals as of the Effective Date, the Closing Date or any
other date of an Advance), (d), (n) and (s)(ii).

“Change of Control” means the occurrence of one or more of the following events:

(a) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Borrower to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act (a “Group”), together with any Affiliates thereof (whether
or not otherwise in compliance with the provisions of this Agreement);

(b) the approval by the holders of Capital Stock of the Borrower of any plan or
proposal for the liquidation or dissolution of the Borrower (whether or not
otherwise in compliance with the provisions of this Agreement); or

(c) any Person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower.

For the avoidance of doubt, the consummation of the Company Conversion shall not
constitute a “Change of Control.”

“City Code” means the City Code on Takeovers and Mergers.

“Class” when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances comprising such Borrowing, are Bridge Advances or
Extended Advances.

“Clean-up Date” has the meaning specified in Section 6.01.

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 9.01).

“Closing Date Securities Demand” has the meaning specified in
Section 5.01(o)(ii).

“Code” means the United States Internal Revenue Code of 1986.

“Co-Managers” means TD Securities (USA) LLC, ING Bank N.V., HSBC Securities
(USA) Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01(a), as such commitment may be reduced from time
to time pursuant to the terms hereof. The initial amount of each Lender’s
Commitment is (a) the amount set forth in the column labeled “Commitment”
opposite such Lender’s name on Schedule I hereto or (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the

 

-8-



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 9.07(d), as such amount may be reduced
from time to time pursuant to the terms hereof. As of the Effective Date, the
aggregate amount of the Commitments is £875,000,000.

“Commitment Termination Date” means the earlier of (a) the date on which a
Mandatory Cancellation Event occurs or exists (for the avoidance of doubt, on
such date but immediately after the relevant Mandatory Cancellation Event occurs
or first exists) and (b) the date on which the Commitments are terminated in
full in accordance with Section 2.05 or 6.01.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock and includes, without limitation,
all series and classes of such common stock.

“Companies Act” means the Companies Act 2006 of the United Kingdom.

“Company Conversion” means the actions taken by the Borrower and its
Subsidiaries in connection with Borrower’s qualification as a REIT, including
without limitation, (y) separating from time to time all or a portion of its
United States and international businesses into, as defined by the Code, taxable
REIT subsidiaries (“TRS”) and/or qualified REIT subsidiaries (“QRS”) (it being
understood that any such TRS and/or QRS shall remain Restricted Subsidiaries
and/or Guarantors, as applicable, as prior to the Company Conversion) and
(z) amending its charter to impose ownership limitations on the Borrower’s
Capital Stock directly or indirectly by merging into a Wholly Owned Restricted
Subsidiary of the Borrower.

“Concert Party” has the meaning specified in the City Code.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Depreciation, Amortization and Accretion Expense” means, with
respect to any Person for any period, the total amount of depreciation and
amortization (including amortization of goodwill and other intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and accretion expense, including the amortization of deferred financing
fees or costs of such Person and its Restricted Subsidiaries for such period on
a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following, in each case to the extent
deducted in determining Consolidated Net Income for such period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, Federal, state, franchise and similar taxes and foreign
withholding taxes (including any levy, impost, deduction, charge, rate, duty,
compulsory loan or withholding which is levied or imposed by a governmental
agency, and any related interest, penalty, charge, fee or other amount) of such
Person paid or accrued during such period deducted (and not added back) in
computing Consolidated Net Income; plus

(ii) Consolidated Interest Expense of such Person for such period to the extent
the same were deducted (and not added back) in calculating such Consolidated Net
Income; plus

 

-9-



--------------------------------------------------------------------------------

(iii) Consolidated Depreciation, Amortization and Accretion Expense of such
Person for such period to the extent that the same were deducted (and not added
back) in computing Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering or the incurrence of Indebtedness permitted to be
incurred in accordance with this Agreement (including a refinancing hereof)
(whether or not successful), in each case, deducted (and not added back) in
computing Consolidated Net Income; plus

(v) any other Non-cash Charges, including any provisions, provision increases,
write-offs or write-downs reducing Consolidated Net Income for such period
(provided that, if any such Non-cash Charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent), and excluding amortization of a prepaid cash item that was paid in a
prior period; plus

(vi) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Capital
Stock); plus

(vii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back; plus

(viii) any net loss from disposed or discontinued operations; plus

(ix) any net unrealized loss (after any offset) resulting in such period from
obligations under any Currency Agreements and the application of ASC 815;
provided that, to the extent any such Currency Agreement relates to items
included in the preparation of the income statement (as opposed to the balance
sheet, as reasonably determined by the Borrower), the realized loss on a
Currency Agreement shall be included to the extent the amount of such hedge gain
or loss was excluded in a prior period; plus

(x) any net unrealized loss (after any offset) resulting in such period from
(A) currency translation or exchange losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk and (B) changes in the fair value of Indebtedness
resulting from changes in interest rates; plus

(xi) the amount of any minority interest expense (less the amount of any cash
dividends paid in such period to holders of such minority interests); plus

(xii) the amount of any costs and expenses associated with the Company
Conversion, including, without limitation, planning and advisory costs related
to the foregoing; and

 

-10-



--------------------------------------------------------------------------------

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period;

(ii) any net gain from disposed or discontinued operations;

(iii) any net unrealized gain (after any offset) resulting in such period from
obligations under any Currency Agreements and the application of ASC 815;
provided that, to the extent any such Currency Agreement relates to items
included in the preparation of the income statement (as opposed to the balance
sheet, as reasonably determined by the Borrower), the realized gain on a
Currency Agreement shall be included to the extent the amount of such hedge gain
or loss was excluded in a prior period; plus

(iv) any net unrealized gains (after any offset) resulting in such period from
(A) currency translation or exchange gains including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk and (B) changes in the fair value of Indebtedness
resulting from changes in interest rates.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio for which financial statements are available (the “Transaction Date”) to
Consolidated Fixed Charges of such Person for the Four Quarter Period. In
addition to and without limitation of the foregoing, for purposes of this
definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

(a) the incurrence or repayment of any Indebtedness or the designation or
elimination (including by de-designation) of any Designated Revolving
Commitments of such Person or any of its Restricted Subsidiaries (and the
application of the proceeds thereof) giving rise to the need to make such
calculation and any incurrence or repayment of other Indebtedness (and the
application of the proceeds thereof), other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to working capital facilities, occurring during the Four Quarter Period
or at any time subsequent to the last day of the Four Quarter Period and on or
prior to the Transaction Date, as if such incurrence or repayment of
Indebtedness or designation or elimination (including by de-designation) of
Designated Revolving Commitments, as the case may be (and the application of the
proceeds thereof), occurred on the first day of the Four Quarter Period (and in
the case of Designated Revolving Commitments, as if Indebtedness in the full
amount of any undrawn Designated Revolving Commitments had been incurred
throughout such period); and

(b) any asset sales or other dispositions or Asset Acquisitions (including,
without limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Indebtedness and also including any Consolidated EBITDA (including any pro forma

 

-11-



--------------------------------------------------------------------------------

expense and cost reductions calculated on a basis consistent with Regulation S-X
promulgated under the Exchange Act) attributable to the assets which are the
subject of the Asset Acquisition or asset sale or other disposition during the
Four Quarter Period) occurring during the Four Quarter Period or at any time
subsequent to the last day of the Four Quarter Period and on or prior to the
Transaction Date, as if such asset sale or other disposition or Asset
Acquisition (including the incurrence, assumption or liability for any such
Acquired Indebtedness) occurred on the first day of the Four Quarter Period. If
such Person or any of its Restricted Subsidiaries directly or indirectly
guarantees Indebtedness of a third Person, the preceding sentence shall give
effect to the incurrence of such guaranteed Indebtedness as if such Person or
any Restricted Subsidiary of such Person had directly incurred or otherwise
assumed such guaranteed Indebtedness.

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio”:

(a) interest on outstanding Indebtedness or on borrowings deemed to have been
incurred under Designated Revolving Commitments determined on a fluctuating
basis as of the Transaction Date and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness or on borrowings deemed to have been
incurred under Designated Revolving Commitments in effect on the Transaction
Date; and

(b) notwithstanding clause (a) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to Interest Swap Obligations, shall be deemed to accrue at the rate per annum
resulting after giving effect to the operation of such agreements.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of:

(a) Consolidated Interest Expense; plus

(b) the product of (x) the amount of all dividend payments on any series of
Preferred Stock of such Person and, to the extent permitted under this
Agreement, its Restricted Subsidiaries (other than dividends paid in Qualified
Capital Stock and other than dividends paid by a Restricted Subsidiary of such
Person to such Person or to a Wholly Owned Restricted Subsidiary of such Person)
paid, accrued or scheduled to be paid or accrued during such period times (y) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current effective consolidated Federal, state and local income
tax rate of such Person, expressed as a decimal.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

(a) the aggregate of the interest expense of such Person and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation: (i) any amortization of debt discount
and the amortization or write-off of deferred financing costs, including
commitment fees; (ii) the net costs under Interest Swap Obligations; (iii) all
capitalized interest; (iv) non-cash interest expense (other than non-cash
interest on any convertible or exchangeable debt issued by the Borrower that
exists by virtue of the bifurcation of the debt and equity components of such
convertible or exchangeable notes and the application of ASC 470-20 (or related
accounting pronouncement(s))); (v) commissions, discounts and other fees and
charges owed with respect to letters of credit and banker’s acceptance
financing; (vi) dividends

 

-12-



--------------------------------------------------------------------------------

with respect to Disqualified Capital Stock; (vii) dividends with respect to
Preferred Stock of Restricted Subsidiaries of such Person; (viii) imputed
interest with respect to sale and leaseback transactions; and (ix) the interest
portion of any deferred payment obligation; plus

(b) the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Restricted Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP; less

(c) interest income for such period.

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Restricted Subsidiaries
for such period on a consolidated basis, determined in accordance with GAAP;
provided that there shall be excluded therefrom (without duplication):

(a) any after tax effect of extraordinary, non-recurring or unusual gains or
losses (including all fees and expenses relating thereto) or expenses (including
relating to the Transaction);

(b) any net after tax gains or losses on disposal of disposed, abandoned or
discontinued operations;

(c) any after tax effect of gains or losses (including all fees and expenses
relating thereto) attributable to sale, transfer, license, lease or other
disposition of assets or abandonments or the sale, transfer or other disposition
of any Equity Interest of any Person other than in the normal course of
business;

(d) the net income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, except to the extent of cash dividends or distributions paid to the
Borrower or to a Restricted Subsidiary of the Borrower by such Person;

(e) any after tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Currency Agreement or (iii) other
derivative instruments;

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP;

(g) any non-cash compensation charge or expense including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights;

(h) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any issuance or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction, amendment
or modification of any debt instrument;

(i) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued);

 

-13-



--------------------------------------------------------------------------------

(j) in the case of a successor to the referent Person by consolidation or merger
or as a transferee of the referent Person’s assets, any earnings of the
successor entity prior to such consolidation, merger or transfer of assets;

(k) the net income (but not loss) of any Restricted Subsidiary of the referent
Person to the extent that the declaration of dividends or similar distributions
by that Restricted Subsidiary of that income is restricted by contract,
operation of law or otherwise; and

(l) acquisition-related costs resulting from the application of ASC 805.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, but without duplication, Consolidated Net Income
shall include the amount of proceeds received from business interruption
insurance and reimbursements of any expenses and charges that are covered by
indemnification or other reimbursement provisions in connection with any
Permitted Investment or any sale, conveyance, transfer or other disposition of
assets permitted under this Agreement (in each case, whether or not
nonrecurring).

Notwithstanding the foregoing, for the purpose of Section 5.02(a) only (other
than Section 5.02(a)(i)(D)(3)(y)), there shall be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Investments
(other than Permitted Investments) made by Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Investments (other than
Permitted Investments) from the Borrower and its Restricted Subsidiaries, any
repayments of loans and advances which constitute Investments (other than
Permitted Investments) by the Borrower or any of its Restricted Subsidiaries,
any sale of the stock of an Unrestricted Subsidiary or any distribution or
dividend from an Unrestricted Subsidiary, in each case only to the extent such
amounts increase the amount of Restricted Payments permitted under
Section 5.02(a)(i)(D)(3)(y).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Conversion,” “Convert,” or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Conversion Fee” has the meaning assigned to that term in the Syndication and
Fee Letter.

“Court” means The High Court of Justice of England and Wales.

“Court Meeting” means a meeting convened by the Court between the owners of the
Target Shares to seek their approval of the Scheme (or any adjournment thereof).

“Court Order” means the order of the Court sanctioning the Scheme.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Restricted Subsidiary of the Borrower against fluctuations in
currency values.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

-14-



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or Federal regulatory authority
acting in such a capacity; provided that, for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (B) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian or
custodian or similar official by a Governmental Authority under or based on the
law of the country where such Person is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed, in any
such case, where such ownership or action, as applicable, does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding as to such Lender absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.19(b))
upon delivery of written notice of such determination to the Borrower and each
Lender.

“Demand Failure” means a failure by the Borrower to (i) issue Demand Securities
in connection with a Closing Date Securities Demand or a Post-Closing Securities
Demand that is made in accordance with the provisions of Section 5.01(o)(ii), or
(ii) comply in all material respects with its obligations set forth in
Section 5.01(o)(i) or 5.01(o)(ii)(L) (the next Business Day following such
Demand Failure being the “Demand Failure Date”).

“Demand Failure Date” has the meaning specified in the definition of “Demand
Failure.”

 

-15-



--------------------------------------------------------------------------------

“Demand Securities” has the meaning specified in Section 5.01(o)(ii).

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, executed by the principal financial officer of the Borrower,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of or collection on such Designated Non-cash Consideration.

“Designated Revolving Commitments” means the amount or amounts of any
commitments to make loans or extend credit on a revolving basis to the Borrower
or any of its Restricted Subsidiaries by any Person other than the Borrower or
any of its Restricted Subsidiaries that has or have been designated (but only to
the extent so designated) in an officers’ certificate delivered to the
Administrative Agent as “Designated Revolving Commitments” until such time as
the Borrower subsequently delivers an officers’ certificate to the
Administrative Agent to the effect that the amount or amounts of such
commitments shall no longer constitute “Designated Revolving Commitments.”

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control or an Asset Sale), matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof (except, in each case, upon the occurrence of a Change of Control
or an Asset Sale), in each case, on or prior to the Extended Advance Maturity
Date.

“Dollar Equivalent” means, on any date, (a) with respect to any amount in
Dollars, such amount, and (b) with respect to any amount in any currency other
than Dollars, the equivalent in Dollars of such amount, determined by the
Administrative Agent using the Exchange Rate with respect to such currency at
the time in effect.

“Dollars” and the “$” sign each means lawful currency of the United States.

“Domestic Restricted Subsidiary” means a Restricted Subsidiary incorporated or
otherwise organized under the laws of the United States, any State thereof or
the District of Columbia.

“Effective Date” means May 28, 2015, being the date that the conditions set
forth in Section 3.01 arewere satisfied (or waived in accordance with
Section 9.01).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default (or, during the Certain Funds Period, no Certain Funds Event of Default)
has occurred and is continuing, by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that no Defaulting Lender
(or Person who would be a Defaulting Lender upon becoming a Lender) nor the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.

 

-16-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of Common Stock or Preferred
Stock of the Borrower (excluding Disqualified Capital Stock), other than:

(a) public offerings with respect to the Borrower’s or any direct or indirect
parent company’s common stock registered on Form S-4 or Form S-8 (or similar
forms under non-U.S. law);

(b) issuances to any Subsidiary of the Borrower;

(c) issuances pursuant to the exercise of options or warrants outstanding on the
date hereofEffective Date;

(d) issuances upon conversion of securities convertible into Common Stock
outstanding on the date hereofEffective Date;

(e) issuances in connection with an acquisition of property in a transaction
entered into on an arm’s-length basis;

(f) issuances pursuant to employee stock plans; and

(g) issuances in connection with the purchase price payable with respect to the
Acquisition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary thereof within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification

 

-17-



--------------------------------------------------------------------------------

that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Escrow Account” means any account established for the purpose of depositing
funds prior to their being applied towards Certain Funds Purposes.

“Escrow Securities Demand” has the meaning specified in Section 5.01(o)(ii).

“Escrowed Cash” has the meaning specified in the recitals hereto.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the Screen Rate shall be less than 1.00%,
such rate shall be deemed to be 1.00% for the purposes of this Agreement;
provided, further, that, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to
Dollars, then the Eurocurrency Rate shall be the Interpolated Rate at such time;
provided that, if any Interpolated Rate shall be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement. “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time; provided, further, that, if no Screen Rate is available for
Dollars, the Eurocurrency Rate shall be the arithmetic mean (rounded up to four
decimal places) of the rates quoted by the Reference Banks to leading banks in
the London interbank market for the offering of deposits in Dollars for such
Interest Period, in each case as of 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable at any time during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the actual reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities

 

-18-



--------------------------------------------------------------------------------

or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on Eurocurrency Rate Advances is determined) having a
term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Proceeds” has the meaning specified in Section 2.05(d)(C).

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Date” has the meaning specified in Section 2.18(a).

“Exchange Event” has the meaning specified in Section 2.18(a).

“Exchange Note Indenture” means the indenture relating to the Exchange Notes,
which shall (except as otherwise expressly provided in this Agreement) contain
terms substantially consistent with the terms of the indenture relating to the
5.750% Senior Notes Due 2025.

“Exchange Note Trustee” has the meaning specified in Section 2.18(d).

“Exchange Notes” has the meaning specified in Section 2.18(a).

“Exchange Notice” has the meaning specified in Section 2.18(b).

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent or Sterling Equivalent of any other currency, the rate at which such
other currency may be exchanged into Dollars or Sterling, as applicable, at the
time of determination on such day as set forth on the Reuters WRLD Page for such
currency. In the event that such rate does not appear on any Reuters WRLD Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such an agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about such time as the Administrative Agent shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars or Sterling, as applicable, for delivery two
Business Days later; provided that, if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Exchange Trigger Event” shall be deemed to have occurred on each date that the
Administrative Agent shall have received requests from the Lenders in accordance
with Section 2.18 to exchange a principal amount of Extended Advances (that are
outstanding as Extended Advances at such time) for Exchange Notes, which shall
be in an aggregate amount equal to or greater than $100,000,000 or, if less than
$100,000,000 aggregate principal amount of Extended Advances remain outstanding,
all outstanding remaining Extended Advances.

“Exchange Trigger Event Notice” has the meaning specified in Section 2.18(a).

“Excluded Taxes” means, with respect to each Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party under any Loan Document, (i) Taxes imposed on (or measured by) its
overall net income (however denominated), franchise Taxes

 

-19-



--------------------------------------------------------------------------------

(including United States backup withholding and branch profits Taxes), in each
case, as a result of (X) such Lender or Agent, as the case may be, being
organized or, in the case of a Lender, having Applicable Lending Office in the
jurisdiction (including any political subdivision) imposing such Taxes or (Y) a
present or former connection between such Lender and the jurisdiction imposing
such Tax (other than connections arising from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Advance or Loan Document), (ii) any Tax that is imposed by
reason of such recipient’s failure to comply with Section 2.14(f), (iii) any
U.S. Federal withholding Tax imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect at the time a Lender becomes a party to this
Agreement (or designates a new Applicable Lending Office), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from the applicable Loan Party with respect to such
withholding Tax pursuant to Section 2.14 and (iv) any Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of December 17,
2014, among, inter alios, the Borrower, the lenders from time to time party
thereto, and Bank of America, N.A., as administrative agent.

“Existing Notes” means the 4.75% Convertible Subordinated Notes Due 2016, the
4.875% Senior Notes Due 2020, the 5.375% Senior Notes Due 2022, the 5.375%
Senior Notes Due 2023 and the 5.750% Senior Notes Due 2025.

“Existing Target Indebtedness” means Indebtedness of Target existing on the
Closing Date.

“Extended Advance” has the meaning specified in Section 2.01(b).

“Extended Advance Maturity Date” means the seventh anniversary of the Bridge
Facility Maturity Date; provided that following a Demand Failure, the Extended
Advance Maturity Date shall be the sixth anniversary of the Bridge Facility
Maturity Date.

“Extended Note” has the meaning specified in Section 2.03.

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower or any duly
appointed officer of the Borrower or a Restricted Subsidiary, as applicable,
acting reasonably and in good faith and, in respect of any asset or property
with a fair market value in excess of $50,000,000, shall be determined by the
Board of Directors of the Borrower and shall be evidenced by a Board Resolution
of the Board of Directors of the Borrower delivered to the Administrative Agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
AgreementEffective Date (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this AgreementEffective Date (or any amended or successor version
described above) and any intergovernmental agreements between the United States
and any other jurisdiction entered into in connection with the foregoing
(including any treaty, law, regulation or other official guidance enacted in any
other jurisdiction implementing any of the foregoing).

 

-20-



--------------------------------------------------------------------------------

“Financial Adviser” has the meaning specified in Section 2.05(d)(i).

“First Amendment” means Amendment No. 1 to this Agreement dated as of June 19,
2015, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that of the United States. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Restricted Subsidiary” means a Restricted Subsidiary that is not
incorporated or otherwise organized under the laws of the United States, any
State thereof or the District of Columbia.

“Four Quarter Period” has the meaning set forth in the definition of
“Consolidated Fixed Charge Coverage Ratio.”

“GAAP” means generally accepted accounting principles set forth in the
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession of the United States, which are in effect
(a) for purposes of Sections 4.01(e), 4.01(k), 5.01(b) and 5.01(f), from time to
time and (b) for all other purposes of this Agreement, as of July 11, 2011.

“General Meeting” means the extraordinary general meeting of the holders of
Target Shares (or any adjournment thereof) to be convened in connection with the
implementation of a Scheme.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group” has the meaning set forth in the definition of “Change of Control.”

“Guarantee” has the meaning specified in Section 8.01.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantor” means each of the Borrower’s Domestic Restricted Subsidiaries that
in the future executes and delivers an agreement reasonably satisfactory in form
and substance to the Administrative Agent pursuant to which such Domestic
Restricted Subsidiary agrees to be bound by the terms of this Agreement as a
Guarantor; provided that any Person constituting a Guarantor as described above
shall cease to constitute a Guarantor when its respective Guarantee is released
in accordance with the terms of this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate.”

“incur” has the meaning specified in Section 5.02(c)(i).

 

-21-



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(c) all Capitalized Lease Obligations and all Attributable Debt of such Person;

(d) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all obligations under
any title retention agreement (but excluding (i) trade accounts payable and
other accrued liabilities arising in the ordinary course of business that are
not overdue by 120 days or more or are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and
(ii) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP);

(e) all obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit (A) securing obligations (other
than obligations described in (a)-(d) above) entered into the ordinary course of
business of such Person to the extent such letters of credit are not drawn upon
or, if and to the extent drawn upon, such drawing is reimbursed no later than
the fifth Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit) or (B) that are
otherwise cash collateralized;

(f) guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (a) through (e) above and clause (h) below;

(g) all obligations of any other Person of the type referred to in clauses
(a) through (f) that are secured by any Lien on any property or asset of such
Person, the amount of such obligation being deemed to be the lesser of the fair
market value of such property or asset or the amount of the obligation so
secured;

(h) all obligations under Currency Agreements and Interest Swap Obligations of
such Person;

(i) all Disqualified Capital Stock issued by such Person or Preferred Stock
issued by such Person’s non-Domestic Restricted Subsidiaries which are not
Guarantors with the amount of Indebtedness represented by such Disqualified
Capital Stock or Preferred Stock being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price, but
excluding accrued dividends, if any; and

(j) the aggregate amount of Designated Revolving Commitments in effect on such
date.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

 

-22-



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” means all Taxes, other than (i) Excluded Taxes and
(ii) Other Taxes, imposed on or with respect to any payment made by or on
account of any Obligation of any Loan Party under any Loan Document.

“Independent Financial Advisor” means a firm: (1) that does not, and whose
directors, officers and employees or Affiliates do not, have a direct or
indirect financial interest in the Borrower; and (2) that, in the judgment of
the Board of Directors of the Borrower, is otherwise independent and qualified
to perform the task for which it is to be engaged.

“Information” has the meaning specified in Section 9.08.

“Initial Lender” has the meaning specified in the definition of “Lenders”.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon written notice received by the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the Bridge
Facility Maturity Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration (it being
understood that the Borrower shall be permitted to make multiple Borrowings
consisting of Eurocurrency Rate Advances on the same date, each of which may be
of different durations);

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional

 

-23-



--------------------------------------------------------------------------------

amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Interpolated Rate” has the meaning specified in the definition of “Eurocurrency
Rate.”

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any other Person. “Investment” shall exclude extensions of trade credit by
the Borrower and its Restricted Subsidiaries on commercially reasonable terms in
accordance with normal trade practices of the Borrower or such Restricted
Subsidiary, as the case may be, and, in the case of the Borrower and its
Restricted Subsidiaries, intercompany loans, advances or Indebtedness having a
term not exceeding 364 days and made in the ordinary course of business
consistent with past practice. If the Borrower or any Restricted Subsidiary of
the Borrower sells or otherwise disposes of any Common Stock of any direct or
indirect Restricted Subsidiary of the Borrower such that, after giving effect to
any such sale or disposition, such Person is no longer a Subsidiary of the
Borrower, the Borrower shall be deemed to have made an Investment on the date of
any such sale or disposition equal to the fair market value of the Common Stock
of such Restricted Subsidiary not sold or disposed of. The amount of any
Investment outstanding at any time shall be the original cost of such
Investment, reduced by any dividend, distribution, interest payment, return of
capital, repayment or other amount received in cash by the Borrower or a
restricted subsidiary in respect of such Investment.

“Investment Banks” has the meaning specified in Section 5.01(o)(i).

“Issue Date” means November 20, 2014.

“Judgment Currency” has the meaning specified in Section 9.16.

“Lender Parties” has the meaning specified in Section 8.01.

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof or on the signature
pages of the First Amendment (each, an “Initial Lender”) and (b) each Eligible
Assignee of Commitments or Advances that shall become a party hereto pursuant to
Section 9.07(a), (b) and (c).

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

“Loan Documents” means this Agreement and any amendments hereto and any Notes
entered into in connection herewith.

“Loan Parties” means the Borrower and the Guarantors, if any.

“Long Stop Date” means November 29, 2016.

“Losses” has the meaning specified in Section 9.04(b).

 

-24-



--------------------------------------------------------------------------------

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:

(a) where the Acquisition proceeds by way of a Scheme:

(i) the Court Meeting is held (and not adjourned or otherwise postponed) to
approve the Scheme at which a vote is held to approve the Scheme, but the Scheme
is not so approved in accordance with the Companies Act by the requisite
majority of the Scheme Shareholders at such Court Meeting;

(ii) the General Meeting is held (and not adjourned or otherwise postponed) to
pass the Scheme Resolutions at which a vote is held on the Scheme Resolutions,
but the Scheme Resolutions are not passed by the requisite majority of the
shareholders of Target at such General Meeting;

(iii) an application for the issuance of the Court Order is made to the Court
(and not adjourned or otherwise postponed) but the Court (in its final judgment)
refuses to grant the Court Order;

(iv) either the Scheme lapses or it is withdrawn with the consent of the Panel
or by order of the Court;

(v) a Court Order is issued but not filed with the Registrar within five
Business Days of its issuance; or

(vi) the later of the date which is 15 days after the Scheme Effective Date and
the date upon which all payments made or to be made for Certain Funds Purposes
have been paid in full in cleared funds,

unless, in respect of paragraphs (i) to (v) inclusive above for the purpose of
switching from a Scheme to a Takeover Offer, within five Business Days of such
event the Borrower or its Subsidiary has notified the Administrative Agent it
intends to issue, and then within ten Business Days after delivery of such
notice does issue, an Offer Press Announcement and provides a copy to the
Administrative Agent (in which case no Mandatory Cancellation Event shall have
occurred and, for the avoidance of doubt, no Mandatory Cancellation Event shall
be deemed to have occurred at any time pending the expiry of such periods);

(b) where the Acquisition proceeds by way of a Takeover Offer:

(i) such Takeover Offer lapses, terminates or is withdrawn with the consent of
the Panel unless, for the purpose of switching from a Takeover Offer to a
Scheme, within five Business Days of such event the Borrower or its Subsidiary
has notified the Administrative Agent it intends to issue, and then within ten
Business Days after delivery of such notice does issue, a Press Release and
provides a copy to the Administrative Agent (in which case no Mandatory
Cancellation Event shall have occurred and, for the avoidance of doubt, no
Mandatory Cancellation Event shall be deemed to have occurred at any time
pending the expiry of such periods); or

(ii) the date which is six weeks after the date (or to the extent necessary to
address a minority shareholder’s application to Court in protest thereof and
written notice is provided to the Administrative Agent on or prior to the end of
such initial six week period, twelve weeks after the date) that Bidco serves
notice under the Companies Act to buy out minority shareholders;

 

-25-



--------------------------------------------------------------------------------

(c) the date upon which all payments made or to be made for Certain Funds
Purposes have been paid in full in cleared funds; or

(d) the Long Stop Date.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower or any Guarantor to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any Guarantor of any Loan Document to which it is a party.

“Material Subsidiary” means a “significant subsidiary” as defined in Rule
1-02(w) of Regulation S-X under the Securities Act.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, (i) with respect to any Asset Sale, the proceeds in
the form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Borrower or any of its Restricted Subsidiaries from such Asset Sale net of:

(a) reasonable out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees
and sales commissions);

(b) taxes paid or payable after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements;

(c) repayment of Indebtedness (other than Indebtedness under the Bank Facility)
that is secured by the property or assets that are the subject of such Asset
Sale; and

(d) appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against
any liabilities associated with such Asset Sale and retained by the Borrower or
any Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale; and

 

-26-



--------------------------------------------------------------------------------

(ii) with respect to the incurrence or issuance of Indebtedness or Equity
Interests, the excess of (a) the cash received in connection with such
incurrence or issuance over (b) the underwriting discounts and commissions and
other fees, costs and expenses incurred by the Borrower and its Restricted
Subsidiaries in connection with such incurrence or issuance, and any Taxes paid
or reasonably estimated to be payable in connection with such incurrence or
issuance.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends or distributions.

“Net Proceeds Offer” has the meaning specified in Section 5.02(e)(ii).

“Net Proceeds Offer Amount” has the meaning specified in Section 5.02(e)(ii).

“Net Proceeds Offer Trigger Date” has the meaning specified in
Section 5.02(e)(ii).

“New Senior Notes” has the meaning specified in the recitals hereto.

“Non-cash Charges” means, with respect to any Person, (a) losses on asset sales,
disposals or abandonments, (b) any impairment charge or asset write-off related
to intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all losses from investments recorded using the
equity method, (d) stock-based awards compensation expense and (e) other
non-cash charges; provided that, if any non-cash charges referred to in this
clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Note” means any of the Bridge Notes or the Extended Notes, and “Notes” means
all of the Notes collectively.

“Notice” has the meaning specified in Section 9.02(d).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.

“Offer Press Announcement” means a press announcement released by or on behalf
of the Borrower announcing that the Acquisition is to be effected by a Takeover
Offer and setting out the terms and conditions of the Takeover Offer.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-27-



--------------------------------------------------------------------------------

“Original Offer Press Announcement” has the meaning specified in
Section 5.01(m)(i).

“Original Press Release” has the meaning specified in Section 5.01(m)(i).

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” has the meaning specified in Section 2.14(b).

“Panel” means the Panel on Takeovers and Mergers.

“Pari Passu Indebtedness” means any Indebtedness of the Borrower or any
Guarantor that ranks pari passu in right of payment with the Advances or any
Guarantee of such Guarantor, as applicable.

“Participant Register” has the meaning specified in Section 9.07(e).

“Participating Member State” means each state, so described in any European
Monetary Union legislation, which was a participating member state on
December 31, 2003.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Foreign Subsidiary Debt” means up to $550,000,000 of Indebtedness at
any one time outstanding incurred by one or more of the Borrower’s Foreign
Restricted Subsidiaries.

“Permitted Indebtedness” has the meaning specified in Section 5.02(c)(ii).

 

-28-



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) (x) Investments by the Borrower or any Restricted Subsidiary of the Borrower
in any Person that is or will become immediately after such Investment a
Restricted Subsidiary of the Borrower or that will merge or consolidate into the
Borrower or a Restricted Subsidiary of the Borrower and other Investments to the
extent constituting intercompany Indebtedness permitted under clause (F) or
(G) of the definition of “Permitted Indebtedness” and (y) Investments by the
Borrower or any Restricted Subsidiary of the Borrower in the Target pursuant to
the Acquisition (it being understood and agreed that the Target shall be a
Restricted Subsidiary immediately following the consummation of the
Acquisition);

(b) Investments in the Borrower by any Restricted Subsidiary of the Borrower;
provided that any Indebtedness evidencing such Investment and held by a
Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary that is a
Guarantor is unsecured and subordinated, pursuant to a written agreement, to the
Borrower’s obligations under this Agreement;

(c) Investments in cash and Cash Equivalents;

(d) loans and advances to employees, directors and officers of the Borrower and
its Restricted Subsidiaries in the ordinary course of business for bona fide
business purposes not in excess of $5,000,000 at any one time outstanding;

(e) Currency Agreements and Interest Swap Obligations entered into in the
ordinary course of the Borrower’s or its Restricted Subsidiaries’ businesses and
otherwise in compliance herewith;

(f) additional Investments (other than any Investments in any direct or indirect
parent company of the Borrower) not to exceed 15.0% of Total Assets at any one
time outstanding;

(g) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in good faith settlement of
delinquent obligations of such trade creditors or customers;

(h) Investments made by the Borrower or its Restricted Subsidiaries as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 5.02(e);

(i) Investments resulting from the creation of Liens on the assets of the
Borrower or any of its Restricted Subsidiaries in compliance with
Section 5.02(g);

(j) Investments represented by guarantees that are otherwise permitted
hereunder;

(k) Investments the payment for which is Qualified Capital Stock of the
Borrower;

(l) Investments existing as of the Effective Date, and any extension,
modification or renewal of any such Investments, but only to the extent not
involving additional advances, contributions or other Investments of cash or
other assets or other increases thereof (other than as a result of the accrual
or accretion of interest or original issue discount or the issuance of
pay-in-kind securities), in each case, pursuant to the terms of such Investment
as in effect on the Effective Date;

 

-29-



--------------------------------------------------------------------------------

(m) Investments in Permitted Joint Ventures, not to exceed 15.0% of Total Assets
at any one time outstanding;

(n) receivables owing to the Borrower or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided that such trade terms may
include such concessionary trade terms as the Borrower or any such Restricted
Subsidiary deems reasonable under the circumstances;

(o) lease, utility and other similar deposits in the ordinary course of
business;

(p) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Borrower or any Restricted
Subsidiary or in satisfaction of judgments; and

(q) capped call(s), call spread(s) or bond hedge and warrant transaction(s)
entered into by the Borrower concurrently with the issuance of convertible or
exchangeable debt to hedge the Borrower’s stock price risk with respect to such
debt that are deemed necessary or advisable to effect such hedge in the good
faith judgment of the Board of Directors of the Borrower.

“Permitted Joint Venture” means any Person owned 50% or more by the Borrower
and/or any of its Restricted Subsidiaries if (A) such Person is engaged in a
business related to that of the Borrower or any Restricted Subsidiary and
(B) the Borrower or any of its Restricted Subsidiaries has the right to appoint
at least half of the Board of Directors of such Person.

“Permitted Liens” means the following types of Liens:

(a) Liens for taxes, assessments or governmental charges or claims either
(a) not delinquent or (b) contested in good faith by appropriate proceedings and
as to which the Borrower or its Restricted Subsidiaries shall have set aside on
its books such reserves as may be required pursuant to GAAP;

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith, if such reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made in respect thereof;

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(d) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;

 

-30-



--------------------------------------------------------------------------------

(e) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;

(f) any interest or title of a lessor under any Capitalized Lease Obligation;
provided that such Liens do not extend to any property or assets which is not
leased property subject to such Capitalized Lease Obligation (other than other
property that is subject to a separate lease from such lessor or any of its
Affiliates);

(g) Liens securing Purchase Money Indebtedness incurred in the ordinary course
of business; provided that (a) such Purchase Money Indebtedness shall not exceed
the purchase price or other cost of such property or equipment and shall not be
secured by any property or equipment of the Borrower or any Restricted
Subsidiary of the Borrower other than the property and equipment so acquired or
other property that was acquired from such seller or any of its Affiliates with
the proceeds of Purchase Money Indebtedness and (b) the Lien securing such
Purchase Money Indebtedness shall be created within 360 days of such
acquisition;

(h) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(i) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;

(j) Liens securing Interest Swap Obligations which Interest Swap Obligations
relate to Indebtedness that is otherwise permitted under this Agreement;

(k) Liens securing Indebtedness under Currency Agreements;

(l) Liens securing Acquired Indebtedness incurred in accordance with
Section 5.02(c); provided that:

(i) such Liens secured such Acquired Indebtedness at the time of and prior to
the time such Acquired Indebtedness became Acquired Indebtedness of the Borrower
or a Restricted Subsidiary of the Borrower and were not granted in connection
with, or in anticipation of, the incurrence of such Acquired Indebtedness by the
Borrower or a Restricted Subsidiary of the Borrower; and

(ii) such Liens do not extend to or cover any property or assets of the Borrower
or of any of its Restricted Subsidiaries other than the property or assets that
secured the Acquired Indebtedness prior to the time such Indebtedness became
Acquired Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower
and are no more favorable to the lienholders than those securing the Acquired
Indebtedness prior to the incurrence of such Acquired Indebtedness by the
Borrower or a Restricted Subsidiary of the Borrower;

(m) Liens on assets of a Restricted Subsidiary of the Borrower that is not a
Guarantor to secure Indebtedness of such Restricted Subsidiary that is otherwise
permitted under this Agreement;

 

-31-



--------------------------------------------------------------------------------

(n) leases, subleases, licenses and sublicenses granted to others that do not
materially interfere with the ordinary course of business of the Borrower and
its Restricted Subsidiaries;

(o) banker’s Liens, rights of setoff and similar Liens with respect to cash and
Cash Equivalents on deposit in one or more bank accounts in the ordinary course
of business;

(p) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of
goods;

(r) Liens (a) on inventory held by and granted to a local distribution company
in the ordinary course of business and (b) in accounts purchased and collected
by and granted to a local distribution company that has agreed to make payments
to the Borrower or any of its Restricted Subsidiaries for such amounts in the
ordinary course of business;

(s) Liens securing obligations of a Foreign Restricted Subsidiary in an
aggregate amount not to exceed $350,000,000 at any time outstanding;

(t) Liens securing Indebtedness in respect of Sale and Leaseback Transactions
permitted pursuant to clause (N) of the definition of “Permitted Indebtedness”;

(u) Liens securing Indebtedness incurred pursuant to clause (P) of the
definition of “Permitted Indebtedness”;

(v) Liens securing Indebtedness in respect of mortgage financings incurred
pursuant to clause (J) of the definition of “Permitted Indebtedness”; and

(w) Liens with respect to obligations (including Indebtedness) of the Borrower
or any of its Restricted Subsidiaries otherwise permitted under this Agreement
that do not exceed 15.0% of Total Assets at any one time outstanding.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 5.01(l).

“Post-Closing Demand Issuance Date” has the meaning specified in
Section 5.01(o)(ii).

“Post-Closing Securities Demand” has the meaning specified in
Section 5.01(o)(ii).

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

 

-32-



--------------------------------------------------------------------------------

“Press Release” means a press announcement released by or on behalf of the
Borrower announcing that the Acquisition is to be effected by a Scheme and
setting out the terms and conditions of the Acquisition.

“Public Debt Securities” means any debt securities of the Borrower or any
Domestic Restricted Subsidiary that (a) are or become registered with the
Commission (whether pursuant to a registration statement under the Securities
Act or otherwise pursuant to the Exchange Act) and/or (b) contain or require the
Borrower or such Domestic Restricted Subsidiary to provide financial information
substantially consistent with the financial information required by Regulation
S-K and S-X promulgated under the Securities Act and Exchange Act.

“Public Lender” has the meaning specified in Section 5.01(l).

“Purchase Money Indebtedness” means Indebtedness of the Borrower and its
Restricted Subsidiaries incurred in the normal course of business for the
purpose of financing all or any part of the purchase price, or the cost of
installation, construction or improvement, of property or equipment.

“QRS” has the meaning set forth in the definition of “Company Conversion.”

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Borrower.

“Reference Date” has the meaning specified in Section 5.02(a)(i)(D)(3)(w).

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means any Refinancing or successive Refinancings by
the Borrower or any Restricted Subsidiary of the Borrower of Indebtedness
incurred in accordance with Section 5.02(c) (other than pursuant to clauses (B),
(D), (E), (F), (G), (H), (I), (J), (K), (M), (N), (P) or (R) of the definition
of “Permitted Indebtedness”), in each case that does not:

(a) result in an increase in the aggregate principal amount of Indebtedness of
such Person as of the date of such proposed Refinancing (plus the amount of all
accrued interest and any premium required to be paid under the terms of the
instrument governing such Indebtedness and plus the amount of reasonable fees
and expenses incurred by the Borrower in connection with such Refinancing); or

(b) create Indebtedness with: (a) a Weighted Average Life to Maturity that is
less than the Weighted Average Life to Maturity of the Indebtedness being
Refinanced; or (b) a final maturity earlier than the final maturity of the
Indebtedness being Refinanced; provided that (x) if such Indebtedness being
Refinanced is Indebtedness solely of the Borrower (and is not otherwise
guaranteed by a Restricted Subsidiary of the Borrower), then such Refinancing
Indebtedness shall be Indebtedness solely of the Borrower and (y) if such
Indebtedness being Refinanced is subordinate or junior to the Advances or any
Guarantee, then such Refinancing Indebtedness shall be subordinate to the
Advances or such Guarantee, as the case may be, at least to the same extent and
in the same manner as the Indebtedness being Refinanced; provided that the net
proceeds of any Refinancing Indebtedness are applied to such Refinancing or
successive Refinancing within 90 days of the date on which such Refinancing
Indebtedness is incurred.

 

-33-



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 9.07(d).

“Registrar” means the Registrar of Companies for England and Wales.

“Reinvestment Period” means, with respect to any Net Cash Proceeds received in
connection with any Asset Sale, the period of one year following the receipt of
such Net Cash Proceeds; provided that, in the event that during such one-year
period the Borrower or the applicable Restricted Subsidiary enters into a
binding commitment to invest any Net Cash Proceeds in Replacement Assets, the
Reinvestment Period with respect to such Net Cash Proceeds shall be the longer
of (i) the period of one year following receipt of such Net Cash Proceeds and
(ii) the period from the receipt of such Net Cash Proceeds until the date that
is 180 days from the date of such commitment; provided, further that, in the
event such binding commitment is later cancelled or terminated for any reason
before such Net Cash Proceeds are so applied, the Borrower or such Restricted
Subsidiary may enter into another binding commitment with respect to such Net
Cash Proceeds, and the Reinvestment Period with respect thereto shall be based
on such binding commitment, but shall in no event extend beyond the date that is
18 months following the receipt of such Net Cash Proceeds.

“REIT” means a “real estate investment trust” as defined and taxed under
Sections 856-860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 7.06(b).

“Replacement Assets” has the meaning specified in Section 5.02(e)(i)(C)(2).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
unused Commitments and aggregate outstanding principal amount of Advances at
such time; provided that the Commitment of, and the Advances held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Resignation Effective Date” has the meaning specified in Section 7.06(a).

“Responsible Officer” means, with respect to the Borrower, the chief executive
officer, chief financial officer, treasurer, vice president—tax and treasury and
the general counsel of the Borrower (or other executive officer of the Borrower
performing similar functions) or any other officer of the Borrower responsible
for overseeing or reviewing compliance with this Agreement. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate action on the part of the Borrower and such Responsible Officer shall
be conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payments” has the meaning specified in Section 5.02(a)(i)(D).

 

-34-



--------------------------------------------------------------------------------

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

“Rollover Amendment” has the meaning specified in Section 2.01(d).

“Rollover Conversion” has the meaning specified in Section 2.01(b).

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Borrower or a Restricted Subsidiary of any property, whether owned by the
Borrower or any Restricted Subsidiary at the Effective Date or later acquired,
which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person from whom funds have
been or are to be advanced by such Person on the security of such property.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council or the European Union, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Scheme” means a scheme of arrangement effected pursuant to Part 26 of the
Companies Act under which the Target Shares will be transferred and Bidco will
become the holder of the Scheme Shares in accordance with the Scheme Documents,
subject to such changes and amendments to the extent not prohibited by the Loan
Documents.

“Scheme Circular” means the document issued by or on behalf of Target to
shareholders of Target setting out, inter alia, the terms and conditions of and
an explanatory statement in relation to the Scheme, stating the recommendation
of the Acquisition and the Scheme to the shareholders of Target by the board of
directors of Target and setting out the notices of the Court Meeting and the
General Meeting as such document may be amended from time to time to the extent
such amendment is either required by the Panel or not prohibited by the Loan
Documents.

“Scheme Documents” means the Press Release and the Scheme Circular.

“Scheme Effective Date” means the date on which the Court Order sanctioning the
Scheme is duly delivered on behalf of the Target to the Registrar in accordance
with Section 899 of the Companies Act.

“Scheme Resolutions” means the resolutions of the Target Shareholders which are
required to implement the Scheme and which will be referred to and substantially
in the form set out in the Scheme Circular and which are to be proposed at the
General Meeting.

 

-35-



--------------------------------------------------------------------------------

“Scheme Shareholders” means the registered holders of Scheme Shares at the
relevant time.

“Scheme Shares” means the Target Shares which are subject to the Scheme in
accordance with its terms.

“Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate.”

“Secured Indebtedness” means any Indebtedness secured by a Lien on any assets of
the Borrower or any of its Restricted Subsidiaries.

“Secured Leverage Ratio” as of any date of determination means the ratio of
(x) the aggregate amount of consolidated Secured Indebtedness of the Borrower
and its Restricted Subsidiaries as of such date of determination to
(y) Consolidated EBITDA for the Borrower’s four most recent fiscal quarters for
which internal financial statements are available preceding such date of
determination, in each case with such pro forma adjustments to Consolidated
EBITDA as are appropriate and consistent with the pro forma adjustment provision
set forth in the definition of “Consolidated Fixed Charge Coverage Ratio.”

“Securities Act” means the Securities Act of 1933.

“Securities Demand” has the meaning specified in Section 5.01(o)(ii).

“Sterling” and the “£” sign each means lawful currency of the United Kingdom.

“Sterling Equivalent” means, on any date, (a) with respect to any amount in
Sterling, such amount, and (b) with respect to any amount in any currency other
than Sterling, the equivalent in Sterling of such amount, determined by the
Administrative Agent using the Exchange Rate with respect to such currency at
the time in effect.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Guarantor
that is subordinated or junior in right of payment to the Advances or any
Guarantee of such Guarantor, as the case may be.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Syndication and Fee Letter” means the Syndication and Fee Letter entered into
among the Borrower, the Administrative Agent and the Arranger as of the date
hereofAgents as of May 28, 2015, as amended as of June 19, 2015, and as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Take-Out Securities” has the meaning specified in Section 5.01(o)(i).

“Takeover Offer” means a public offer by, or made on behalf of, the Borrower or
Bidco in accordance with the City Code and the provisions of the Companies Act
for the Borrower or Bidco to acquire all of the Target Shares not owned, held or
agreed to be acquired by the Borrower or Bidco, substantially on the terms and
conditions set out in an Offer Press Announcement (as such offer may be amended
in any way which is not prohibited by the terms of the Loan Documents).

 

-36-



--------------------------------------------------------------------------------

“Takeover Offer Document” means the document issued by or on behalf of the
Borrower or Bidco and dispatched to shareholders of Target in respect of a
Takeover Offer containing the terms and conditions of the Takeover Offer
reflecting the Offer Press Announcement in all material respects as such
document may be amended from time to time to the extent such amendment is either
required by the Panel or not prohibited by the Loan Documents.

“Target” means Telecity Group plc.

“Target Group” has the meaning specified in the definition of “Certain Funds
Event of Default.”

“Target Shares” means all of the issued and to be issued share capital of
Target.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Total Assets” means, at the time of determination, the total consolidated
assets of the Borrower and its Subsidiaries, as shown on the most recent balance
sheet of the Borrower.

“Total Cap” means (x)(i) prior to the date that is nine months following the
Effective Date, 1.50% per annum, and (ii) from and after the date that is nine
months following the Effective Date, 1.75% per annum, plus (y) the greatest of
(i) the yield per annum on the 5.750% Senior Notes Due 2025 (on the basis of the
yield to maturity thereof), (ii) the yield per annum on the J.P. Morgan US
Dollar Global High Yield Index minus 1.21% and (iii) 4.875% per annum, in each
case as determined by the Administrative Agent using customary market
calculations.

“Transaction Date” has the meaning specified in the definition of “Consolidated
Fixed Charge Coverage Ratio”.

“Transactions” has the meaning specified in the recitals hereto.

“TRS” has the meaning specified in the definition of “Company Conversion”.

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

“United States” and “U.S.” each means the United States of America.

“Unrestricted Subsidiary” of any Person means:

(a) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

(b) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary owns any Capital Stock of, or owns or holds any Lien on
any property of, the Borrower or any other Subsidiary of the Borrower that is
not a Subsidiary of the Subsidiary to be so designated; provided that:

(a) the Borrower certifies to the Administrative Agent that such designation
complies with Section 5.02(a); and

(b) each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any of its Restricted Subsidiaries.

 

-37-



--------------------------------------------------------------------------------

For purposes of making the determination of whether any such designation of a
Subsidiary as an Unrestricted Subsidiary complies with Section 5.02(a), the
portion of the fair market value of the net assets of such Subsidiary of the
Borrower at the time that such Subsidiary is designated as an Unrestricted
Subsidiary that is represented by the interest of the Borrower and its
Restricted Subsidiaries in such Subsidiary, in each case as determined in good
faith by the Board of Directors of the Borrower, shall be deemed to be an
Investment. Such designation will be permitted only if such Investment would be
permitted at such time under Section 5.02(a).

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary only if:

(a) immediately after giving effect to such designation, the Borrower is able to
incur at least $1.00 of additional Indebtedness (other than Permitted
Indebtedness) in compliance with Section 5.02(c); and

(b) immediately before and immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing. Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the Board
Resolution giving effect to such designation and an officers’ certificate
certifying that such designation complied with the foregoing provisions.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.14(f).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary, all of the
Capital Stock of which (other than directors’ qualifying shares) is owned by the
Borrower or another Wholly Owned Restricted Subsidiary.

SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the word “through” means “through and
including” and each of the words “to” and “until” mean “to but excluding.”

SECTION 1.03 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not specifically defined herein shall be construed in
accordance with, and all financial data (including financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP.

 

-38-



--------------------------------------------------------------------------------

SECTION 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and (d) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances.

(a) Each Lender severally and not jointly agrees, on the terms and conditions
hereinafter set forth, to make Bridge Advances to the Borrower from time to time
on any Business Day during the Availability Period in an amount not to exceed
such Lender’s outstanding Commitment immediately prior to the making of the
Bridge Advance. Each Bridge Advance shall be funded in Sterling in an aggregate
amount equal to the Borrowing Minimum or a Borrowing Multiple in excess thereof
and shall consist of Advances of the same Type made simultaneously the same day
by the Lenders ratably according to their relevant respective Commitments. All
such Bridge Advances shall be denominated in Dollars in an aggregate principal
amount equal to the Dollar Equivalent of the Advances funded on such date,
determined on such date. Upon the making of any Advance by a Lender such
Lender’s Commitment will be permanently reduced by the aggregate principal
amount (as funded in Sterling) of such Advance. The Borrower may prepay Advances
pursuant to Section 2.10; provided that Advances may not be reborrowed once
repaid.

(b) Each of the Borrower and each Lender severally agrees that if the Bridge
Advances have not been repaid in full either (i) on a Demand Failure Date in
connection with a Closing Date Securities Demand or a Post-Closing Securities
Demand or (ii) by the time specified for payment in Section 2.13(a) on the
Bridge Facility Maturity Date, then the outstanding principal amount of each
Lender’s Bridge Advances shall, on such Demand Failure Date or the time
specified for payment on the Bridge Facility Maturity Date, as applicable,
automatically be converted into an advance (individually, an “Extended Advance”
and, collectively, the “Extended Advances”) to the Borrower on such Demand
Failure Date or the Bridge Facility Maturity Date, as applicable, in an
aggregate principal amount equal to the then outstanding principal amount of
such Lender’s Bridge Advances (collectively, the “Rollover Conversion”). It is
understood and agreed that the Bridge Advances that are converted into Extended
Advances constitute the same Indebtedness as such Bridge Advances so converted
and that no novation shall be effected by any such conversion. Upon such
Rollover Conversion (or, if later, immediately following the end of the Certain
Funds Period), the Conversion Fee shall be due and payable.

(c) Upon conversion of the Bridge Advances into Extended Advances, the
Administrative Agent and each Lender shall cancel on its records or in the
Register, as applicable, a principal amount of the

 

-39-



--------------------------------------------------------------------------------

Bridge Advances held by such Lender corresponding to the principal amount of
Extended Advances issued by such Lender, which corresponding principal amount of
Bridge Advances shall be satisfied by the conversion of such Bridge Advances
into Extended Advances in accordance with Section 2.01(b). Amounts repaid in
respect of Extended Advances may not be reborrowed.

(d) Notwithstanding anything to the contrary contained in this Agreement, upon
and after the Rollover Conversion, the Extended Advances shall be governed by
the terms of this Agreement upon the same terms as the Bridge Advances
(including, for the avoidance of doubt, Section 3.04), except that (i) the
Extended Advances shall mature on the Extended Advance Maturity Date, (ii) the
Extended Advances shall bear interest at a rate per annum equal to the Total Cap
as in effect from time to time and determined in accordance with Section 2.08(a)
and (iii) the covenants that would have been applicable to the Demand
Securities, had they been issued, will be applicable to the Extended Advances in
lieu of the corresponding provisions herein. Each of the Borrower and the
Administrative Agent shall use its reasonable best efforts to enter into an
amendment (the “Rollover Amendment”) reflecting the foregoing on or before the
date of such Rollover Conversion.

SECTION 2.02 Making the Advances.

(a) Each Borrowing shall be made on notice by the Borrower, given not later than
(x) 9:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances or (y) 9:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier or other electronic communication. Each notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
including by telecopier (or other electronic communication) in substantially the
form of Exhibit A hereto, specifying therein the requested (i) date of such
Borrowing (which shall be a Business Day) and the Type of Advances comprising
such Borrowing, (ii) aggregate amount of such Borrowing, (iii) initial Interest
Period for such Advance if such Borrowing is to consist of Eurocurrency Rate
Advances and (iv) account or accounts in which the proceeds of the Borrowing
should be credited. Each Lender shall, before 11:00 A.M. (New York City time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at the applicable Administrative
Agent’s Office, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower in
immediately available funds to the account or accounts specified by the Borrower
to the Administrative Agent in the Notice of Borrowing relating to the
applicable Borrowing.

(b) Anything in Section 2.02(a) to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances if the obligation of the
Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Advances may not be outstanding as part of
more than ten separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurocurrency Rate Advances, the Borrower shall indemnify each
Lender against any reasonable loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in any Notice
of Borrowing for a Borrowing the applicable conditions set forth in Article III,
including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

-40-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to pay or to repay to the Administrative Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is paid
or repaid to the Administrative Agent, at (i) in the case of the Borrower, the
higher of (A) the interest rate applicable at the time to Advances comprising
such Borrowing and (B) the cost of funds incurred by the Administrative Agent in
respect of such amount and (ii) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender shall pay to the Administrative Agent such corresponding
principal amount, such amount so paid shall constitute such Lender’s Advance as
part of such Borrowing for all purposes of this Agreement. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(f) If any Lender makes available to the Administrative Agent funds for any
Advance to be made by such Lender as provided herein, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to such Borrowing are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall promptly return such funds (in like
funds as received from such Lender) to such Lender, without interest.

SECTION 2.03 Notes. At the request of any Lender, the Borrower’s obligation to
pay the principal of and interest on all Bridge Advances or Extended Advances
made to it by such Lender shall be evidenced, (i) if Bridge Advances, by a
promissory note (each, a “Bridge Note” and, collectively, the “Bridge Notes”)
duly executed and delivered by the Borrower substantially in the form of
Exhibit C-1 hereto, with blanks appropriately completed in conformity herewith,
and (ii) if Extended Advances, by a promissory note (each, an “Extended Note”
and, collectively, the “Extended Notes”) duly executed and delivered by the
Borrower substantially in the form of Exhibit C-2 hereto, with blanks
appropriately completed in conformity herewith.

SECTION 2.04 Fees. The Borrower shall pay to the Administrative Agent and the
ArrangerAgents the fees set forth in the Syndication and Fee Letter.

SECTION 2.05 Termination or Reduction of the Commitments; Mandatory Prepayments.

(a) Unless previously terminated, the Commitments shall terminate in full at
5:00 P.M. (New York time) on the Commitment Termination Date. Additionally, each
Lender’s Commitment will be permanently reduced upon such Lender making any
Advance under such Commitment by an amount equal to such Advance. Any
termination or reduction of the Commitments shall be permanent.

 

-41-



--------------------------------------------------------------------------------

(b) Ratable Reduction or Termination. The Borrower shall have the right, upon at
least three Business Days’ notice to the Administrative Agent, to terminate in
whole or permanently reduce ratably in part the unused portions of any
Commitments of the Lenders; provided that each partial reduction shall be in an
aggregate amount of not less than the Borrowing Minimum and an integral multiple
of the Borrowing Multiple in excess thereof; and provided, further, that any
such notice may state that such notice is conditioned upon the effectiveness of
other credit facilities or the consummation of a specific transaction, in which
case such notice may be revoked by the Borrower if such condition is not
satisfied.

(c) Defaulting Lender Commitment Reductions. The Borrower may terminate the
unused amount of the Commitments of any Lender that is a Defaulting Lender upon
not less than three Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), it being understood that
notwithstanding such Commitment termination, the provisions of Section 2.19(c)
will continue to apply to all amounts thereafter paid by the Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

(d) Mandatory Prepayment/Commitment Reduction. (i) Prior to the Bridge Facility
Maturity Date, first, any outstanding Bridge Advances shall be prepaid, and
second, if any Commitments are outstanding on the applicable date, the
Commitments shall be reduced, in each case, on a Sterling-for-Sterling basis
(with amounts received in non-Sterling currencies to be converted by the
Borrower to Sterling and applied pursuant hereto based upon foreign exchange
rates actually received (net of currency exchange costs), in the case of a
prepayment (or that would actually be received, in the case of a Commitment
reduction) by the Borrower acting in good faith and in a commercially reasonable
manner in consultation with the Administrative Agent) within three Business Days
of (in the case of a prepayment of Advances) or on the date of (in the case of a
reduction of Commitments) receipt by the Borrower or any of its Restricted
Subsidiaries of the following Net Cash Proceeds (provided that (i) such
reduction shall only be required to the extent permitted by the Panel and
consented to by J.P. Morgan Limited in its capacity as the Borrower’s financial
adviser (in such capacity, the “Financial Adviser”) and (ii) the Borrower agrees
to use its reasonable best efforts to enter into escrow or other arrangements in
relation to such Net Cash Proceeds satisfactory to the Financial Adviser so as
to permit such reduction in Commitments):

(A) 100.0% of the Net Cash Proceeds actually received by the Borrower or any of
its Restricted Subsidiaries from the incurrence of Indebtedness by such entity
pursuant to Section 5.02(c)(ii)(P) or from the issuance of Take-Out Securities;
provided that, in the event any Lender or Affiliate of a Lender purchases
Take-Out Securities from the Borrower at a price above the level at which such
Lender or Affiliate has reasonably determined such Take-Out Security can be
resold by such Lender or Affiliate to a bona fide third party at the time of
such purchase (and notifies the Borrower thereof), the Net Cash Proceeds
received by the Borrower in respect of such Take-Out Security may, at the option
of such Lender or Affiliate, be applied first to prepay the Advances of such
Lender or Affiliate prior to being applied to repay the Advances of other
Lenders;

(B) 100.0% of the Net Cash Proceeds actually received from any Equity Offering;
and

(C) following the later of (x) the end of any applicable Reinvestment Period and
(y) the end of the Certain Funds Period, 100.0% of the Net Cash Proceeds
actually received by the Borrower or any of its Restricted Subsidiaries from
Asset Sales to the extent such Net Cash Proceeds are not invested (or committed
to be invested) in Replacement Assets within such Reinvestment Period (“Excess
Proceeds”); provided that the Borrower may defer the prepayment required
pursuant to this clause (C) until there is an aggregate amount of Excess
Proceeds equal to or in excess of $25,000,000 resulting from one or more Asset
Sales (at which time, the entire amount of Excess Proceeds, and not just the
amount in excess of $25,000,000, shall be applied pursuant to this clause (C)).

 

-42-



--------------------------------------------------------------------------------

(ii) Following the occurrence of a Change of Control, the Borrower shall offer
to prepay on the Business Day after the Commitment Termination Date (a) the
Bridge Advances at 100% of the outstanding principal amount thereof and (b) the
Extended Advances at 101% of the outstanding principal amount thereof (or 100%
in the case of Extended Advances held by any Initial Lender or such Initial
Lender’s Affiliates (other than bona fide investment funds and entities that
manage assets on behalf of unaffiliated third-parties (“Asset Management
Affiliates”)) and other than with respect to Extended Advances acquired by any
Initial Lender or its Affiliates pursuant to bona fide open market purchases in
connection with market making activities), in each case plus accrued and unpaid
interest to the date of repayment.

(iii) Following the Rollover Conversion, 100.0% of the Net Cash Proceeds
actually received by the Borrower or any of its Restricted Subsidiaries from the
incurrence of Indebtedness by such entity pursuant to Section 5.02(c)(i) will be
required to prepay Extended Advances.

Except as otherwise specified in this Agreement, all mandatory prepayments will
be applied without penalty or premium (except for breakage costs pursuant to
Section 9.04(c) and accrued interest, if any) and will be applied pro rata among
the Lenders. Mandatory prepayments of the Advances may not be reborrowed.

Notwithstanding any other provisions of this Section 2.05(d) or any other
provision in any Loan Document to the contrary, in the case of any Net Cash
Proceeds giving rise to a prepayment event pursuant to this Section 2.05(d) that
are actually received by a Foreign Restricted Subsidiary of the Borrower,
(A) the amount of such Net Cash Proceeds that is required to be applied to
prepay Advances at the times provided in this Section 2.05(d) shall be net of
any additional Taxes paid, reasonably estimated by the Borrower in good faith to
be payable (pending a final determination of the amount of such Taxes by a
Governmental Authority), or reserved against as a result of repatriation of such
Net Cash Proceeds to the United States and (b) if such Net Cash Proceeds are
prohibited, restricted or delayed by applicable local law from being repatriated
to the United States, the portion of such Net Cash Proceeds so affected will not
be required to be applied to prepay Advances at the times provided in this
Section 2.05(d) but may be retained by the applicable Foreign Restricted
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to use
reasonable best efforts to cause the applicable Foreign Restricted Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds is permitted under the applicable local law, such repatriation
will be immediately effected and such repatriated Net Cash Proceeds will be
promptly (and in any event not later than three Business Days after such
repatriation) applied to the prepayment of Advances pursuant to this
Section 2.05(d) to the extent provided herein.

SECTION 2.06 Escrow Demand Alternative Fee. In the event that an Escrow
Securities Demand is provided to the Borrower pursuant to and in accordance with
Section 5.01(o)(ii) and (x) the Borrower declines (in its discretion) to provide
Take-Out Securities pursuant thereto or (y) a Demand Failure of the type
contemplated by clause (ii) of the definition thereof has occurred in connection
therewith, a fee for the benefit of the Lenders shall accrue on the first
Business Day of each month during the period from and including April 1, 2016 to
but excluding the Commitment Termination Date, in an amount equal to 0.50% of
the aggregate amount of outstanding Commitments on such first Business Day,
which fee shall be payable on the Closing Date (or, if later, immediately
following the end of the Certain Funds Period) to the Lenders as of each such
first Business Day pro rata in accordance with their Commitments as of each such
first Business Day.

 

-43-



--------------------------------------------------------------------------------

SECTION 2.07 Interest on Advances.

(a) Scheduled Interest. Unless the Advances bear interest at the Total Cap as
set forth in this Agreement, the Borrower shall pay interest on the unpaid
principal amount of each Advance made to it from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time and (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last Business Day of each March, June,
September and December, during such periods and on the date the Advances are
paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance, and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

If the Advances bear interest at the Total Cap as set forth in this Agreement,
the Borrower shall pay interest on the unpaid principal amount of each Advance
made to it from the date of such Advance (or such shorter period from which the
Advances have borne interest at the Total Cap) until such principal amount shall
be paid in full, at a rate per annum equal to the Total Cap as in effect from
time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December, during such periods and on the date the
Advances are paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default pursuant to Section 6.01(a), the Administrative Agent shall, upon the
request of the Required Lenders, require the Borrower to pay interest (“Default
Interest”), which amount shall accrue, on (i) the amount of principal that is
overdue, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the dates referred to in Section 2.07(a)(i) or
2.07(a)(ii), at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such overdue amount pursuant to
Section 2.07(a)(i) or 2.07(a)(ii) and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
Section 2.07(a)(i); provided, however, that following (i) a Demand Failure or
(ii) the acceleration of the Advances pursuant to Section 6.01, Default Interest
shall accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

(c) Additional Interest on Eurocurrency Rate Advances. The Borrower shall pay to
each Lender, so long as and to the extent such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Advance of such Lender made to the Borrower that is a Eurocurrency Rate
Advance, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (a) the Eurocurrency Rate for the applicable Interest Period for
such Advance from (b) the rate obtained by dividing such Eurocurrency Rate by a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage of such
Lender for such Interest Period, payable on each

 

-44-



--------------------------------------------------------------------------------

date on which interest is payable on such Advance. Such Lender shall as soon as
practicable provide notice to the Administrative Agent and the Borrower of any
such additional interest arising in connection with such Advance, which notice
shall be conclusive and binding, absent manifest error.

SECTION 2.08 Interest Rate Determination.

(a) For the purpose of calculating the amount of interest payable in respect of
Advances hereunder, the Administrative Agent shall calculate the Total Cap on a
weekly basis at the close of business on the first Business Day of each week.
The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of each such determination of the Total Cap and, if applicable, the
applicable interest rate determined by the Administrative Agent for purposes of
Section 2.07(a)(i) or 2.07(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, (i) the Administrative
Agent shall have determined (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Eurocurrency Rate for an Interest Period or (ii) the Required Lenders notify the
Administrative Agent that (x) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day prior to the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (y) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately and fairly reflect the cost to the Required Lenders of making,
funding or maintaining their respective Eurocurrency Rate Advances for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon (A) the Borrower will, on the last day of the then
existing Interest Period therefor, either, (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to the Borrower in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Eurocurrency Rate Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into Base Rate Advances.

(d) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, be Converted into a Base Rate Advance
(unless the Required Lenders otherwise consent) and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances, shall
be suspended.

SECTION 2.09 Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 10:00 A.M.
(New York time) on the third Business Day prior to the date of the proposed
Conversion (or in the case of a Conversion into Base Rate Advances, the Business
Day prior) and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars made to the Borrower of one Type comprising the
same Borrowing into Advances of the other Type; provided, however, that (i) any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
(ii) any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall
be in an amount not less than the minimum amount specified in Section 2.01 and
(iii) no Conversion of any Advances shall result in more separate Borrowings
than permitted under Section 2.02(b). Each such notice of a Conversion shall,
within the restrictions specified above, specify (i) the date of such Conversion
(which

 

-45-



--------------------------------------------------------------------------------

shall be a Business Day), (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

SECTION 2.10 Optional Prepayments of Advances. The Borrower may, upon written
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of the proposed prepayment, given not later than 10:00 A.M.
(New York City time) on the date (which shall be a Business Day) of such
proposed prepayment (in the case of a Borrowing consisting of Base Rate
Advances), and not later than 10:00 A.M. (New York City time) at least two
Business Days prior to the date of such proposed prepayment (in the case of a
Borrowing consisting of Eurocurrency Rate Advances), and if such notice is
given, the Borrower shall, prepay the outstanding principal amount of the
Advances comprising part of the same Borrowing made to the Borrower in whole or
ratably in part, and in the case of any Eurocurrency Rate Borrowing, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (i) each partial prepayment shall be in an
aggregate principal amount of the Borrowing Minimum or a Borrowing Multiple in
excess thereof and (ii) if any prepayment of a Eurocurrency Rate Advance is made
on a date other than the last day of an Interest Period for such Eurocurrency
Rate Advance, the Borrower shall also pay any amount owing pursuant to
Section 9.04(c); and provided, further, that, subject to clause (ii) of the
immediately preceding proviso, any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.

SECTION 2.11 Increased Costs.

(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
directive, guideline or request from any central bank or other Governmental
Authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority (whether or not having the force of
law), in each case after the date hereofEffective Date (or with respect to any
Lender (or the Administrative Agent), if later, the date on which such Lender
(or the Administrative Agent) becomes a Lender (or the Administrative Agent)),
there shall be any increase in the cost to any Lender or the Administrative
Agent of agreeing to make or making, funding or maintaining Advances (excluding
for purposes of this Section 2.11 any such increased costs resulting from
(i) Indemnified Taxes and Other Taxes as to which such Lender is indemnified
under Section 2.14 and (ii) Excluded Taxes), then the Borrower shall from time
to time, upon demand by such Lender or the Administrative Agent (with a copy of
such demand to the Administrative Agent, if applicable), pay to the
Administrative Agent for the account of such Lender (or for its own account, if
applicable) additional amounts sufficient to compensate such Lender or the
Administrative Agent for such increased cost. A certificate describing such
increased costs in reasonable detail delivered to the Borrower shall be
conclusive and binding for all purposes, absent manifest error.

(b) If any Lender reasonably determines that compliance with any law or
regulation or any directive, guideline or request from any central bank or other
Governmental Authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), in each case promulgated or given after the date hereofEffective
Date (or with respect to any Lender, if later, the date on which such Lender
becomes a Lender), affects or would affect the amount of capital, insurance or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital,
insurance or liquidity is increased by or based upon the existence of such
Lender’s Commitment and other commitments of this type, the Borrower shall, from
time to time upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent

 

-46-



--------------------------------------------------------------------------------

that such Lender reasonably determines such increase in capital, insurance or
liquidity to be allocable to the existence of such Lender’s Advances or
Commitment. A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

(c) Notwithstanding anything in this Section 2.11 to the contrary, for purposes
of this Section 2.11, (A) the Dodd Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations issued thereunder or in connection
therewith or in implementation thereof and (B) all requests, rules, guidelines
and directions promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any similar or successor agency, or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III) shall be deemed to have been enacted following the date hereofEffective
Date (or with respect to any Lender, if later, the date on which such Lender
becomes a Lender); provided that no Lender shall demand compensation pursuant to
this Section 2.11(c) unless such Lender is making corresponding demands on
similarly situated borrowers in comparable credit facilities to which such
Lender is a party.

SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
(a) if any Lender shall notify the Administrative Agent that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority, including without
limitation, any agency of the European Union or similar monetary or
multinational authority, asserts that it is unlawful, for such Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances or to fund or maintain Eurocurrency Rate Advances
hereunder, (i) each Eurocurrency Rate Advance of such Lender will automatically
upon such notification be Converted into a Base Rate Advance and (ii) the
obligation of such Lender to make Eurocurrency Rate Advances or to Convert
Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lender that the
circumstances set forth in this clause (a) no longer exist and (b) if Lenders
constituting the Required Lenders shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority, including without limitation, any agency of the European Union or
similar monetary or multinational authority, asserts that it is unlawful, for
each Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) each Eurocurrency Rate Advance of such Lender will
automatically upon such notification be Converted into a Base Rate Advance and
(ii) the obligation of such Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and each Lender that the
circumstances set forth in this clause (b) no longer exist.

SECTION 2.13 Payments and Computations.

(a) The Borrower shall make each payment required to be made by it under this
Agreement not later than 11:00 A.M. (New York City time) on the day when due in
Dollars (in the case of principal of or interest on Advances to be repaid) or in
Sterling (in the case of any fees payable pursuant to this Agreement) to the
Administrative Agent at the Administrative Agent’s Office in same day funds. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest ratably (other than amounts
payable pursuant to Section 2.02(c), 2.07(c), 2.11, 2.12, 2.14, 2.15 or 9.04(c))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 9.07(c), from and after the
effective date specified in such Assignment

 

-47-



--------------------------------------------------------------------------------

and Acceptance, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned thereby to the assignor for amounts which have
accrued to but excluding the effective date of such assignment and to the
assignee for amounts which have accrued from and after the effective date of
such assignment. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender by the Borrower is not made when due hereunder, to charge
from time to time against any or all of the Borrower’s accounts with such Lender
any amount so due, unless otherwise agreed between the Borrower and such Lender.

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurocurrency Rate or the
Federal Funds Rate (other than determinations of the Base Rate made at any time
by reference to the Federal Funds Rate) shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest; provided, however, that, if such extension would cause
payment of interest on or principal of Eurocurrency Rate Advances to be made in
the next following calendar month, such payment shall be made on the immediately
preceding Business Day.

(e) Unless the Administrative Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent, following prompt notice thereof,
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

SECTION 2.14 Taxes.

(a) Any and all payments by or on behalf of the Borrower under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future Taxes, unless otherwise required by applicable law. If the Borrower shall
be required by applicable law to deduct any Indemnified Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to any Lender or
any Agent, (i) the applicable withholding agent shall make such deductions,
(ii) the applicable withholding agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (iii) the sum payable by the applicable Loan Party shall be increased as may
be necessary so that after all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) have been made,
such Lender (or the Agent receiving payments for its own account) receives an
amount equal to the sum it would have received had no such deductions been made.

(b) In addition, without duplication of any other obligation set forth in this
Section 2.14, the Borrower agrees to pay any present or future stamp and
documentary Taxes and charges or similar levies

 

-48-



--------------------------------------------------------------------------------

that arise from any payment made by it under any Loan Document or from the
execution, delivery or registration of, or performance under, or otherwise with
respect to, any Loan Document, excluding any such Taxes that are Other
Connection Taxes imposed solely as a result of an assignment or the designation
of a new Applicable Lending Office (hereinafter referred to as “Other Taxes”).

(c) Without duplication of any other obligation set forth in this Section 2.14,
the Borrower shall indemnify each Lender and each Agent for the full amount of
Indemnified Taxes and Other Taxes (including any Indemnified Taxes and Other
Taxes imposed on or attributable to amounts payable under this Section 2.14)
imposed on or paid by such Lender or such Agent, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered to the
Borrower by the Administrative Agent or Lender (or by the Administrative Agent
on behalf of a Lender) shall be conclusive absent manifest error. This
indemnification shall be made within 30 days from the date such Lender or such
Agent, as the case may be, makes written demand therefor.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(e) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses (including fees, charges and disbursements of any counsel for the
Agent) arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate describing in reasonable detail the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d). The agreements in this
Section 2.14(d) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
for which the Borrower is responsible under this Section 2.14, the Borrower
shall furnish to the Administrative Agent, at its address as specified pursuant
to Section 9.02, the original or a certified copy of a receipt evidencing
payment thereof.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
(including any specific documents required below in Section 2.14(f)(ii) expired,
obsolete or inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so.

 

-49-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (or, in the case of any participant, on or before
the date such participant purchases the related participation) (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (or, in the case of any
participant, on or before the date such participant purchases the related
participation) (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this

 

-50-



--------------------------------------------------------------------------------

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, on or before the
date it becomes a party to this Agreement (or, in the case of any participant,
on or before the date such Lender purchases the related participation) and from
time to time thereafter upon the request of the Borrower and the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. To the extent that the relevant documentation
provided pursuant to this paragraph is rendered obsolete or inaccurate in any
material respect as a result of changes in circumstances with respect to the
status of a Lender, such Lender shall, to the extent permitted by applicable
law, deliver to the Borrower or the Administrative Agent revised and/or updated
documentation sufficient for the Borrower or the Administrative Agent to confirm
as to whether such Lender has complied with their respective obligations under
FATCA. Solely for the purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this AgreementEffective Date.

Notwithstanding any other provision of this Section 2.14(f), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

(g) Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to Section 2.14(f).

(h) In the event that an additional payment is made under Section 2.14(a) or
2.14(c) for the account of any Lender and such Lender, in its sole discretion
exercised in good faith, determines that it has irrevocably received a refund of
any Indemnified Taxes or Other Taxes paid or payable by it in respect of or
calculated with reference to the deduction or withholding giving rise to such
additional payment, such Lender shall, to the extent that it determines that it
can do so without prejudice to the retention of the amount of such refund, pay
to the Borrower within a reasonable period such amount (net of all reasonable
out-of-pocket expenses (including any Taxes) of such Lender and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund); provided that the relevant Loan Party, upon the request
of such Lender, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) to such Lender in the event such Lender is required to repay such
refund to such governmental authority); provided further such Lender shall, in
its reasonable discretion exercised in good faith, have determined that by
paying such refund will leave such Lender (after such payment) in no worse
position than it would have been had the relevant deduction or withholding not
been made. Nothing contained in this Section 2.14(h) shall (i) interfere with
the right of a Lender to arrange its tax affairs in whatever manner it thinks
fit or (ii) oblige any Lender to disclose any information relating to its tax
returns, tax affairs or any computations in respect thereof or (iii) require any
Lender to take or refrain from taking any action that would prejudice its
ability to benefit from any other credits, reliefs, remissions or repayments to
which it may be entitled.

 

-51-



--------------------------------------------------------------------------------

SECTION 2.15 Sharing of Payments, Etc. Subject to Section 2.19 in the case of a
Defaulting Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the Advances owing to it (other than pursuant to Section 2.02(c),
2.07(c), 2.11, 2.12, 2.14 or 9.04(c)) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that, if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (a) the amount of such Lender’s required repayment to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. The
provisions of this Section 2.15 shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement as in effect from time to time or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or participant permitted
hereunder.

SECTION 2.16 Use of Proceeds. The proceeds of the Advances shall be available,
and the Borrower agrees that it shall apply such proceeds, solely towards
Certain Funds Purposes.

SECTION 2.17 Evidence of Debt.

(a) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include (i) the date and amount of each Borrowing made
hereunder by the Borrower, the Type and Class of Advances comprising such
Borrowing and the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.

(b) Entries made reasonably and in good faith by the Administrative Agent in the
Register pursuant to subsection (a) above shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to each Lender under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit, expand or otherwise affect the obligations
of the Borrower under this Agreement.

SECTION 2.18 Exchange Notes.

(a) Subject to satisfaction of the provisions of this Section 2.18, at any time
after the date of the Rollover Conversion (each, an “Exchange Date”), at the
option of the applicable Lender, the Extended Advances of such Lender may be
exchanged for exchange notes (individually, an “Exchange Note” and collectively,
the “Exchange Notes”) in a Dollar-for-Dollar exchange at par value for an equal
principal amount of all or a portion of its outstanding Extended Advances
hereunder; provided, however, that (i) such

 

-52-



--------------------------------------------------------------------------------

Lender’s Extended Advances shall only be exchanged for Exchange Notes hereunder
following the occurrence of an Exchange Trigger Event, (ii) the Administrative
Agent shall provide the Borrower and the Lenders written notice of the
occurrence of an Exchange Trigger Event (an “Exchange Trigger Event Notice”) not
less than five Business Days (or ten Business Days in the case of the first
Exchange Trigger Event) prior to an Exchange Date for such Lender’s Extended
Advances to be exchanged for Exchange Notes on such Exchange Date (an “Exchange
Event”) and the Exchange Event shall occur on such fifth (or tenth, as
applicable) Business Day after such Exchange Trigger Event Notice and (iii) the
Borrower shall not be required to effectuate more than one Exchange Event in any
calendar month.

(b) Such Lender shall provide the Administrative Agent prior written notice of
such election (an “Exchange Notice”) at least five Business Days prior to an
Exchange Date (or ten Business Days if the notice is provided prior to the first
Exchange Trigger Event Notice) (or such shorter period as agreed to by the
Administrative Agent), with a copy to the Exchange Note Trustee. Each Lender’s
Exchange Notice shall specify the aggregate principal amount of outstanding
Extended Advances that such Lender desires to exchange for Exchange Notes
pursuant to this Section 2.18, which shall be in integral multiples of
$1,000,000, or, if less, all outstanding remaining Extended Advances held by
such Lender. Such Exchange Notes shall bear a fixed rate of interest at the
Total Cap as in effect at the close of business on the Business Day prior to the
relevant Exchange Date.

(c) On each Exchange Date, the Borrower shall pay to the Administrative Agent
for the account of the applicable Lender any accrued and unpaid interest on such
Lender’s Extended Advances being exchanged for Exchange Notes on such date. On
each Exchange Date, the Borrower shall execute and deliver, and use reasonable
best efforts to cause the Exchange Note Trustee to authenticate and deliver, an
Exchange Note in the principal amount equal to 100% of the aggregate outstanding
principal amount of such Extended Advances (or portion thereof) for which each
such Exchange Note is being exchanged. The Exchange Notes shall be governed by
the Exchange Note Indenture. Upon issuance of the Exchange Notes in accordance
with this Section 2.18, a corresponding amount of the Extended Advances of such
exchanging Lenders shall be deemed to have been cancelled. If a Default (but not
an Event of Default) shall have occurred and be continuing on the Exchange Date,
any notices given or cure periods commenced while the Extended Advances were
outstanding shall be deemed given or commenced (as of the actual dates thereof)
for all purposes with respect to the Exchange Notes (with the same effect as if
the Exchange Notes had been outstanding as of the actual dates thereof).

(d) The Borrower shall, as promptly as reasonably practicable after being
requested to do so by one or more of the Lenders pursuant to the terms of this
Agreement at any time following the first Exchange Trigger Event and no later
than the applicable Exchange Date, (i) select a bank or trust company to act as
trustee for the Exchange Notes (the “Exchange Note Trustee”), (ii) enter into
the Exchange Note Indenture and an exchange agreement containing provisions
customary for Rule 144A transactions with registration rights, (iii) use
reasonable best efforts to deliver or cause to be delivered to the
ArrangerArrangers such legal opinions and accountants’ “comfort letters”
addressed to the ArrangerArrangers, 10b-5 letters covering such customary
matters as reasonably requested by the ArrangerArrangers and such certificates
as the ArrangerArrangers may reasonably request as would be customary in Rule
144A offerings with registration rights, (iv) deliver a customary offering
memorandum relating to the resale of Exchange Notes containing all customary
information (other than a “description of notes” and other information
customarily provided by underwriters or their counsel), including historical
financial statements, pro forma financial statements and business and other
financial data of the type and form that are customarily included Rule 144A
offering circulars for similar debt securities, and (v) use reasonable best
efforts to take such other actions, and cause its advisors, auditors and counsel
to take such actions, as reasonably requested by the ArrangerArrangers in
connection with issuances or resales of Exchange Notes. The Exchange Note
Trustee shall at all times be a corporation organized and doing business under
the laws of the United States or any State thereof, in good standing, that is
authorized under such laws to exercise corporate trust powers and is subject to
supervision or examination by a Federal or state authority and which has a
combined capital and surplus of not less than $500,000,000.

 

-53-



--------------------------------------------------------------------------------

(e) Nothing in this Section 2.18 shall prevent or limit the ability of the
Borrower to repay or refinance the Advances in any other manner not otherwise
prohibited by this Agreement.

(f) It is understood and agreed that following any exchange of Advances for
Exchange Notes, such Advances shall be deemed to have been repaid in full.

(g) The Exchange Notes shall (except as otherwise expressly provided in this
Agreement) have guarantees, covenants, events of default and other terms
substantially consistent with the 5.750% Senior Notes Due 2025; provided that
the call protection applicable to the Exchange Notes shall not apply to any
Exchange Notes held by an Initial Lender or its Affiliates (other than Asset
Management Affiliates) prior to the sale or transfer of such Exchange Notes to a
third party (including any affiliated third party of such Initial Lender
pursuant to a bona fide open market purchases or in connection with market
making activities).

(h) The Exchange Notes shall (i) mature on the seventh anniversary of the
Closing Date and (ii) be non-callable until the third anniversary of the Closing
Date and will be callable thereafter at par, plus accrued interest and a premium
equal to 75% of the coupon in effect on the date the coupon was fixed, which
premium shall decline ratably on each yearly anniversary of the Closing Date to
zero one year prior to the maturity date of the Exchange Notes.

SECTION 2.19 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender (it being understood that the
determination of whether a Lender is no longer a Defaulting Lender shall be made
as described in Section 2.19(b)):

(i) to the fullest extent permitted by applicable law, such Lender will not be
entitled to vote in respect of amendments and waivers hereunder, and the
Commitment and the outstanding Advances of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

(ii) the Borrower may, at its sole expense and effort, require such Defaulting
Lender to assign and delegate its interests, rights and obligations under this
Agreement pursuant to Section 9.07.

(b) If the Borrower and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender;
provided that no

 

-54-



--------------------------------------------------------------------------------

adjustments will be made retroactively with respect to payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

(c) Any payment of principal, interest or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 6.01 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05 shall be applied at such time or times as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Advance in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as reasonably determined by the Administrative
Agent; third, as the Borrower may request, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or
otherwise pursuant to this Section 2.19(c) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

SECTION 2.20 Mitigation.

(a) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge that will result in, and will use
reasonable best efforts available to it (and not, in such Lender’s good faith
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by the Borrower to pay any amount pursuant to Section 2.11 or
2.14 or (ii) the occurrence of any circumstance described in Section 2.12 (and,
if any Lender has given notice of any such event described in clause (i) or
(ii) above and thereafter such event ceases to exist, such Lender shall promptly
so notify the Borrower and the Administrative Agent). In furtherance of the
foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Borrower of) any event
described in clause (i) or (ii) of the preceding sentence and such designation
will not, in such Lender’s good faith judgment, be otherwise materially
disadvantageous to such Lender.

(b) Notwithstanding any other provision of this Agreement, if any Lender fails
to notify the Borrower of any event or circumstance which will entitle such
Lender to compensation pursuant to Section 2.11 within 180 days after such
Lender obtains knowledge of such event or circumstance, then such Lender shall
not be entitled to compensation from the Borrower for any amount arising prior
to the date which is 180 days before the date on which such Lender notifies the
Borrower of such event or circumstance.

(c) If any Lender has made a demand for payment pursuant to Section 2.11 or
2.14, the Borrower may, at its sole expense and effort, require such Lender to
assign and delegate its interests, rights and obligations under this Agreement
pursuant to Section 9.07.

 

-55-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01 Conditions Precedent to Effective Date. This Agreement shall become
effective on and as of the first date on which the following conditions
precedent have been satisfied (with the Administrative Agent acting reasonably
in assessing whether the conditions precedent have been satisfied) or waived in
accordance with Section 9.01:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and the Initial
Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Initial Lender and the Borrower;

(ii) a certificate executed by a Responsible Officer of the Borrower stating
that the representations and warranties set forth in this Agreement and to be
made as of the Effective Date are true and correct (or, if a representation or
warranty does not include a materiality concept, true and correct in all
material respects) as of the date of the certificate (or, if a representation or
warranty specifically refers to an earlier date, as of such earlier date) and
that no Default or Event of Default has occurred and is continuing under this
Agreement or the other Loan Documents;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Borrower is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the State of Delaware;

(v) an opinion of Cravath, Swaine & Moore LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Initial Lender and dated the
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent; and

(vi) a special tax opinion of Sullivan & Worcester LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Initial Lender and dated the
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent.

(b) The Administrative Agent’s receipt of unaudited consolidated balance sheets,
statements of income and cash flows of the Borrower and the Target (but in the
case of the first and third quarters in each financial year of the Target, only
if the Target has published interim management statements for such quarter) for
each quarterly period, beginning with the quarterly period ending March 31,
2015, that has ended at least 45 days prior to the Effective Date.

 

-56-



--------------------------------------------------------------------------------

(c) Any fees required to be paid to the Administrative Agent, the
ArrangerArrangers or the Lenders on or before the Effective Date, including, to
the extent invoiced at least two Business Days prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower under this Agreement or the Syndication and Fee Letter,
shall have been paid.

(d) The Administrative Agent and the ArrangerArrangers shall have received, no
later than three Business Days prior to the Effective Date, all documentation
and other information about the Borrower and its subsidiaries as has been
reasonably requested in writing on or prior to the date that is ten Business
Days prior to the Effective Date by Administrative Agent and the Lenders with
respect to applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

(e) The Administrative Agent shall have received a copy, certified by the
Borrower, of a draft of the Press Release or Offer Press Announcement (as
applicable, depending on whether it is proposed to effect the Acquisition by way
of a Scheme or Takeover Offer) in the form in which it is proposed to be issued.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 9.01), and such notice shall be
irrevocable, conclusive and binding.

SECTION 3.02 Conditions Precedent to Closing Date. The obligation of each Lender
to make an Advance on the Closing Date is subject to the satisfaction (or waiver
in accordance with Section 9.01) of the following conditions:

(a) The Effective Date shall have occurred.

(b) The Certain Funds Representations shall be true and correct (or, if a
Certain Funds Representation does not include a materiality concept, true and
correct in all material respects) when made or deemed to be made, except to the
extent that such Certain Funds Representations specifically refer to an earlier
date, in which case they shall be true and correct (or, if a Certain Funds
Representation does not include a materiality concept, true and correct in all
material respects) as of such earlier date.

(c) No Certain Funds Event of Default has occurred and is continuing or would
result from the proposed Borrowings.

(d) If the Acquisition has proceeded by way of a Scheme, the Borrower shall have
provided to the Administrative Agent:

(i) a copy of the Scheme Documents;

(ii) a copy of the Court Order; and

(iii) evidence that the Court Order has been delivered to Companies House.

(e) If the Acquisition has proceeded by way of an Offer, the Borrower shall have
provided to the Administrative Agent:

(i) a copy of the Offer Press Release;

 

-57-



--------------------------------------------------------------------------------

(ii) a copy of the Offer Document; and

(iii) a certificate of a Responsible Officer of the Borrower confirming that the
conditions to the Offer have been satisfied or waived.

(f) The Borrower shall have provided to the Administrative Agent copies of
mandatory competition clearances in the Key Jurisdiction(s) in respect of the
Acquisition (where “Key Jurisdiction(s)” means (i) if the Borrower has requested
the European Commission to review the Acquisition, the European Union, or
(ii) if the Borrower has not requested the European Commission to review the
Acquisition (or there is an objection by any of the United Kingdom, the
Netherlands or Germany to the Borrower’s request for review), then each of the
United Kingdom, the Netherlands and Germany).

(g) Any fees required to be paid to the Administrative Agent, the ArrangerAgents
or the Lenders on or before the Closing Date, including, to the extent invoiced
at least two Business Days prior to the Closing Date, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
under this Agreement or the Syndication and Fee Letter, shall have been paid.

(h) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02.

(i) Notes payable to each applicable Lender in the amount of their respective
Commitments shall have been executed by the Borrower in favor of each Lender
requesting Notes and delivered to the Administrative Agent.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date in writing promptly upon such conditions precedent being satisfied
(or waived in accordance with Section 9.01, and such notice shall be
irrevocable, conclusive and binding.

SECTION 3.03 Conditions to Advances after the Closing Date. The obligation of
each Lender to make an Advance on any date after the Closing Date and during the
Availability Period is subject to the satisfaction (or waiver in accordance with
Section 9.01) of the following conditions:

(a) Each of the Effective Date and the Closing Date shall have occurred.

(b) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02.

(c) On the date of the applicable borrowing request and on the proposed date of
such borrowing (i) no Certain Funds Event of Default is continuing or would
result from the proposed Borrowing and (ii) all the Certain Funds
Representations are true and correct (or, if a Certain Funds Representation does
not include a materiality concept, true and correct in all material respects)
when made or deemed to be made, except to the extent that such Certain Funds
Representations specifically refer to an earlier date, in which case they shall
be true and correct (or, if a Certain Funds Representation does not include a
materiality concept, true and correct in all material respects) as of such
earlier date.

(d) Any fees required to be paid to the Administrative Agent, the ArrangerAgents
or the Lenders on or before the date of the Advance, including under this
Agreement or the Syndication and Fee Letter, shall have been paid.

 

-58-



--------------------------------------------------------------------------------

SECTION 3.04 Actions by Lenders During the Certain Funds Period. During the
Certain Funds Period and notwithstanding (i) any provision to the contrary in
the Loan Documents or (ii) that any condition set out in Sections 3.01, 3.02 or
3.03 may subsequently be determined to not have been satisfied or any
representation or warranty given as a condition thereof (other than Certain
Funds Representations) was not true and correct (or, if such representation or
warranty does not include a materiality concept, not true and correct in any
material respect) when made or deemed to be made (or, if a representation or
warranty specifically refers to an earlier day, as of such earlier date) unless
(a) it would be illegal for a Lender to participate in making any Advance
hereunder or (y) a Certain Funds Event of Default has occurred and is continuing
or would result from a proposed Advance, no Lender shall be entitled to (and the
Administrative Agent shall not exercise any right, power or discretion to):

(i) rescind, terminate or cancel any of the Commitments;

(ii) rescind, terminate or cancel the Loan Documents or exercise any similar
right or remedy or make or enforce any claim under the Loan Documents it may
have to the extent to do so would prevent or limit (A) the making of an Advance
for Certain Funds Purposes or (B) the application of amounts standing to the
credit of an Escrow Account for Certain Funds Purposes;

(iii) refuse to participate in the making of an Advance for Certain Funds
Purposes unless the conditions set forth in Section 3.02 or 3.03, as applicable,
have not been satisfied;

(iv) exercise any right of set-off or counterclaim in respect of an Advance to
the extent to do so would prevent or limit (A) the making of an Advance for
Certain Funds Purposes or (B) the application of amounts standing to the credit
of an Escrow Account for Certain Funds Purposes; or

(v) cancel, demand, place on demand, accelerate or cause or require any payment,
repayment or prepayment of any amounts owing under any Loan Document or take any
other action which it would otherwise be entitled to take under Section 6.01 to
the extent to do so would prevent or limit (A) the making of an Advance for
Certain Funds Purposes or (B) the application of amounts standing to the credit
of an Escrow Account for Certain Funds Purposes;

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Agents notwithstanding that they may not have been used or been available for
use during the Certain Funds Period.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties. The Borrower represents and
warrants on the Effective Date and the date of the making of each Advance (it
being understood that the conditions to the Effective Date are solely those set
out in Section 3.01 and the conditions to each Advance are solely those set out
in Sections 3.02 and 3.03, as applicable) as follows:

(a) The Borrower and each Restricted Subsidiary (a) is duly organized or formed,
validly existing and, as applicable and where such concept (or the equivalent
thereof) exists, in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) with respect to
the Borrower only, execute, deliver and perform its obligations under the Loan
Documents and (c) is duly qualified and is licensed and, as applicable and where
such concept (or the equivalent thereof)

 

-59-



--------------------------------------------------------------------------------

exists, in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except (X) in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect, and (Y) in the case referred to
in clause (a) with respect to any Restricted Subsidiary, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) The execution, delivery and performance by the Borrower of each Loan
Document to which it is party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of its Organization Documents; (b) except as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, conflict with or result in any breach or contravention
of, or the creation of any Lien under, or require any payment to be made under
(i) any Contractual Obligation to which the Borrower is a party or affecting the
Borrower or the properties of the Borrower or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Borrower or its property is subject; or (c) except
as could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, violate any law.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Agreement or any other Loan
Document.

(d) This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by the Borrower. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

(e) (i) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except, with respect to GAAP application only, as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for material taxes, material commitments and Indebtedness.

(ii) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated March 31, 2015, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

-60-



--------------------------------------------------------------------------------

(iii) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(f) Except as disclosed in the Borrower’s public filings with the Commission
prior to the Effective Date, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.

(g) Neither the Borrower nor any Restricted Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

(h) The Borrower and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Borrower and
its Restricted Subsidiaries is subject to no Liens, other than Permitted Liens.

(i) The Borrower conducts in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on the Borrower and its
Restricted Subsidiaries’ respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(j) The properties of the Borrower and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and retentions and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or its Restricted
Subsidiaries operate.

(k) The Borrower and its Restricted Subsidiaries have filed all Federal and
state income and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or except as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. There is no proposed tax assessment against the
Borrower or any of its Subsidiaries that would, if made, have a Material Adverse
Effect. Neither the Borrower nor any wholly-owned Subsidiary thereof is party to
any tax sharing agreement other than tax sharing agreements solely among one or
more of the Borrower and its past or present Affiliates (other than
shareholders, directors or officers).

(l) (x) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter

 

-61-



--------------------------------------------------------------------------------

(or may rely on an opinion letter) from the Internal Revenue Service to the
effect that the form of such Pension Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from Federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service. To the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(y) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(z) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and none of the Borrower or any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) none of the Borrower
or any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) none of the Borrower or any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(m) As of the Effective Date (a) the Borrower has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 4.01(m) and (b) all of the
outstanding Equity Interests in each wholly-owned Subsidiary have been validly
issued, are fully paid and nonassessable and are owned by the Borrower or a
Subsidiary thereof in the amounts specified on Part (a) of Schedule 4.01(m) free
and clear of all Liens (other than Permitted Liens). As of the Effective Date,
the Borrower has no equity investments in any other corporation or entity other
than (i) investments held in the ordinary course of business in or through money
market funds, mutual funds, investment or brokerages accounts and other similar
types of investment vehicles and accounts and (ii) those specifically disclosed
in Part (b) of Schedule 4.01(m). All of the outstanding Equity Interests in the
Borrower have been validly issued and are fully paid and nonassessable. As of
the Effective Date, (x) the Unrestricted Subsidiaries are set forth on Part
(c) of Schedule 4.01(m), (y) the aggregate Attributable Asset Share of all
Unrestricted Subsidiaries does not exceed 10% of the consolidated total assets
of the Borrower and its Subsidiaries, and (z) the aggregate Attributable A/R
Share of all Unrestricted Subsidiaries does not exceed 10% of the net accounts
receivable of the Borrower and its Subsidiaries.

(n) (x) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(y) The Borrower is not and is not required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

-62-



--------------------------------------------------------------------------------

(o) No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, (i) as modified or supplemented
by other information so furnished and (ii) with respect to financial statements
and information in respect of the Target Group, to the knowledge of the
Borrower) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

(p) The Borrower and each Restricted Subsidiary is in compliance in all material
respects with the requirements of all laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(q) The Borrower’s true and correct United States taxpayer identification number
is set forth on Schedule 4.01(q).

(r) The Borrower (i) qualifies as a REIT (without regard to any election
requirement relating to the same), (ii) either has already elected to be treated
as a REIT or will make a timely REIT election in due course, and (iii) is in
compliance with all other requirements and conditions imposed under the Code to
allow it to maintain its status as a REIT.

(s) (i) The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Borrower being designated as
a Sanctioned Person. None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. (ii) No Borrowing, use of proceeds or other
transaction contemplated by this Agreement will, so far as the Borrower is
aware, violate any Anti-Corruption Law or applicable Sanctions.

(t) The Borrower, its Subsidiaries, their respective officers and employees,
and, to the knowledge of the Borrower, the Borrower’s and its Subsidiaries’
directors and agents acting within the scope of their relationships with the
Borrower or its Subsidiaries, have conducted their businesses in material
compliance with applicable Anti-Corruption Laws and have instituted and
maintained policies and procedures reasonably designed to promote and achieve
compliance with such laws.

 

-63-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

SECTION 5.01 Affirmative Covenants. From and after the Effective Date, so long
as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower and the Restricted Subsidiaries will:

(a) Compliance with Laws, Etc. Comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower’s or any Restricted Subsidiary’s business, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect. Subject and without prejudice to Section 3.04, the Lenders shall
have no obligation to make any Advance except in compliance with all applicable
laws and regulations and the Borrower shall fully cooperate with the Lenders and
the Administrative Agent in complying with all such applicable laws and
regulations.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each Restricted
Subsidiary to pay and discharge (a) all material tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower; and (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property (other than a Permitted Lien that could not reasonably be
expected to have a Material Adverse Effect).

(c) Maintenance of Insurance. Maintain insurance as is customary and usual for
the business of the Borrower and each Restricted Subsidiary.

(d) Preservation of Existence, Etc. (i) Preserve, renew and maintain in full
force and effect its and its Restricted Subsidiaries’ legal existence and good
standing under the laws of the jurisdiction of its organization except (x) in
the case of a Restricted Subsidiary, to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect or (y) in a
transaction permitted by Section 5.02(e) or Section 5.02(i); (ii) take all
reasonable action to maintain all of its and its Restricted Subsidiaries’
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(iii) preserve or renew all of its and its Subsidiaries’ registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

(e) Visitation Rights. Upon prior advance notice, allow the Administrative
Agent, any Lender, and any of their respective agents to inspect the Borrower’s
properties and examine and audit their financial records at any reasonable time;
provided, however, that (a) unless an Event of Default has occurred and is
continuing, no more than two such inspections, examinations and audits may be
made the Administrative Agent and the Lenders (acting collectively) per fiscal
year of the Borrower, (b) when an Event of Default exists, the Administrative
Agent, any Lender, or any of their respective agents may do any of the foregoing
(as well as make copies of books and records) at the expense of the Borrower at
any reasonable time, and (c) without limiting any of the foregoing, the Borrower
shall have the right (if it so elects) to have a representative of the Borrower
be present during any discussions with auditors and accountants. If the
properties, books or records

 

-64-



--------------------------------------------------------------------------------

of the Borrower are in the possession of a third party, the Borrower authorizes
that third party to permit the Administrative Agent or its agents to have access
to perform inspections or audits and to respond to the Administrative Agent’s
requests for information concerning such properties, books and records.

(f) Keeping of Books. Maintain adequate books and records, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower and its Restricted Subsidiaries, as the case may be.

(g) Maintenance of Properties, Etc. Maintain, preserve and protect all of its
and its Restricted Subsidiaries’ material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof, except in each of the foregoing clauses (a) and (b) where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(h) [Reserved].

(i) Subsidiary Guarantees. If any existing or future Domestic Restricted
Subsidiary shall, after the Effective Date, guarantee any Public Debt
Securities, then the Borrower shall cause such Domestic Restricted Subsidiary
to:

(i) execute and deliver an agreement reasonably satisfactory in form and
substance to the Administrative Agent pursuant to which such Domestic Restricted
Subsidiary shall agree to be bound by the terms of this Agreement as a
Guarantor; and

(ii) deliver to the Administrative Agent an officers’ certificate and an opinion
of counsel that such agreement has been duly authorized, executed and delivered
by such Restricted Subsidiary and constitutes a legal, valid, binding and
enforceable obligation of such Restricted Subsidiary.

Thereafter, such Domestic Restricted Subsidiary shall be a Guarantor for all
purposes of this Agreement until such Domestic Restricted Subsidiary is released
from its Guarantee as provided in this Agreement.

(j) Maintenance of REIT Status. In the case of the Borrower, at all times
conduct its affairs and the affairs of its Subsidiaries in a manner so as to
continue to qualify as a REIT for U.S. Federal income tax purposes.

(k) ERISA Plans. Promptly during each year, pay and cause its respective
Subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Pension Plan; file each
annual report required to be filed pursuant to ERISA in connection with each
Plan for each year; and notify the Administrative Agent within 10 days of the
occurrence of any Reportable Event that might constitute grounds for termination
of any Pension Plan by the PBGC or for the appointment by the appropriate United
States District Court of a trustee to administer any Pension Plan.

(l) Reporting Requirements. Furnish to the Administrative Agent for further
distribution to the Lenders, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or such later date as may be permitted after filing
a single applicable request for extension with the Commission and receiving such
extension within such 90 days after such fiscal year end, which later date shall
not exceed 120 days after such fiscal year end), the audited and unqualified
annual consolidated financial statements of the Borrower, accompanied by a
report and opinion thereon of an independent certified public accountant of
nationally recognized standing;

 

-65-



--------------------------------------------------------------------------------

(ii) as soon as available, but in any event within 45 days after the end of each
fiscal quarter of the Borrower (or such later date as may be permitted after
filing a single applicable request for extension with the Commission and
receiving such extension within such 45 days after such fiscal quarter end,
which later date shall not exceed 75 days after such fiscal quarter end) (but
excluding the last fiscal quarter of the Borrower’s fiscal year), quarterly
company-prepared consolidated financial statements of the Borrower, certified
and dated by a Responsible Officer of the Borrower;

(iii) copies of the Form 10-K Annual Report and Form 10-Q Quarterly Report for
the Borrower concurrent with the date of filing with the Commission;

(iv) concurrently with the delivery of the financial statements referred to in
clauses (i) and (ii) above, a certificate, signed by a Responsible Officer of
the Borrower, and setting forth whether there existed as of the date of such
financial statements and whether there exists as of the date of the certificate,
any Default or Event of Default under this Agreement and, if any such Default or
Event of Default exists, specifying the nature thereof and the action the
Borrower is taking and proposes to take with respect thereto;

(v) promptly upon any request by the Administrative Agent or any Lender (but no
more frequently than twice per each fiscal year of the Borrower unless an Event
of Default has occurred and is continuing), such other books, records,
statements, lists of property and accounts, budgets, forecasts or reports as to
the Borrower as the Administrative Agent or such Lender may reasonably request;

(vi) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the Commission under Section 13 or 15(d) of the Exchange Act, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(vii) promptly, such additional information regarding the business or financial
affairs of the Borrower or any wholly-owned Restricted Subsidiary (and with
respect to any non-wholly owned Restricted Subsidiary, such additional
information regarding its business or financial affairs as is reasonably
available), or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;

(viii) promptly notify the Administrative Agent in writing of:

(A) any Default or Event of Default;

 

-66-



--------------------------------------------------------------------------------

(B) any Material Adverse Effect, including, to the extent that any of the
following could reasonably be expected to result in a Material Adverse Effect:
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(C) any change in the Borrower’s name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business;

(D) any ERISA Event; and

(E) any material change in accounting policies or financial reporting practices
by the Borrower.

Documents required to be delivered pursuant to clauses (i)-(iii) and (vi) above
(to the extent any such documents are included in materials otherwise filed with
the Commission) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on its website on the Internet at the
Borrower’s website address of www.equinix.com (or such other website address the
Borrower may provide to the Administrative Agent and each Lender in writing from
time to time); provided that: (i) to the extent the Administrative Agent or any
Lender is otherwise unable to receive any such electronically delivered
documents, the Borrower shall, upon request by the Administrative Agent or such
Lender, deliver paper copies of such documents to such Person until a written
request to cease delivering paper copies is given by such Person, and (ii) the
Borrower shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents or provide to the
Administrative Agent and the Lenders by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each notice pursuant to clause (viii) above shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to clause (viii) above shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

The Borrower hereby acknowledges that the Administrative Agent and/or the
ArrangerArrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar secure electronic system (the “Platform”).

Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that

 

-67-



--------------------------------------------------------------------------------

(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (it being understood that the Borrower shall not be under any
obligation to mark any particular Borrower Materials “PUBLIC”) (provided,
however, that to the extent the Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the ArrangerArrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

(m) The Offer, Scheme and Related Matters. The Borrower shall (or shall cause
the applicable Subsidiary to):

(i) Ensure that any Press Release or, as the case may be, Offer Press
Announcement that it issues is in the form delivered to the Administrative Agent
pursuant to Section 3.01(e) (or where the Acquisition has been switched from a
Scheme to a Takeover Offer or vice versa, materially consistent with such form),
subject to such amendments as are either required by the Panel or not material
to the interests of the Lenders or have been approved by the Administrative
Agent in writing (such approval not to be unreasonably withheld or delayed)
(such issued document, the “Original Press Release” or “Original Offer Press
Announcement,” as applicable).

(ii) Provide evidence that a Scheme Circular or (if the Acquisition is effected
by way of a Takeover Offer) a Takeover Offer Document is issued and dispatched
as soon as is reasonably practicable and in any event within 28 days (or such
longer period as may be agreed with the Panel) after the issuance of the Press
Release or Offer Press Announcement, as applicable unless, during that period
the Borrower or Bidco has elected to convert the Acquisition from a Scheme to a
Takeover Offer, or vice versa, in which case the Scheme Circular or Takeover
Offer Document, as applicable, shall be issued and dispatched as soon as is
reasonably practicable and in any event within 28 days (or such longer period as
may be agreed with the Panel) after the issuance of the Press Release or Offer
Press Announcement, as applicable.

(iii) Comply in all material respects with the City Code (subject to any waivers
or dispensations granted by the Panel) and all other applicable laws and
regulations in relation to any Takeover Offer or Scheme.

(iv) Except as consented to by the Administrative Agent in writing and save to
the extent that following the issue of a Press Release or an Offer Press
Announcement the Borrower or Bidco elects to proceed with the Acquisition by way
of Takeover Offer or Scheme respectively, ensure that (i) if the Acquisition is
effected by way of a Scheme, the Scheme Circular corresponds in all respects to
the terms and conditions of the Scheme as contained in the Press Release to
which it relates or (ii) if the Acquisition is effected by way of a Takeover
Offer, the Takeover Offer Document corresponds in all respects to the terms and
conditions of the Takeover Offer as contained in the corresponding Offer Press
Announcement, subject in the case of a Scheme to any variation required by the
Court and in either such case to any variations required by the Panel or which
are not materially

 

-68-



--------------------------------------------------------------------------------

adverse to the interests of the Lenders (or where the prior written consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) has been given).

(v) Ensure that the Scheme Documents or, if the Acquisition is effected by way
of a Takeover Offer, the Offer Documents, provided to the Administrative Agent
contain all the material terms and conditions of the Scheme or Takeover Offer,
as at that date, as applicable.

(vi) Except as consented to by the Administrative Agent in writing (such consent
not to be unreasonably withheld or delayed), not amend or waive (i) any term of
the Scheme Documents or the Takeover Offer Documents, as applicable, in a manner
materially adverse to the interests of the Lenders from those in the Original
Press Release or the Original Offer Press Announcement, as the case may be, or
(ii) if the Acquisition is proceeding as a Takeover Offer, the Acceptance
Condition, save for, (A) in the case of clause (i), any amendment or waiver
required by the Panel, the City Code, a court or any other applicable law,
regulation or regulatory body or (B) in the case of clause (ii), a waiver of the
Acceptance Condition to permit the Takeover Offer to become unconditional with
acceptance of Target Shares (excluding any shares held in treasury) which, when
aggregated with all Target Shares owned by the Borrower or Bidco (directly or
indirectly) and their Concert Parties, represent more than 75% of all Target
Shares (excluding any shares held in treasury) as at the date on which the
Takeover Offer is declared unconditional as to acceptances; provided that (x) a
modification of the cash consideration offered in respect of the Target Shares
and any options relating to the Target Shares pursuant to the Scheme or Takeover
Offer and (y) any waiver of a competition clearance other than those specified
in Section 3.02(f) shall not be considered materially adverse to the interests
of the Lenders.

(vii) Not take any action which would require the Borrower or Bidco to make a
mandatory offer for the Target Shares in accordance with Rule 9 of the City
Code.

(viii) Provide the Administrative Agent with copies of each Offer Document and
such information as it may reasonably request regarding, in the case of a
Takeover Offer, the current level of acceptances subject to any confidentiality,
legal, regulatory or other restrictions relating to the supply of such
information.

(ix) Promptly deliver to the Administrative Agent the receiving agent
certificate issued under Rule 10 of the City Code (where the Acquisition is
being pursued pursuant to a Takeover Offer), any written agreement between the
Borrower or its Affiliates and Target to the extent material to the interests of
the Lenders in relation to the consummation of the Acquisition (in each case,
upon such documents or agreements being entered into by the Borrower or any of
its Subsidiaries), and all other material announcements and documents published
by the Borrower or Bidco or delivered by the Borrower or Bidco to the Panel
pursuant to the Takeover Offer or Scheme (other than the cash confirmation) and
all legally binding agreements entered into by the Borrower or Bidco in
connection with a Takeover Offer or Scheme, in each case to the extent the
Borrower, acting reasonably, anticipates they will be material to the interests
of the Lenders in connection with the Transactions, except to the extent it is
prohibited by legal (including contractual) or regulatory obligations from doing
so.

 

-69-



--------------------------------------------------------------------------------

(x) In the event that a Scheme is switched to a Takeover Offer or vice versa
(which the Borrower or Bidco shall be entitled to do on multiple occasions;
provided that it complies with the terms of this Agreement), except as consented
to by the Administrative Agent in writing, ensure that (A) where the Acquisition
is then proceeding by way of a Takeover Offer, the terms and conditions
contained in the Offer Document include the Acceptance Condition and (B) the
conditions to be satisfied in connection with the Acquisition and contained in
the Offer Documents or the Scheme Documents (whichever is applicable) are
otherwise consistent in all material respects with those contained in the Offer
Documents or Scheme Documents (whichever applied to the immediately preceding
manner in which it was proposed that the Acquisition would be effected) (to the
extent applicable for the legal form of a Takeover Offer or Scheme, as the case
may be), in each case other than (i) in the case of clause (B), any changes
permitted or required by the Panel or the City Code or are required to reflect
the change in legal form to a Takeover Offer or Scheme or (ii) changes that
could have been made to the Scheme or a Takeover Offer in accordance with the
relevant provisions of this Agreement or which reflect the requirements of the
terms of this Agreement and the manner in which the Acquisition may be effected,
including without limitation, changes to the price per Target Share which are
made in accordance with the relevant provisions of this Agreement or any other
agreement between the Borrower and the Administrative Agent.

(xi) In the case of a Takeover Offer, promptly upon Bidco acquiring Target
Shares which represent not less than 90% in nominal value of the Target Shares
to which the Takeover Offer relates, ensure that notices under §§ 979-982 of the
Companies Act in respect of Target Shares that the Borrower or Bidco has not yet
agreed to directly or indirectly acquire are issued.

(xii) In the case of a Scheme, within 90 days of the Scheme Effective Date, and
in relation to a Takeover Offer, within 90 days after the later of (i) the
Closing Date and (ii) the date upon which the Borrower or Bidco (directly or
indirectly) owns and/or has agreed to own or acquire and has received valid
acceptances (which have not been withdrawn or cancelled) of Target Shares
(excluding any shares held in treasury) in respect of, which, when aggregated
with all other Target Shares owned by the Borrower or Bidco (directly or
indirectly), represent not less than 75% of all Target Shares (excluding any
shares held in treasury), procure that such action as is necessary is taken to
apply to de-list the Target Shares from the Official List of the Financial
Conduct Authority and to cancel trading in the Target Shares on the main market
for listed securities of the London stock exchange and as soon as reasonably
practicable thereafter, and subject always to the Companies Act, use its
reasonable endeavors to re-register Target as a private limited company.

(xiii) In the case of a Scheme, upon the occurrence of the Scheme Effective Date
the Borrower or Bidco shall own (directly or indirectly) 100% of the Target
Shares.

(n) Compliance with Anti-Corruption Laws. (i) The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. (ii) The Borrower
will not knowingly use the proceeds of any Advances in violation of any
Anti-Corruption Law or applicable Sanctions.

 

-70-



--------------------------------------------------------------------------------

(o) Take-Out Financing and Securities Demand.

(i) The Borrower shall engage one or more investment banks (the “Investment
Banks”) reasonably satisfactory to the ArrangerArrangers to endeavor to publicly
sell or privately place the New Senior Notes (or other debt securities in lieu
thereof), the proceeds of which shall be used (except as provided in
Section 5.01(o)(ii)(A) below) for Certain Funds Purposes, to reduce the
Commitments or to refinance any Advances (the “Take-Out Securities”). The
Borrower will, and will cause its Subsidiaries to, cooperate with the Investment
Banks and use reasonable best efforts to cause its advisors and the Target and
its advisors to do the same, and will provide information reasonably deemed
necessary by the Investment Banks in connection with placing or selling or
obtaining commitments for the purchase or acquisition of the Take-Out
Securities. Such cooperation will include, without limitation, at the Investment
Banks’ reasonable request:

(A) preparation, as soon as reasonably practicable after such reasonable
request, of an offering circular or private placement memorandum suitable for
use in a customary Rule 144A road show relating to the offer and sale of
Take-Out Securities containing all customary information (other than a
“description of notes” and other information customarily provided by
underwriters or their counsel), including historical financial statements, pro
forma financial statements and business and other financial data of the type and
form that are customarily included in Rule 144A offering circulars for similar
debt securities;

(B) negotiation and execution of a placement agency, purchase or other
applicable type of agreement containing such terms, covenants, conditions,
representations, warranties and indemnities as are customary in similar
transactions and providing for the delivery of customary legal opinions, comfort
letters and officers’ certificates;

(C) (i) delivery to the Investment Banks concurrently with, or as part of, the
offering circular or private placement memorandum referred to above, (x) audited
consolidated financial statements of the Borrower covering the relevant fiscal
year period as required pursuant to Regulation S-X (and causing the Target to
deliver such financial statements of the Target), (y) unaudited financial
statements of the Borrower as of and for the interim periods as required
pursuant to Regulation S-X (and causing the Target to deliver such financial
statements of the Target) and (z) any pro forma financial statements after
giving effect to the Transactions (and any other transactions, if any, as would
customarily be reflected therein), as may be customary and reasonably requested
by the Investment Banks (if a Rule 144A transaction), or as required pursuant to
Regulation S-X (if an SEC-registered transaction) and (ii) causing the
Borrower’s independent accountants (and causing the Target to cause its
independent accountants) to deliver customary “comfort” (including customary
“negative assurance” comfort);

(D) making appropriate officers and representatives of the Borrower and the
Target reasonably available to the Investment Banks, upon reasonable notice, for
meetings with prospective purchasers of the Take-Out Securities; and

(E) cooperating with the Investment Banks’ due diligence investigation of the
Borrower and the Target and their respective Subsidiaries.

(ii) Upon written notice delivered by the ArrangerArrangers to the Borrower at
any time on or following the tenth Business Day prior to, and on or prior to the
fifth Business Day prior

 

-71-



--------------------------------------------------------------------------------

to, (x) the Closing Date (a “Closing Date Securities Demand”), (y) if the
Closing Date has not yet occurred, April 1, 2016 (an “Escrow Securities
Demand”), and/or (z) on any date (but no more than one time) following the
Closing Date (such date, the “Post-Closing Demand Issuance Date”) (a
“Post-Closing Securities Demand”, and any of a Closing Date Securities Demand,
an Escrow Securities Demand and a Post-Closing Securities Demand, a “Securities
Demand”), the Borrower will cause the issuance and sale of Take-Out Securities
on the Closing Date, April 1, 2016 or the Post-Closing Demand Issuance Date, as
applicable (such Take-Out Securities, the “Demand Securities”), in such amounts
and on such terms and conditions as are specified in the applicable Securities
Demand; provided that the Borrower may, in its discretion, decline to issue
Demand Securities pursuant to an Escrow Securities Demand (provided that the
Borrower complies with the provisions to Section 2.06); and provided, further,
that:

(A) (i) the net cash proceeds of any Demand Securities issued pursuant to an
Escrow Securities Demand (if issued) shall be funded into an Escrow Account
reasonably satisfactory to the ArrangerArrangers and the Financial Adviser (it
being understood that such escrow arrangements shall allow amounts deposited in
the Escrow Account in excess of the amount required for Certain Funds Purposes
to be returned to the Borrower upon release from escrow), (ii) the net cash
proceeds of any Demand Securities issued pursuant to Closing Date Securities
Demand (if issued) will be used for Certain Funds Purposes and (iii) the net
cash proceeds of any Demand Securities issued pursuant to a Post-Closing
Securities Demand (if issued) will be used for Certain Funds Purposes or to
repay any outstanding Advances;

(B) either (I) if such Demand Securities are fungible with (including having a
CUSIP number identical to) a tranche of the Existing Notes, the Sterling
Equivalent (determined as of the date of delivery of such Securities Demand) of
the net cash proceeds of such Demand Securities shall not exceed an amount
(together with the net cash proceeds of all other Demand Securities) sufficient
to reduce all the then outstanding Commitments or (II) such Demand Securities
must be issued in a minimum aggregate principal amount of $200,000,000 or such
greater amount so long as the Sterling Equivalent (determined as of the close of
business on the Business Day immediately prior to the date of issuance of such
Demand Securities) of the net cash proceeds of such Demand Securities shall not
exceed an amount (together with the net cash proceeds of all other Demand
Securities) sufficient to reduce all the then outstanding Commitments (it being
understood that the full amount of the Demand Securities shall be denominated in
Dollars, unless otherwise agreed by the Borrower);

(C) the delivery of the Securities Demand shall only be permitted after the
Borrower has been afforded the opportunity to participate in one customary
“roadshow” (consistent with the Borrower’s past practice);

(D) the Demand Securities shall be issued through a private placement for resale
pursuant to Rule 144A under the Securities Act with registration rights;

(E) the Demand Securities shall be unsecured and contain (except as otherwise
expressly provided in this Agreement) terms, conditions, covenants, guarantees
and defaults substantially consistent with the terms, conditions, covenants,
guarantees and defaults contained in the indenture relating to the 5.750% Senior
Notes Due 2025;

(F) the per annum interest rate on any tranche of Demand Securities shall not
exceed the Total Cap (as determined at the close of business on the Business Day

 

-72-



--------------------------------------------------------------------------------

immediately preceding the date of the applicable Securities Demand; provided
that so long as a Demand Failure of the type contemplated by clause (ii) of the
definition thereof has not occurred, with respect to any Post-Closing Securities
Demand, the Total Cap with respect thereto shall be determined as of the close
of business on the Closing Date), with original issue discount (other than any
original issue discount resulting from a sale by the Investment Banks at a price
less than the price paid by the Investment Banks and any fees payable to
Investment Banks) considered yield for the purpose of this clause (F) and
determined in accordance with customary market convention);

(G) the Demand Securities shall have a maturity of no less than seven years from
the Closing Date;

(H) no Demand Securities pursuant to a Closing Date Securities Demand or a
Post-Closing Securities Demand shall be required to be issued prior to the
Closing Date;

(I) (i) if the Demand Securities have a maturity of eight years from the Closing
Date, then the Demand Securities shall be non-callable for no longer than the
first four years after the Closing Date and will be callable thereafter at par,
plus accrued interest and a premium equal to 50% of the coupon in effect on the
date the coupon was fixed, which premium shall decline ratably on each yearly
anniversary of the Closing Date to zero one year prior to the maturity date of
such Demand Securities; provided that, if such Demand Securities are
non-callable for only the first three years after the Closing Date, such Demand
Securities will be callable at par, plus accrued interest and a premium equal to
75% of the coupon in effect on the date the coupon was fixed, which premium
shall decline ratably on each yearly anniversary of the Closing Date to zero one
year prior to the maturity date of such Demand Securities, and (ii) if the
Demand Securities have a maturity of seven years from the Closing Date, then the
Demand Securities shall be non-callable for no longer than the first three years
after the Closing Date and will be callable thereafter at par, plus accrued
interest and a premium equal to 75% of the coupon in effect on the date the
coupon was fixed, which premium shall decline ratably on each yearly anniversary
of the Closing Date to zero one year prior to the maturity date of such Demand
Securities;

(J) the Borrower shall not be required to issue any Demand Securities at an
issue price less than 98% of the principal amount thereof (before deducting
customary fees and commissions);

(K) the Borrower shall not be required to issue any Demand Securities or
undertake any action in connection therewith that would cause the Borrower to
violate or be in breach of the terms of its Existing Credit Agreement or the
indentures governing any of its Existing Notes (and may, in order to ensure such
compliance in connection with any Demand Securities the net cash proceeds of
which are to be placed in an Escrow Account as set forth above, cause an
“unrestricted subsidiary” thereof to issue such Demand Securities (with the
Borrower to assume all obligations thereunder upon release of such net cash
proceeds from such Escrow Account)); and

(L) the Borrower will, and will cause its Subsidiaries to, and will cause its
advisors and the Target and its advisors to, provide the cooperation and
assistance described in clauses (A) through (E) of Section 5.01(o)(i) in respect
of the Demand Securities, or, if any such documentation or assistance had
previously been provided in respect of Take-Out Securities, cooperate in
updating such documentation, in each case as reasonably deemed necessary by the
ArrangerArrangers in connection with placing or

 

-73-



--------------------------------------------------------------------------------

selling or obtaining commitments for the purchase or acquisition of the Demand
Securities (and the placement agency, purchase or other applicable agreement
relating to such Demand Securities (but not the indenture) will contain a
covenant to the effect of this clause (L)).

in each case, unless otherwise agreed by the ArrangerArrangers and the Borrower.

(iii) In the event of a Demand Failure, on the Demand Failure Date (A) the
interest rate on all Advances hereunder shall automatically be increased to the
Total Cap determined as of the close of business on the Business Day immediately
prior to the Demand Failure Date (and thereafter determined in accordance with
Section 2.08(a)), (B) the Conversion Fee, if not previously paid, shall become
due and payable (but no earlier than the Closing or, if later, immediately
following the end of the Certain Funds Period), (C) the outstanding Advances
shall be subject to the optional redemption terms and call protection provisions
applicable to the Exchange Notes and (D) any obligation to obtain the consent of
the Borrower shall be inapplicable to transfers of the Advances or Commitments,
as applicable, to any Person (i) with the consent of the Financial Adviser or
(ii) that has both a long term issuer rating and a short term issuer rating from
each of Moody’s and S&P that is equal to or better than the long term issuer
rating and short term issuer rating of J.P. Morgan Securities LLC from each of
Moody’s and S&P. Notwithstanding anything to the contrary contained herein, it
is agreed and understood that (1) the occurrence of a Demand Failure of the type
contemplated by clause (ii) of the definition thereof shall not constitute a
Default or an Event of Default and (2) the remedies set forth in the immediately
preceding sentence and in Section 2.07(b) shall be the sole and exclusive
remedies in the event of such Demand Failure.

SECTION 5.02 Negative Covenants.

(a) Limitation on Restricted Payments.

(i) From and after the Effective Date, so long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not,
and will not cause or permit any of its Restricted Subsidiaries to, directly or
indirectly:

(A) declare or pay any dividend or make any distribution (other than dividends
or distributions payable in Qualified Capital Stock of the Borrower) on or in
respect of shares of the Borrower’s Capital Stock to holders of such Capital
Stock;

(B) purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Borrower;

(C) make any principal payment on, purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, earlier than one year prior to any
scheduled final maturity, scheduled repayment or scheduled sinking fund payment,
any Subordinated Indebtedness; or

(D) make any Investment (other than Permitted Investments)

(each of the foregoing actions set forth in clauses (A), (B), (C) and (D) being
referred to as a “Restricted Payment”); if at the time of such Restricted
Payment or immediately after giving effect thereto,

(1) a Default or an Event of Default shall have occurred and be continuing;

 

-74-



--------------------------------------------------------------------------------

(2) the Borrower is not able to incur at least $1.00 of additional Indebtedness
(other than Permitted Indebtedness) in compliance with Section 5.02(c)(i); or

(3) the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made subsequent to the Issue Date (the amount expended for
such purposes, if other than in cash, being the fair market value of such
property as determined in good faith by the Board of Directors of the Borrower)
shall exceed the sum of:

(v) an amount equal to the Borrower’s Consolidated EBITDA for the period from
January 1, 2013 to the end of the Borrower’s most recently ended fiscal quarter
for which financial statements are available at the time of such Restricted
Payment (the “Basket Period”) less the product of 1.4 times the Borrower’s
Consolidated Interest Expense for the Basket Period; plus

(w) 100% of the aggregate net cash proceeds received by the Borrower from any
Person (other than a Subsidiary of the Borrower) from the issuance and sale
subsequent to January 1, 2013 and on or prior to the date the Restricted Payment
occurs (the “Reference Date”) of Qualified Capital Stock of the Borrower or
warrants, options or other rights to acquire Qualified Capital Stock of the
Borrower (but excluding any debt security that is convertible into, or
exchangeable for, Qualified Capital Stock, until such debt security has been
converted into, or exchanged for, Qualified Capital Stock); plus

(x) without duplication of any amounts included in clause (3)(w) above, 100% of
the aggregate net cash proceeds of any equity contribution received by the
Borrower from a holder of the Borrower’s Capital Stock subsequent to March 5,
2013 and on or prior to the Reference Date (excluding, in the case of clauses
(3)(w) and (y), any net cash proceeds from any equity offering to the extent
used to repay the Advances in compliance with the provisions set forth under
Section 2.10); plus

(y) without duplication, the sum of:

a. the aggregate amount returned in cash on or with respect to Investments
(other than Permitted Investments) made subsequent to March 5, 2013 whether
through interest payments, principal payments, dividends or other distributions
or payments;

b. the net cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the disposition of all or any portion of such Investments
(other than to a Subsidiary of the Borrower);

c. upon redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary
(except to the extent the Investment constituted a Permitted Investment), the
fair market value of such Subsidiary as of the date of such redesignation; and

d. net cash dividends or other net cash distributions paid to the Borrower or
any Restricted Subsidiary of the Borrower from any Unrestricted Subsidiaries of
the Borrower; plus

(z) $225,000,000;

provided that the sum of clauses a., b., c. and d. above shall not exceed the
aggregate amount of all such Investments made subsequent to March 5, 2013.

 

-75-



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph do not prohibit:

(A) the payment of any dividend within 60 days after the date of declaration of
such dividend if the dividend would have been permitted on the date of
declaration;

(B) the acquisition of any shares of Capital Stock of the Borrower, either
(i) solely in exchange for shares of Qualified Capital Stock of the Borrower or
(ii) through the application of net proceeds of a substantially concurrent sale
for cash (other than to a Subsidiary of the Borrower) of shares of Qualified
Capital Stock of the Borrower;

(C) the acquisition of any Subordinated Indebtedness either (i) solely in
exchange for shares of Qualified Capital Stock of the Borrower, or (ii) through
the application of net proceeds of a substantially concurrent sale for cash
(other than to a Subsidiary of the Borrower) of (A) shares of Qualified Capital
Stock of the Borrower or (B) Refinancing Indebtedness;

(D) repurchases by the Borrower of Common Stock of the Borrower from officers,
directors and employees of the Borrower or any of its Subsidiaries or their
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the board of the
Borrower in an aggregate amount not to exceed $10,000,000 in any calendar year;

(E) repurchases of Capital Stock deemed to occur upon the exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price and related statutory withholding taxes of such options or warrants;

(F) payments of dividends on Disqualified Capital Stock or Preferred Stock of
any Restricted Subsidiary, the incurrence or issuance of which was permitted
hereunder;

(G) cash payments in lieu of the issuance of fractional shares in connection
with (i) the exercise of warrants, options or other securities convertible into
or exchangeable for Capital Stock of the Borrower or (ii) a merger,
consolidation, amalgamation or other combination involving the Borrower or any
of its Subsidiaries (including the Acquisition);

(H) the retirement of any shares of Disqualified Capital Stock of the Borrower
by conversion into, or by exchange for, shares of Disqualified Capital Stock of
the Borrower or out of the net cash proceeds of the substantially concurrent
sale (other than to a Subsidiary of the Borrower) or other shares of
Disqualified Capital Stock of the Borrower;

(I) in the event of a Change of Control, and if no Default or Event of Default
shall have occurred and be continuing, the payment, purchase, redemption,
defeasance or other acquisition or retirement of Subordinated Indebtedness of
the Borrower or any Guarantor, in each case at a purchase price not greater than
101% of the principal amount of such Subordinated Indebtedness, plus accrued and
unpaid interest thereon;

 

-76-



--------------------------------------------------------------------------------

(J) in the event of an Asset Sale that requires the Borrower to offer to prepay
Advances pursuant to Section 5.02(e), and if no Default or Event of Default
shall have occurred and be continuing, the payment, purchase, redemption,
defeasance or other acquisition or retirement of Subordinated Indebtedness of
the Borrower or any Guarantor, in each case at a purchase price not greater than
100% of the principal amount of such Subordinated Indebtedness, plus accrued and
unpaid interest thereon; provided that the aggregate amount of all such
payments, purchases, redemptions, defeasances or other acquisitions or
retirements of all such Subordinated Indebtedness may not exceed the amount of
the Net Cash Proceeds amount remaining after the Borrower has complied with
Section 5.02(e)(i)(C);

(K) the conversion, repayment, repurchase, redemption or other retirement
(whether for cash or otherwise) of, or the payment of interest in respect of,
the 4.75% Convertible Subordinated Notes Due 2016; and

(L) other Restricted Payments in an aggregate amount not to exceed $350,000,000,
either (i) prior to the Bridge Facility Maturity Date solely to the extent such
Restricted Payment is necessary to maintain the Borrower’s status as a REIT or
(ii) after the Bridge Facility Maturity Date.

(iii) In determining the aggregate amount of Restricted Payments made subsequent
to the Issue Date in accordance with clause (3) of Section 5.02(a)(i) (D),
amounts expended pursuant to clauses ( A) and ( D) of Section 5.02(a)(ii) shall
be included in such calculation.

(iv) Notwithstanding the foregoing, the Borrower may (i) declare or pay any
dividend or make any distribution on or in respect of shares of the Borrower’s
Capital Stock to holders of such Capital Stock, so long as (A)(1) such dividend
or distribution is intended to be part of a distribution of the Borrower’s
earnings and profits to satisfy Section 857(a)(2) of the Code, whether such
dividend or distribution is made before, during or after the first taxable year
the Borrower intends in good faith to be a REIT or (2) the Borrower believes in
good faith that it qualifies as a “real estate investment trust” under
Section 856 of the Code and that the declaration or payment of such dividend or
making of such distribution is necessary either to maintain the Borrower’s
status as a REIT for any calendar year or, with respect to any calendar year in
which the Borrower intends to qualify as REIT, to enable the Borrower to avoid
payment of any corporate U.S. Federal, state or local income tax for any
calendar year that would otherwise be required and could be avoided by reason of
paying such dividend or making such distribution by the Borrower to such
holders, with such dividend to be paid or distribution to be made as and when
determined by the Borrower, whether during or after the end of the relevant
calendar year, and (B) no Default or Event of Default shall have occurred and be
continuing, and (ii) make any cash payments on the 4.75% Convertible
Subordinated Notes Due 2016 to satisfy anti-dilution provisions thereunder as a
result of any dividends or distributions made pursuant to clause (i) of this
paragraph. In determining the aggregate amount of Restricted Payments made
subsequent to the Issue Date in accordance with Section 5.02(a)(i)(D)(3),
amounts expended pursuant to clause (i)(A)(2) in this subsection (iv) shall be
included in such calculation.

(b) Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries. From and after the Effective Date, so long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will not, and will not cause or permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or permit to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of the Borrower to:

(i) pay dividends or make any other distributions on or in respect of its
Capital Stock;

 

-77-



--------------------------------------------------------------------------------

(ii) make loans or advances to the Borrower or any other Restricted Subsidiary
or to pay any Indebtedness or other obligation owed to the Borrower or any other
Restricted Subsidiary of the Borrower; or

(iii) transfer any of its property or assets to the Borrower or any other
Restricted Subsidiary of the Borrower,

except in each case for such encumbrances or restrictions existing under or by
reason of:

(A) applicable law, rule, regulation or order;

(B) this Agreement or any Guarantee or any Take-Out Securities or any guarantee
in respect thereof;

(C) customary non-assignment provisions of any contract or any lease, license or
sublicense governing a leasehold interest of any Restricted Subsidiary of the
Borrower;

(D) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired;

(E) agreements existing on the Effective Date to the extent and in the manner
such agreements are in effect on the Effective Date;

(F) the Existing Credit Agreement, an agreement governing other Pari Passu
Indebtedness permitted to be incurred hereunder or, with respect to a Restricted
Subsidiary, an agreement evidencing Indebtedness incurred not in violation of
this Agreement; provided that, with respect to any agreement governing such
other Pari Passu Indebtedness or other Indebtedness, as the case may be, the
provisions relating to such encumbrance or restriction are no less favorable to
the Borrower or Restricted Subsidiary, as the case may be, in any material
respect as determined by the Board of Directors of the Borrower in its
reasonable and good faith judgment than the provisions contained in the Existing
Credit Agreement, in the case of such other Pari Passu Indebtedness, and the
agreements of such Restricted Subsidiary, in the case of such other
Indebtedness, in each case as in effect on the Effective Date;

(G) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

(H) restrictions imposed by any agreement to sell assets or Capital Stock
permitted under this Agreement to any Person pending the closing of such sale;

(I) such encumbrances or restrictions being binding on a Restricted Subsidiary
at such time as such Restricted Subsidiary first becomes a Restricted
Subsidiary; provided that such encumbrances or restrictions are not entered into
solely in contemplation of such Person becoming a Restricted Subsidiary;

(J) customary provisions in joint venture agreements and other similar
agreements (in each case relating solely to the respective joint venture or
similar entity or the equity interests therein) entered into in the ordinary
course of business;

 

-78-



--------------------------------------------------------------------------------

(K) any amendment to or Refinancing of the Indebtedness issued, assumed or
incurred pursuant to an agreement referred to in clauses (B), (D), (E) and
(F) above; provided that the provisions relating to such encumbrance or
restriction contained in any such agreement, taken as a whole, are no less
favorable to the Borrower in any material respect as determined by the Board of
Directors of the Borrower in their reasonable and good faith judgment than the
provisions relating to such encumbrance or restriction contained in agreements
referred to in such clauses (B), (D), (E) and (F);

(L) customary restrictions on leases, subleases, licenses, sublicenses or asset
sale agreements otherwise permitted hereby;

(M) restrictions imposed on cash or other deposits or net worth imposed by
customers or required by insurance, surety or bonding companies, in each case,
entered into in the ordinary course of business; and

(N) encumbrances and restrictions applicable only to Restricted Subsidiaries of
the Borrower that are not Domestic Restricted Subsidiaries.

(c) Limitation on Incurrence of Additional Indebtedness.

(i) From and after the Effective Date, so long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, acquire, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of (collectively, “incur”) any Indebtedness (other than Permitted
Indebtedness); provided that, after the Bridge Facility Maturity Date, if no
Default or Event of Default shall have occurred and be continuing at the time of
or as a consequence of the incurrence of any such Indebtedness, the Borrower or
any of its Restricted Subsidiaries may incur Indebtedness if on the date of the
incurrence of such Indebtedness, after giving effect to the incurrence thereof
(or, in the case of Designated Revolving Commitments, on the date such
Designated Revolving Commitments are designated as such (but only to the extent
and so long as so designated) after giving pro forma effect to the incurrence of
the entire committed amount of Indebtedness designated thereunder, in which case
such designated amount under such Designated Revolving Commitments may
thereafter be borrowed, repaid and reborrowed, in whole or in part, from time to
time, without further compliance with any limitation on the incurrence of
additional indebtedness set forth in this Section 5.02(c)), the Consolidated
Fixed Charge Coverage Ratio of the Borrower would have been greater than 2.0 to
1.0; provided, further, that the amount of Indebtedness that may be incurred and
Disqualified Capital Stock or Preferred Stock that may be issued pursuant to the
foregoing by any Restricted Subsidiaries that are not Guarantors (other than
borrowings under a Bank Facility which is secured by Liens incurred pursuant to
Section 5.02(g) (ii) (A)) shall not exceed $100,000,000 at any one time
outstanding.

(ii) Section 5.02 (c)(i) will not apply to (collectively, “Permitted
Indebtedness”):

(A) Indebtedness incurred pursuant to this Agreement;

(B) Indebtedness incurred pursuant to any Bank Facility in an aggregate
principal amount at any one time outstanding not to exceed $2,000,000,000;

(C) other Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the Effective Date (other than Indebtedness under clauses (A),
(B) or (R) of this Section 5.02(c)(ii)) reduced by the amount of any scheduled
amortization payments, mandatory prepayments when actually paid, conversions or
permanent reductions thereof;

 

-79-



--------------------------------------------------------------------------------

(D) Interest Swap Obligations of the Borrower or any Restricted Subsidiary of
the Borrower covering Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that such Interest Swap Obligations are entered into to
protect the Borrower and its Restricted Subsidiaries from fluctuations in
interest rates on its outstanding Indebtedness incurred without violation of
this Agreement to the extent the notional principal amount of such Interest Swap
Obligation does not, at the time of the incurrence thereof, exceed the principal
amount of the Indebtedness to which such Interest Swap Obligation relates;

(E) Indebtedness under Currency Agreements; provided that, in the case of
Currency Agreements which relate to Indebtedness, such Currency Agreements do
not increase the Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding other than as a result of fluctuations in foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder;

(F) Indebtedness of a Restricted Subsidiary of the Borrower owing to and held by
the Borrower or a Wholly Owned Restricted Subsidiary of the Borrower for so long
as such Indebtedness is held by the Borrower or a Wholly Owned Restricted
Subsidiary of the Borrower or the holder of a Lien permitted under this
Agreement, in each case subject to no Lien held by a Person other than the
Borrower or a Wholly Owned Restricted Subsidiary of the Borrower or the holder
of a Lien permitted under this Agreement; provided that, if as of any date any
Person other than the Borrower or a Wholly Owned Restricted Subsidiary of the
Borrower or the holder of a Lien permitted under this Agreement owns or holds
any such Indebtedness or holds a Lien in respect of such Indebtedness, such date
shall be deemed the incurrence of Indebtedness not constituting Permitted
Indebtedness under this clause (F) by the issuer of such Indebtedness;

(G) Indebtedness of the Borrower owing to and held by a Wholly Owned Restricted
Subsidiary of the Borrower for so long as such Indebtedness is held by a Wholly
Owned Restricted Subsidiary of the Borrower or the holder of a Lien permitted
under this Agreement, in each case subject to no Lien other than a Lien
permitted under this Agreement; provided that, if as of any date any Person
other than a Wholly Owned Restricted Subsidiary of the Borrower or the holder of
a Lien permitted under this Agreement owns or holds any such Indebtedness or any
Person holds a Lien in respect of such Indebtedness, such date shall be deemed
the incurrence of Indebtedness not constituting Permitted Indebtedness under
this clause (G) by the Borrower;

(H) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
Business Days of incurrence;

(I) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of performance bonds, bankers’ acceptances, workers’ compensation
claims, surety, bid, appeal or similar bonds, completion guarantees, payment
obligations in connection with self-insurance or similar obligations, and bank
overdrafts (and letters of credit in respect thereof) in the ordinary course of
business;

(J) Indebtedness represented by Capitalized Lease Obligations, mortgage
financings and Purchase Money Indebtedness of the Borrower and its Restricted
Subsidiaries not to exceed (together with any Refinancing Indebtedness with
respect thereto) 15.0% of Total Assets at any one time outstanding;

 

-80-



--------------------------------------------------------------------------------

(K) (x) Refinancing Indebtedness and (y) Take-Out Securities or other
Indebtedness incurred by the Borrower or any Restricted Subsidiary for the
purpose of Refinancing the Advances (or for the purpose of financing the
Acquisition in lieu of the Advances);

(L) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
“earnout” obligations, guarantees, indemnities or obligations in respect of
purchase price adjustments in connection with the acquisition or disposition of
assets (including Capital Stock);

(M) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees or similar instruments issued
or created in the ordinary course of business, including in respect of health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 60
days following the incurrence thereof;

(N) Indebtedness in respect of Sale and Leaseback Transactions in an aggregate
amount not to exceed $350,000,000 at any one time outstanding;

(O) Acquired Indebtedness, if on the date that such Indebtedness is incurred,
after giving pro forma effect thereto, (A) the Borrower or such Restricted
Subsidiary, as the case may be, shall be able to incur at least $1.00 of
additional Indebtedness (other than Permitted Indebtedness) pursuant to this
Section 5.02(c) (for purposes of this clause (O) only, treating the Bridge
Facility Maturity Date as having occurred) or (B) the Consolidated Fixed Charge
Coverage Ratio of the Borrower would be no less than the Consolidated Fixed
Charge Coverage Ratio of the Borrower immediately prior to the date such
Indebtedness is incurred;

(P) additional Indebtedness of the Borrower and its Restricted Subsidiaries in
an aggregate principal amount (or accreted value) not to exceed $350,000,000 at
any one time outstanding (which amounts may, but need not, be incurred in whole
or in part under the Bank Facility); provided that the amount of Indebtedness
that may be incurred pursuant to this clause (P) by any Restricted Subsidiaries
(other than borrowings under a Bank Facility which is secured by Liens incurred
pursuant to Section 5.02(g)(ii)(A)) that are not Guarantors shall not exceed
$250,000,000 at any one time outstanding;

(Q) Indebtedness represented by guarantees by the Borrower or its Restricted
Subsidiaries of Indebtedness otherwise permitted to be incurred under this
Agreement; provided that, in the case of a guarantee by a Restricted Subsidiary,
such Restricted Subsidiary complies with Section 5.01(i) to the extent
applicable; and

(R) Permitted Foreign Subsidiary Debt.

(iii) For purposes of determining compliance with this Section 5.02(c), in the
event that all or a portion of an item of Indebtedness meets the criteria of
more than one of the categories of Permitted Indebtedness described in clauses
(A) through (R) of Section 5.02(c)(ii) or is entitled to be incurred pursuant to
the Consolidated Fixed Charge Coverage Ratio provisions of Section 5.02(c)(i),
the Borrower shall, in its sole discretion, classify (or later reclassify) such
item of Indebtedness, in whole or in part, in any manner that complies with this
Section 5.02(c); provided that all Indebtedness outstanding under the Existing
Credit Agreement up to the maximum amount permitted under clause (B) of
Section 5.02(c)(ii) shall be deemed to have been incurred pursuant to clause
(B) of Section 5.02(c)(ii). Accrual of interest, whether payable in cash or in
kind, accretion or amortization of original issue discount, imputed interest,

 

-81-



--------------------------------------------------------------------------------

the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Capital Stock in the form of additional shares of the same class of Disqualified
Capital Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Preferred Stock of a Restricted Subsidiary or Disqualified Capital
Stock, as applicable, for purposes of this Section 5.02(c).

(iv) In addition, the Borrower will not, directly or indirectly, incur any
Indebtedness which by its terms (or by the terms of any agreement governing such
Indebtedness) is expressly subordinated in right of payment to any other
Indebtedness of the Borrower or such Guarantor, as the case may be, unless such
Indebtedness is also by its terms (or by the terms of any agreement governing
such Indebtedness) made expressly subordinate to the Advances or the applicable
Guarantee, as the case may be, to the same extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Borrower or such
Guarantor, as the case may be. For purposes of the foregoing, no Indebtedness
will be deemed to be subordinated in right of payment to any other Indebtedness
of the Borrower or any Guarantor solely by virtue of such Indebtedness being
unsecured or by virtue of the fact that the holders of such Indebtedness have
entered into one or more intercreditor agreements giving one or more of such
holders priority over the other holders in the collateral held by them.

(v) For purposes of determining compliance with any Dollar-denominated
restrictions on the incurrence of Indebtedness, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that, if such Indebtedness is
Refinancing Indebtedness incurred to Refinance other Indebtedness denominated in
a foreign currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
restriction shall be deemed not to have been exceeded so long as the principal
amount of such Refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being Refinanced. Notwithstanding any other provision of this
Section 5.02(c), the maximum amount of Indebtedness that may be incurred
pursuant to this Section 5.02(c) will not be deemed to be exceeded with respect
to any outstanding Indebtedness due solely to the result of fluctuations in the
exchange rates of currencies.

(d) Limitation on Preferred Stock of Domestic Restricted Subsidiaries. From and
after the Effective Date, so long as any Advance shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will not permit any of
its Domestic Restricted Subsidiaries that are not Guarantors to issue any
Preferred Stock (other than to the Borrower or to a Wholly Owned Restricted
Subsidiary of the Borrower) or permit any Person (other than the Borrower or a
Wholly Owned Restricted Subsidiary of the Borrower) to own any Preferred Stock
of any Domestic Restricted Subsidiary of the Borrower that is not a Guarantor.

(e) Asset Sales.

(i) From and after the Effective Date, so long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, consummate an Asset Sale unless:

(A) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration therefor at the time of such Asset Sale at least equal to the fair
market value at the time of such Asset Sale of the property, assets or stock
sold or otherwise disposed of (as determined in good faith by the Borrower’s
Board of Directors);

 

-82-



--------------------------------------------------------------------------------

(B) at least 75% of the consideration received by the Borrower or the Restricted
Subsidiary, as the case may be, from such Asset Sale shall be in the form of
cash, Cash Equivalents and/or Replacement Assets and is received at the time of
such disposition; provided that, for purposes of this clause (B), (x) the amount
of any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet) of the Borrower or any such Restricted Subsidiary
(other than liabilities that are by their terms subordinated in right of payment
to the Advances or any Guarantee of a Guarantor) that are assumed by the
transferee of any such assets, (y) the fair market value of any securities or
other assets received by the Borrower or any such Restricted Subsidiary in
exchange for any such assets that are converted into cash or Cash Equivalents
within 360 days after such Asset Sale and (z) any Designated Non-cash
Consideration received by the Borrower or any of its Restricted Subsidiaries in
such Asset Sale having an aggregate fair market value, taken together with all
other Designated Non-cash Consideration received pursuant to this subclause
(z) that is at that time outstanding, not to exceed the greater of 1.0% of Total
Assets and $50,000,000 at the time of the receipt of such Designated Non-cash
Consideration (with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value), in each case shall be deemed to be cash for
purposes of this provision; and

(C) upon the consummation of an Asset Sale, prior to the Bridge Facility
Maturity Date the Borrower shall apply, or cause such Restricted Subsidiary to
apply, the Net Cash Proceeds relating to such Asset Sale within 360 days of
receipt thereof either:

(1) to permanently reduce Indebtedness under a Bank Facility (including, for the
avoidance of doubt, prepayments of Bridge Advances pursuant to Section 2.05(d))
or to permanently repay any secured Indebtedness (other than Subordinated
Indebtedness) of the Borrower or any Restricted Subsidiary or any Indebtedness
of any Restricted Subsidiary that is not a Guarantor;

(2) to make an investment in properties and assets (including Capital Stock)
that replace the properties and assets that were the subject of such Asset Sale
or in properties and assets that will be used in the business of the Borrower
and its Restricted Subsidiaries (or the Target and its Subsidiaries) as existing
on the Effective Date or in businesses reasonably related thereto (“Replacement
Assets”);

(3) to repay other Pari Passu Indebtedness; provided that the Borrower shall
also equally and ratably reduce Indebtedness under this Agreement by making an
offer (in accordance with the procedures set forth below for a Net Proceeds
Offer) to all Lenders to purchase the pro rata principal amount of Advances, in
each case at a purchase price equal to 100% of the principal amount thereof,
plus accrued and unpaid interest to the repurchase date; and/or

(4) a combination of prepayment and investment permitted by the foregoing
clauses (1) - (3);

provided that, in the case of an investment in Replacement Assets pursuant to
clause (2) or (4) above, a binding commitment shall be treated as a permitted
application of the Net Cash Proceeds from the date of such commitment and, in
the event such binding commitment is later cancelled or terminated for any
reason before such Net Cash Proceeds are so applied, the Borrower or such
Restricted Subsidiary enters into another binding commitment within 180 days of
such cancellation or termination of the prior binding commitment.

 

-83-



--------------------------------------------------------------------------------

(ii) Following the Bridge Facility Maturity Date, pending the final application
of such Net Cash Proceeds, the Borrower may temporarily reduce borrowings under
the Existing Credit Agreement or any other revolving credit facility or
otherwise invest the Net Cash Proceeds in any manner not prohibited by this
Agreement. On the 361st day after an Asset Sale or such earlier date, if any, as
the Board of Directors of the Borrower or of such Restricted Subsidiary
determines not to apply the Net Cash Proceeds relating to such Asset Sale as set
forth in clauses (C)(1)-(4) of Section 5.02(e)(i) (each, a “Net Proceeds Offer
Trigger Date”), such aggregate amount of Net Cash Proceeds (rounded down to the
nearest $1,000) that has not been applied on or before such Net Proceeds Offer
Trigger Date as permitted in clauses (C)(1)-(4) of the preceding paragraph or
the last provision of this paragraph (each a “Net Proceeds Offer Amount”) shall
be applied by the Borrower or such Restricted Subsidiary to make an offer to
repay (the “Net Proceeds Offer”) to all Lenders and, to the extent required by
the terms of any Pari Passu Indebtedness, to all holders of Pari Passu
Indebtedness, on a date not less than 30 nor more than 60 days following the
applicable Net Proceeds Offer Trigger Date, from all Lenders (and holders of any
such Pari Passu Indebtedness) on a pro rata basis, the maximum amount of
Advances and Pari Passu Indebtedness equal to the Net Proceeds Offer Amount at a
price equal to 100% of the principal amount of the Advances and Pari Passu
Indebtedness to be purchased, plus accrued and unpaid interest thereon, if any,
to the date of purchase; provided that, if at any time any non-cash
consideration received by the Borrower or any Restricted Subsidiary of the
Borrower, as the case may be, in connection with any Asset Sale is converted
into or sold or otherwise disposed of for cash (other than interest received
with respect to any such non-cash consideration), then such conversion or
disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this Section 5.02(e).

(iii) The Borrower may defer the Net Proceeds Offer until there is an aggregate
unutilized Net Proceeds Offer Amount equal to or in excess of $25,000,000
resulting from one or more Asset Sales (at which time, the entire unutilized Net
Proceeds Offer Amount, and not just the amount in excess of $25,000,000, shall
be applied as required pursuant to this Section 5.02(e)).

(iv) In the event of the transfer of substantially all (but not all) of the
property and assets of the Borrower and its Restricted Subsidiaries as an
entirety to a Person in a transaction permitted under Section 5.02(i) which
transaction does not constitute a Change of Control, the successor corporation
shall be deemed to have sold the properties and assets of the Borrower and its
Restricted Subsidiaries not so transferred for purposes of this Section 5.02(e),
and shall comply with the provisions of this Section 5.02(e) with respect to
such deemed sale as if it were an Asset Sale. In addition, the fair market value
of such properties and assets of the Borrower or its Restricted Subsidiaries
deemed to be sold shall be deemed to be Net Cash Proceeds for purposes of this
Section 5.02(e).

(v) Each Net Proceeds Offer will be sent to the Lenders as shown on the Register
within 25 days following the Net Proceeds Offer Trigger Date, with a copy to the
Administrative Agent, and shall comply with the procedures set forth in this
Agreement. Upon receiving notice of the Net Proceeds Offer, Lenders may elect to
tender their Advances in whole or in part (in minimum amounts of $2,000 and
integral multiples of $1,000 in excess thereof) in exchange for cash. To the
extent Lenders properly tender Advances and holders of Pari Passu Indebtedness
properly tender such Pari Passu Indebtedness in an amount exceeding the Net
Proceeds Offer Amount, the tendered Advances and Pari Passu Indebtedness will be
purchased on a pro rata basis based on the aggregate amount of Advances and Pari
Passu Indebtedness tendered (and the Administrative Agent shall arrange for the
prepayment of the tendered Advances of tendering Lenders on a pro rata basis
based on the amount of Advances and Pari Passu Indebtedness tendered). A Net
Proceeds Offer shall remain open for a period of 20 Business Days or such longer
or shorter period as may be required or permitted, respectively, by law. If any
Net Cash Proceeds remain after the consummation of any Net Proceeds Offer, the
Borrower may use those Net Cash Proceeds for any purpose not otherwise
prohibited by this Agreement. Upon completion of each Net Proceeds Offer, the
amount of Net Cash Proceeds will be reset at zero.

 

-84-



--------------------------------------------------------------------------------

(f) Limitations on Transactions with Affiliates.

(i) From and after the Effective Date, so long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates (each an “Affiliate Transaction”), having a
value greater than $10,000,000 other than (x) Affiliate Transactions permitted
under Section 5.02(f)(ii) and (y) Affiliate Transactions on terms that are no
less favorable than those that might reasonably have been obtained in a
comparable transaction at such time on an arm’s-length basis from a Person that
is not an Affiliate of the Borrower or such Restricted Subsidiary.

(ii) All Affiliate Transactions (and each series of related Affiliate
Transactions which are similar or part of a common plan) involving aggregate
payments or other property with a fair market value in excess of $50,000,000
shall be approved by the Board of Directors of the Borrower or such Restricted
Subsidiary, as the case may be, such approval to be evidenced by a Board
Resolution stating that such Board of Directors has determined that such
transaction complies with the foregoing provisions. If the Borrower or any
Restricted Subsidiary of the Borrower enters into an Affiliate Transaction (or a
series of related Affiliate Transactions related to a common plan) that involves
an aggregate fair market value of more than $50,000,000, the Borrower or such
Restricted Subsidiary, as the case may be, shall, prior to the consummation
thereof, obtain a favorable opinion as to the fairness of such transaction or
series of related transactions to the Borrower or the relevant Restricted
Subsidiary, as the case may be, from a financial point of view, from an
Independent Financial Advisor and file the same with the Administrative Agent.

(iii) The restrictions set forth in this Section 5.02(f) shall not apply to:

(A) loans, advances and payments of reasonable fees and compensation paid
(whether in cash or the issuance of Capital Stock of the Borrower) to and
indemnity provided on behalf of, officers, directors, employees or consultants
of the Borrower or any Restricted Subsidiary of the Borrower in the ordinary
course of business or as determined in good faith by the Borrower’s Board of
Directors or senior management;

(B) transactions exclusively between or among the Borrower and any of its
Restricted Subsidiaries or exclusively between or among such Restricted
Subsidiaries; provided that such transactions are not otherwise prohibited by
this Agreement;

(C) any agreement as in effect as of the Effective Date or any amendment thereto
or any transaction contemplated thereby (including pursuant to any amendment
thereto) in any replacement agreement thereto so long as any such amendment or
replacement agreement, taken as a whole, is not materially more disadvantageous
to the Lenders than the original agreement as in effect on the Effective Date;

(D) any transaction on arm’s-length terms with any non-Affiliate that becomes an
Affiliate as a result of such transaction;

(E) any employment, consulting and severance arrangements entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(F) the issuance and sale of Qualified Capital Stock;

(G) Permitted Investments and Restricted Payments permitted by this Agreement;
and

(H) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of the
Borrower and the Restricted Subsidiaries in the ordinary course of business to
the extent attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries.

 

-85-



--------------------------------------------------------------------------------

(g) Limitation on Liens. From and after the Effective Date, so long as any
Advance shall remain unpaid or any Lender shall have any Commitment hereunder,
the Borrower will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit or
suffer to exist any Liens of any kind against or upon any property or assets of
the Borrower or any of its Restricted Subsidiaries whether owned on the
Effective Date or acquired after the Effective Date, or any proceeds therefrom,
or assign or otherwise convey any right to receive income or profits therefrom
unless:

(i) in the case of Liens securing Subordinated Indebtedness, the Advances or any
Guarantee, as the case may be, are secured by a Lien on such property, assets or
proceeds that is senior in priority to such Liens; and

(ii) in all other cases, the Advances or any Guarantee, as the case may be, are
equally and ratably secured,

except for:

(A) Liens securing borrowings under a Bank Facility in an amount not to exceed
the greater of (x) the amount permitted to be incurred pursuant to and in
compliance with Section 5.02(c)(ii)(B) and (y) such amount that at the time of
incurrence (or, in the case of Designated Revolving Commitments, on the date
such Designated Revolving Commitments are designated as such (but only to the
extent and so long as so designated) after giving pro forma effect to the
incurrence of the entire amount of Indebtedness designated thereunder, in which
case such designated amount under such Designated Revolving Commitments may
thereafter be borrowed, repaid and reborrowed, in whole or in part, from time to
time, without further compliance with any limitations on Liens set forth in this
Section 5.02(g)) and after giving pro forma effect to any such Lien and
obligations secured thereunder (including the use of proceeds thereof) the
Borrower and its Restricted Subsidiaries shall have a Secured Leverage Ratio
less than or equal to 2.0. to 1.0;

(B) Liens existing as of the Effective Date to the extent and in the manner such
Liens are in effect on the Effective Date;

(C) Liens securing the Borrower’s and its Restricted Subsidiaries’ obligations
under any hedge facility permitted under this Agreement to be entered into by
the Borrower and its Restricted Subsidiaries;

(D) Liens securing the Advances and any Guarantees;

(E) Liens in favor of the Borrower or a Wholly Owned Restricted Subsidiary of
the Borrower on assets of any Restricted Subsidiary of the Borrower;

(F) Liens securing Refinancing Indebtedness which is incurred to Refinance any
Indebtedness which has been secured by a Lien permitted under this Agreement and
which has been incurred in accordance with the provisions of this Agreement;
provided that such Liens: (i) are no less favorable to the Lenders in any
material respect and are not more favorable to the lienholders in any material
respect with respect to such Liens than the Liens in respect of the Indebtedness
being Refinanced as determined by the Board of Directors of the Borrower in its
reasonable and good faith judgment; and (ii) do not extend to or cover any
property or assets of the Borrower or any of its Restricted Subsidiaries not
securing the Indebtedness so Refinanced; and

(G) Permitted Liens.

 

-86-



--------------------------------------------------------------------------------

(h) Conduct of Business. From and after the Effective Date, so long as any
Advance shall remain unpaid or any Lender shall have any Commitment hereunder,
the Borrower and its Restricted Subsidiaries will not engage in any businesses
that are not the same, similar, ancillary, complementary or reasonably related
to the businesses in which the Borrower and its Restricted Subsidiaries (or the
Target and its Subsidiaries) are engaged on the Effective Date, except to an
extent that so doing would not be material to the Borrower and its Restricted
Subsidiaries, taken as a whole.

(i) Merger, Consolidation, or Sale of Assets.

(i) From and after the Effective Date, the Borrower will not, in a single
transaction or series of related transactions, consolidate or merge with or into
any Person, or sell, assign, transfer, lease, convey or otherwise dispose of (or
cause or permit any Restricted Subsidiary of the Borrower to sell, assign,
transfer, lease, convey or otherwise dispose of) all or substantially all of the
Borrower’s assets (determined on a consolidated basis for the Borrower and the
Borrower’s Restricted Subsidiaries) whether as an entirety or substantially as
an entirety to any Person unless:

(A) either:

(1) the Borrower shall be the surviving or continuing corporation; or

(2) the Person (if other than the Borrower) formed by such consolidation or into
which the Borrower is merged or the Person which acquires by sale, assignment,
transfer, lease, conveyance or other disposition the properties and assets of
the Borrower and of the Borrower’s Restricted Subsidiaries substantially as an
entirety (the “Surviving Entity”):

(x) shall be an entity organized and validly existing under the laws of the
United States or any State thereof or the District of Columbia; provided that
the Surviving Entity must be a corporation; and

(y) shall expressly assume, by amendment hereto (in form and substance
reasonably satisfactory to the Administrative Agent), executed and delivered to
the Administrative Agent, the due and punctual payment of the principal of, and
premium, if any, and interest on all of the Advances and the performance of
every covenant under this Agreement on the part of the Borrower to be performed
or observed;

(B) immediately after giving effect to such transaction and the assumption
contemplated by clause (A)(2)(y) of this Section 5.02(i)(i) (including giving
effect to any Indebtedness and Acquired Indebtedness incurred or anticipated to
be incurred in connection with or in respect of such transaction), (A) the
Borrower or such Surviving Entity, as the case may be, shall be able to incur at
least $1.00 of additional Indebtedness (other than Permitted Indebtedness)
pursuant to Section 5.02(c)(i) hereof or (B) the applicable Consolidated Fixed
Charge Coverage Ratio of the Borrower or the Person formed by or surviving any
such consolidation or merger (if other than the Borrower) would be no less than
the applicable Consolidated Fixed Charge Coverage Ratio of the Borrower
immediately prior to such transaction;

 

-87-



--------------------------------------------------------------------------------

(C) immediately before and immediately after giving effect to such transaction
and the assumption contemplated by clause (A)(2)(y) of this Section 5.02(i)(i)
(including, without limitation, giving effect to any Indebtedness and Acquired
Indebtedness incurred or anticipated to be incurred and any Lien granted in
connection with or in respect of the transaction), no Default or Event of
Default shall have occurred or be continuing; and

(D) the Borrower or the Surviving Entity shall have delivered to the
Administrative Agent an officers’ certificate and an opinion of counsel, each
stating that such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition and, if a supplement to this Agreement is
required in connection with such transaction, such supplement complies with the
applicable provisions of this Agreement and that all conditions precedent in
this Agreement relating to such transaction have been satisfied.

(ii) For purposes of the provisions of Section 5.02(i)(i) hereof, the transfer
(by lease, assignment, sale or otherwise, in a single transaction or series of
transactions) of all or substantially all of the properties or assets of one or
more Restricted Subsidiaries of the Borrower, in a single or a series of related
transactions, which properties and assets, if held by the Borrower instead of
such Restricted Subsidiaries, would constitute all or substantially all of the
properties and assets of the Borrower on a consolidated basis, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Borrower.

(iii) Notwithstanding clauses (A), (B) and (C) of Section 5.02(i)(i) hereof, but
subject to the proviso in clause (A)(2)(y) of Section 5.02(i)(i), the Borrower
may merge with (x) any of its Wholly Owned Restricted Subsidiaries or (y) an
Affiliate that is a Person that has no material assets or liabilities and which
was organized solely for the purpose of reorganizing the Borrower in another
jurisdiction. For the avoidance of doubt, nothing in this Section 5.02(i) shall
prevent the Borrower or a Restricted Subsidiary from consummating the Company
Conversion.

(j) Limitation on Existing Notes Transactions. From and after the Effective
Date, the Borrower will not, and will not permit its Subsidiaries to,
(i) directly or indirectly, purchase, redeem, offer to purchase, tender for,
solicit consents to amendments with respect to or undertake any other
transaction having the effect of the foregoing with respect to the Existing
Notes or (ii) take any other action (other than the Transactions) for the
primary purpose of affecting the yield on the Existing Notes.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. Any of the following events shall constitute an
event of default for purposes of this Agreement solely with respect to the
Advances and any Commitments hereunder (an “Events of Default”) (it being
understood and agreed that the events of default with respect to the Extended
Advances shall be set forth in the Rollover Amendment):

(a) the failure to pay (i) interest on any Advances, (ii) any fees payable
pursuant to Section 2.06 or (iii) the Conversion Fee, in each case when the same
becomes due and payable and the default continues for a period of five Business
Days; or

(b) any representation or warranty made by a Loan Party herein or in any other
Loan Document or by a Loan Party (or any of its officers or directors) in
connection with this Agreement or in any certificate or other document furnished
pursuant to or in connection with this Agreement, if any, in each case shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

-88-



--------------------------------------------------------------------------------

(c) the failure to pay the principal on any Advances when such principal becomes
due and payable; or

(c)(d) a default in the observance or performance of any other covenant or
agreement contained in this Agreement (other than any Demand Failure of the type
contemplated by clause (ii) of the definition thereof) which default continues
for a period of 60 days after the Borrower receives written notice specifying
the default (and demanding that such default be remedied) from the
Administrative Agent or Lenders who hold at least 25% of the outstanding
principal amount of the Advances (except in the case of a default with respect
to Section 5.02(i)(c), which will constitute an Event of Default with such
notice requirement but without such passage of time requirement); or

(d)(e) the failure to pay at final maturity (giving effect to any applicable
grace periods and any extensions thereof) the stated principal amount of any
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower, or
the acceleration of the final stated maturity of any such Indebtedness (which
acceleration is not rescinded, annulled or otherwise cured within 30 days of
receipt by the Borrower or such Restricted Subsidiary of notice of any such
acceleration) if the aggregate principal amount of such Indebtedness, together
with the principal amount of any other such Indebtedness in default for failure
to pay principal at final stated maturity or which has been so accelerated (in
each case with respect to which the 30-day period described above has passed),
equals $100,000,000 or more at any time; or

(e)(f) one or more judgments in an aggregate amount in excess of $100,000,000
shall have been rendered against the Borrower or any of its Restricted
Subsidiaries and such judgments remain undischarged, unpaid or unstayed for a
period of 60 days after such judgment or judgments become final and
non-appealable; or

(f)(g) the Borrower or any of its Restricted Subsidiaries that is a Material
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Material Subsidiary pursuant to or within the meaning of any
applicable Debtor Relief Law:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a custodian for it or for all or
substantially all of their property,

(iv) makes a general assignment for the benefit of its creditors, or

(v) makes an admission in writing of its inability to pay its debts as they
become due; or

(g)(h) a court of competent jurisdiction enters an order or decree under any
Debtor Relief Law that:

(i)(i) is for relief against the Borrower or any of its Restricted Subsidiaries
that is a Material Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Material Subsidiary in an involuntary case,

 

-89-



--------------------------------------------------------------------------------

(ii)(ii) appoints a custodian of the Borrower or any of its Restricted
Subsidiaries that is a Material Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Material Subsidiary or for
all or substantially all of the property of the Borrower or any of its
Restricted Subsidiaries that is a Material Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Material Subsidiary, or

(iii)(iii) orders the liquidation of the Borrower or any of its Restricted
Subsidiaries that is a Material Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Material Subsidiary; and
the order or decree remains unstayed and in effect for 60 consecutive days; or

(h)(i) this Agreement or any other Loan Document shall cease to be valid and
enforceable against the Borrower (except to the extent it is terminated in
accordance with its terms) or the Borrower shall so assert in writing; or

(i)(j) any Guarantee of a Guarantor that is a Material Subsidiary (or group of
Guarantors that would constitute a Material Subsidiary) or any material
provision thereof ceases to be in full force and effect or any Guarantee of a
Guarantor is declared to be null and void and unenforceable or any Guarantee of
a Guarantor is found to be invalid or any Guarantor denies its liability under
its Guarantee (other than by reason of release of a Guarantor in accordance with
the terms of this Agreement).

Other than as set forth in Section 3.04, if any of the foregoing Events of
Default shall have occurred and be continuing, the Administrative Agent
(i) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the obligation of each Lender to make Advances
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, (but for the avoidance of doubt, always subject to Section 3.04) that
in the event of an Event of Default (but, during the Certain Funds Period, only
a Certain Funds Event of Default) under Section 6.01(fg) or Section 6.01(gh),
(A) the Commitment of each Lender shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Closing Date and ending on the date falling 90 days after the
Closing Date (the “Clean-up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentation or other default which
arises with respect to the Target Group will be deemed not to be a breach of
representation or warranty, a breach of covenant or an Event of Default, as the
case may be, if:

(i) it is capable of remedy and reasonable steps are being taken to remedy it;

(ii) the circumstances giving rise to it have not knowingly been procured by or
approved by the Borrower; and

(iii) it is not reasonably likely to have a material adverse effect on the
Borrower and its Subsidiaries, on a consolidated basis.

 

-90-



--------------------------------------------------------------------------------

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

ARTICLE VII

THE AGENTS

SECTION 7.01 Authorization and Action. Each Lender hereby irrevocably appoints
JPMorgan Chase Bank, N.A. (or an Affiliate thereof designated by it) to act on
its behalf as the Administrative Agent hereunder and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article VII (other than the third sentence of Section 7.04,
the second and third sentences of Section 7.06(a), the second sentence of
Section 7.06(b) and the third sentence of Section 7.06(c)) are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions (other than
the third sentence of Section 7.04).

SECTION 7.02 Administrative Agent Individually. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender. Such Person and its Affiliates may accept
deposits from, own securities of, lend money to, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any of its Subsidiaries or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

SECTION 7.03 Duties of Administrative Agent; Exculpatory Provisions.

(a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature, and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in any other Loan Document. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in any other Loan Document); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01 or 6.01) or (ii) in the absence of its
own gross negligence or

 

-91-



--------------------------------------------------------------------------------

willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until the Borrower or
any Lender shall have given notice to the Administrative Agent describing such
Default or Event of Default.

(c) Neither the Administrative Agent nor any other Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender, and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the Effective Date or the making of any Advance on the Closing Date that by its
terms must be fulfilled to the satisfaction of a Lender, each Lender shall be
deemed to have consented to, approved and accepted the satisfaction of such
condition unless (i) an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the occurrence of the Effective Date or the making of such
Advance on the Closing Date, as applicable, and (ii) in the case of a condition
to the making of an Advance, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowing. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 7.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub agent and the Related Parties of the Administrative Agent and each such sub
agent shall be entitled to the benefits of all provisions of this Article VII
and Section 9.04 (as though such subagents were the “Administrative Agent” under
this Agreement) as if set forth in full herein with respect thereto.

 

-92-



--------------------------------------------------------------------------------

SECTION 7.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right (with the consent of the Borrower;
provided that no consent of the Borrower shall be required if an Event of
Default has occurred and is continuing), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders (and with the consent
of the Borrower; provided that no consent of the Borrower shall be required if
an Event of Default has occurred and is continuing), appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, such Person shall
automatically and without the taking of any action by any Person, be removed as
Administrative Agent on the date that is 30 days following the date such Person
became a Defaulting Lender (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”). In connection therewith, the
Required Lenders (with the consent of the Borrower; provided that no consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing) shall appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment on or
prior to the Removal Effective Date, then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article VII and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to

 

-93-



--------------------------------------------------------------------------------

time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 7.08 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances made by each of them (or, if no
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, in each case, acting in the
capacity of Administrative Agent; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not promptly reimbursed for such expenses by the Borrower.

SECTION 7.09 Other Agents. None of the Lenders identified on the facing page or
signature pages of this Agreement as an “arranger” or “book runner” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

ARTICLE VIII

GUARANTEE

SECTION 8.01 Guarantee. Each Guarantor, on a joint and several basis,
absolutely, unconditionally and irrevocably guarantees to the Administrative
Agent for the ratable benefit of the Lender Parties (the “Guarantee”), as a
guarantee of payment and not merely as a guarantee of collection, prompt payment
when due, whether at stated maturity, upon acceleration, demand or otherwise,
and at all times thereafter, of all existing and future indebtedness and
liabilities, whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary, of
the Borrower to the Lenders and the Administrative Agent (collectively, the
“Lender Parties”) arising under this Agreement or any other Loan Document,
including all renewals, extensions and modifications thereof (collectively, the
“Guaranteed Obligations”). This Guarantee shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guarantee (other than payment in full in
cash).

SECTION 8.02 No Termination. Except as permitted under Section 8.09, this
Guarantee is a continuing and irrevocable guaranty of all Guaranteed Obligations
now or hereafter existing and shall

 

-94-



--------------------------------------------------------------------------------

remain in full force and effect until all Guaranteed Obligations (other than
contingent indemnification obligations not yet due and payable) and any other
amounts payable under this Guarantee are indefeasibly paid and performed in full
and the Commitments have terminated.

SECTION 8.03 Waiver by the Guarantors. Each Guarantor waives notice of the
acceptance of this Guarantee and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which the Guarantor might otherwise be entitled other than any
notice required hereunder.

SECTION 8.04 Subrogation. No Guarantor shall exercise any right of subrogation,
reimbursement, exoneration, indemnification or contribution, any right to
participate in any claim or remedy of the Lender Parties or any similar right
with respect to any payment it makes under this Guarantee with respect to the
Guaranteed Obligations until all of the Guaranteed Obligations (other than
contingent indemnification obligations not yet due and payable) have been paid
in full in cash and the Commitments have terminated. If any amount is paid to
the Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Lender Parties and shall forthwith be
paid to the Lender Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

SECTION 8.05 Waiver of Defenses. The liability of each Guarantor under this
Guarantee shall be irrevocable, absolute and unconditional irrespective of, and
to the extent not prohibited by applicable law, the Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:

(a) any lack of validity or enforceability against the Borrower of this
Agreement or any agreement or other instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligation of the
Borrower under or in respect of this Agreement or any other amendment or waiver
of or any consent to departure from this Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any collateral or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, if any, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
asset of the Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any Lender to disclose to a
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower now
or hereafter known to the Administrative Agent or such Lender (each Guarantor
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information);

(g) the release or reduction of liability of any other Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, the Borrower, any Guarantor or any other
guarantor or surety (other than defense of payment in full in cash).

 

-95-



--------------------------------------------------------------------------------

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.06 Exhaustion of Other Remedies Not Required. The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety. Each
Guarantor waives diligence by the Lender Parties and action on delinquency in
respect of the Guaranteed Obligations or any part thereof, including, without
limitation, any provision of law requiring the Lender Parties to exhaust any
right or remedy or to take any action against the Borrower, any other guarantor
or any other Person or property before enforcing this Guarantee against such
Guarantor.

SECTION 8.07 Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, upon any action or proceeding, of
the Borrower or any other Person, or otherwise, all such amounts shall
nonetheless be payable by the Guarantors immediately upon demand by the
Administrative Agent as and to the extent that the Administrative Agent has the
right to demand such amounts pursuant to Section 6.01 hereof.

SECTION 8.08 Guarantors May Consolidate, Etc., on Certain Terms. Except as
otherwise provided in this Section 8.08, a Guarantor may not sell or otherwise
dispose of all or substantially all of its assets, or consolidate with or merge
with or into (whether or not such Guarantor is the surviving Person) another
Person, other than the Borrower or another Guarantor, unless:

(a) immediately after giving effect to such transactions, no Default or Event of
Default exists; and

(b) either:

(i) the Person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger assumes all the
obligations of that Guarantor under this Agreement and its Guarantee pursuant to
a supplement satisfactory to the Administrative Agent; or

(ii) the Net Cash Proceeds of any such sale or other disposition of a Guarantor
are applied in accordance with the provisions of Section 2.05(d)(iii) hereof.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by agreement, executed and delivered to the
Administrative Agent and reasonably satisfactory in form and substance to the
Administrative Agent, of the Guarantee and the due and punctual performance of
all of the covenants and conditions of this Agreement to be performed by the
Guarantor, such successor Person shall succeed to and be substituted for the
Guarantor with the same effect as if it had been named herein as a Guarantor.
All the Guarantees so issued shall in all respects have the same legal rank and
benefit under this Agreement as the Guarantees theretofore and thereafter issued
in accordance with the terms of this Agreement as though all such Guarantees had
been issued at the date of the execution hereof.

 

-96-



--------------------------------------------------------------------------------

Except as set forth in Section 5.02(i) hereof, and notwithstanding clauses
(a) and (b) above, nothing contained in this Agreement shall prevent any
consolidation or merger of a Guarantor with or into the Borrower or another
Guarantor, or shall prevent any sale or conveyance of the property of a
Guarantor as an entirety or substantially as an entirety to the Borrower or
another Guarantor.

SECTION 8.09 Releases Following Sale of Assets and Other Events. Any Guarantor
shall be automatically and unconditionally released and relieved of any
obligations under its Guarantee without any further action on the part of the
Administrative Agent or any Lender:

(a) in connection with any sale or other disposition of all or substantially all
of the assets of that Guarantor (including by way of merger or consolidation) to
a Person that is not (either before or after giving effect to such transaction)
a Restricted Subsidiary, if the Net Cash Proceeds of such sale or other
disposition are applied in accordance with the provisions of
Section 2.05(d)(iii) hereof;

(b) in connection with any sale of all of the Capital Stock of a Guarantor to a
Person that is not (either before or after giving effect to such transaction) a
Restricted Subsidiary, if the Net Cash Proceeds of such sale are applied in
accordance with the provisions of Section 2.05(d)(iii) hereof;

(c) in connection with any transaction following which the applicable Guarantor
is no longer a Restricted Subsidiary immediately after giving effect to such
transaction if the Net Cash Proceeds of such transaction are applied in
accordance with the provisions of Section 2.05(d)(iii) hereof; or

(d) upon the discharge or release of all guarantees of such Guarantor, and all
pledges of property or assets of such Guarantor securing all other Indebtedness
of the Borrower and the Restricted Subsidiaries, which resulted in the creation
of such Guarantee pursuant to Section 5.01(i).

Upon delivery to the Administrative Agent of an officers’ certificate and an
opinion of counsel (which may be subject to certain qualifications) to the
effect that such sale or other disposition was made by the Borrower in
accordance with the provisions of this Agreement, including without limitation
Section 5.02(e) hereof, the Administrative Agent shall execute any documents
reasonably required in order to evidence the release of any Guarantor from its
obligations under its Guarantee.

Any Guarantor not released from its obligations under its Guarantee shall remain
liable for the full amount of principal of and interest on the Advances and for
the other obligations of any Guarantor under this Agreement as provided in this
Article VIII.

SECTION 8.10 Release of a Guarantor. Any Guarantor that is designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary in accordance
with the terms of this Agreement shall, at such time, be deemed automatically
and unconditionally released from and discharged of its obligations under its
Guarantee without any further action on the part of the Administrative Agent or
any Lender. The Administrative Agent shall deliver an appropriate instrument
evidencing such release upon receipt of the Borrower’s request for such release
accompanied by an officers’ certificate certifying as to the compliance with
this Section 8.10.

 

-97-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement, nor consent to
any departure by a Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders and the Loan
Parties and acknowledged by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing, do any of the following:

(i) waive any of the conditions specified in Section 3.01, 3.02 or 3.03 unless
signed by each Lender directly and adversely affected thereby;

(ii) increase or extend the Commitments of a Lender or subject a Lender to any
additional obligations, unless signed by such Lender;

(iii) reduce the principal of, or stated rate of interest on, the Advances, the
stated rate at which any fees hereunder are calculated or any other amounts
payable hereunder, unless signed by each Lender directly and adversely affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Interest” or to waive any
obligation of the Borrower to pay Default Interest;

(iv) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder, unless signed by
each Lender directly and adversely affected thereby;

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that, in each case,
shall be required for the Lenders or any of them to take any action hereunder,
unless signed by all Lenders;

(vi) impose restrictions on the conversion of Extended Advances into Exchange
Notes or alter the rate of such exchange or amend, modify or waive the terms of
the Exchange Notes in any manner that requires (or would, if the Exchange Notes
were outstanding, require) the approval of all holders of Exchange Notes; or

(vii) amend this Section 9.01, unless signed by all Lenders;

and provided, further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Borrower may amend any Loan Document to correct any
errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrower.

(b) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “all Lenders,” “each Lender” or “each Lender directly and
adversely affected thereby,” the consent of the Required Lenders is obtained,
but the consent of other necessary Lenders is not obtained (any such Lender

 

-98-



--------------------------------------------------------------------------------

whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity (which is
reasonably satisfactory to the Borrower and the Administrative Agent) shall
agree, as of such date, to purchase at par for cash the Advances and other
obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, and (ii) the Borrower shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement all principal, interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower to
and including the date of termination. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 9.02 Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopier) and mailed, telecopied or delivered, if to the
Borrower or the Administrative Agent, to the address, telecopier number or if
applicable, electronic mail address, specified for such Person on Schedule II;
or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall, when mailed or telecopied, be effective three
Business Days after being deposited in the mails, postage prepaid, or upon
confirmation of receipt (except that if electronic confirmation of receipt is
received at a time that the recipient is not open for business, the applicable
notice or communication shall be effective at the opening of business on the
next business day of the recipient), respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier or other electronic communication of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-99-



--------------------------------------------------------------------------------

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any communication has been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement. Each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) If any notice required under this Agreement is permitted to be made, and is
made, by telephone, actions taken or omitted to be taken in reliance thereon by
the Administrative Agent or any Lender shall be binding upon the Borrower
notwithstanding any inconsistency between the notice provided by telephone and
any subsequent writing in confirmation thereof provided to the Administrative
Agent or such Lender; provided that any such action taken or omitted to be taken
by the Administrative Agent or such Lender shall have been in good faith and in
accordance with the terms of this Agreement.

(f) With respect to notices and other communications hereunder from the Borrower
to any Lender, the Borrower shall provide such notices and other communications
to the Administrative Agent, and the Administrative Agent shall promptly deliver
such notices and other communications to any such Lender in accordance with
subsection (b) above or otherwise.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by applicable law.

 

-100-



--------------------------------------------------------------------------------

SECTION 9.04 Costs and Expenses.

(a) The Borrower agrees to pay, upon demand, all reasonable and documented
out-of-pocket costs and expenses of each Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement and the other documents to be delivered hereunder, including,
(i) all due diligence, syndication (including printing and distribution),
duplication and messenger costs and (ii) the reasonable and documented fees and
expenses of a single primary counsel (and a local counsel in each relevant
jurisdiction) for the Administrative Agent with respect thereto and with respect
to advising the Agents as to their respective rights and responsibilities under
this Agreement. The Borrower further agrees to pay, upon demand, all reasonable
and documented out-of-pocket costs and expenses of the Agents and the Lenders,
if any, in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder, including, without limitation, reasonable and documented
fees and expenses of a single primary counsel and an additional single local
counsel in any local jurisdictions for the Agents and the Lenders and, in the
case of an actual or perceived conflict of interest where the Administrative
Agent notifies the Borrower of the existence of such conflict, one additional
counsel, in connection with the enforcement of rights under this Agreement.

(b) The Borrower agrees to indemnify and hold harmless each Agent and each
Lender and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, penalties, liabilities and expenses
(provided that the Borrower’s obligations to the Indemnified Parties in respect
of fees and expenses of counsel shall be limited to the reasonable fees and
expenses of one counsel for all Indemnified Parties, taken together (and, if
reasonably necessary, one local counsel in any relevant jurisdiction), and,
solely in the case of an actual or potential conflict of interest, of one
additional counsel for all Indemnified Parties, taken together (and, if
reasonably necessary, one local counsel in any relevant jurisdiction) (all such
claims, damages, losses, penalties, liabilities and reasonable expenses being,
collectively, the “Losses”) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) this Agreement, any of the transactions contemplated hereby
or the actual or proposed use of the proceeds of the Advances or (ii) the actual
or alleged presence of Hazardous Materials on any property of the Borrower or
any of its Subsidiaries or any Environmental Liability relating in any way to
the Borrower or any of its Subsidiaries, in each case whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent Losses
(A) are found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party or any of its Affiliates (including any
breach of its obligations under this Agreement), (B) result from any dispute
between an Indemnified Party and one or more other Indemnified Parties (other
than against an Agent or Arranger acting in such a role) or (C) result from the
claims of one or more Lenders solely against one or more other Lenders (and not
claims by one or more Lenders against any Agent acting in its capacity as such
except, in the case of Losses incurred by any Agent or any Lender as a result of
such claims, to the extent such Losses are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence, bad faith or willful misconduct (including
any breach of its obligations under this Agreement)) not attributable to any
actions of the Borrower or any of its Subsidiaries and for which none of the
Borrower or any of its Subsidiaries otherwise has any liability. The Borrower
further agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Borrower or any of
its shareholders or creditors for or in connection with this Agreement or any of
the transactions contemplated hereby or the actual or proposed use of the
proceeds of the Advances, except to the extent such liability is found in a
final nonappealable judgment by a court of

 

-101-



--------------------------------------------------------------------------------

competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct (including any breach of its
obligations under this Agreement). In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). Notwithstanding the foregoing, this
Section 9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) If any payment of principal of any Advance is made by the Borrower to or for
the account of a Lender other than on the last day of the Interest Period for
such Advance, as a result of (i) a payment pursuant to Section 2.10,
(ii) acceleration of the maturity of the Advances pursuant to Section 6.01,
(iii) a payment by an Eligible Assignee to any Lender other than on the last day
of the Interest Period for such Advance upon an assignment of the rights and
obligations of such Lender under this Agreement pursuant to Section 9.07 as a
result of a demand by the Borrower pursuant to Section 9.07(a) or (iv) for any
other reason, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional reasonable losses, costs or expenses that it may reasonably incur
as a result of such payment, including, without limitation, any reasonable loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.14 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder.

SECTION 9.05 Right of Setoff. Subject to Section 3.04, upon (a) the occurrence
and during the continuance of any Event of Default and (b) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) other than any deposit in an Escrow
Account before the Commitment Termination Date at any time held and other
indebtedness at any time owing by such Lender or such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement, whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such setoff and application is made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and its Affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that such Lender and its Affiliates may
have.

SECTION 9.06 Binding Effect. This Agreement shall become effective upon the
satisfaction (or waiver in accordance with Section 9.01) of the conditions set
forth in Section 3.01 and, thereafter, shall be binding upon and inure to the
benefit of, and be enforceable by, the Loan Parties, the Administrative Agent
and each Lender and their respective successors and permitted assigns, except
that the Loan Parties shall have no right to assign their rights hereunder or
any interest herein without the prior written consent of each Lender, and any
purported assignment without such consent shall be null and void.

SECTION 9.07 Assignments and Participations.

(a) Each Lender may, with the consent of the Borrower and the Administrative
Agent, which consents shall not be unreasonably withheld or delayed (it being
agreed that notwithstanding anything

 

-102-



--------------------------------------------------------------------------------

herein, including the proviso set forth below, (x) prior to the Effective Date,
the Borrower may withhold such consent in its sole discretion and (y) during the
Certain Funds Period the Borrower may withhold such consent in its sole
discretion unless a Certain Funds Event of Default has occurred and is
continuing) and, in the case of the Borrower, (A) shall not be required while an
Event of Default (or during the Certain Funds Period a Certain Funds Event of
Default) has occurred and is continuing and (B) shall be deemed given if the
Borrower shall not have objected within 10 Business Days following its receipt
of notice of such assignment (and, within five days after demand by the Borrower
(with a copy of such demand to the Administrative Agent) to (i) any Defaulting
Lender, (ii) any Lender) that has made a demand for payment pursuant to
Section 2.11 or 2.14, (iii) any Lender that has asserted pursuant to
Section 2.08(b) or 2.12 that it is impracticable or unlawful for such Lender to
make Advances or (iv) any Non-Consenting Lender, such Lender will), assign to
one or more Persons (other than natural persons) all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it); provided, however,
that:

(i) such consent shall not be required in the case of an assignment to any other
Lender or an Affiliate of any Lender if, subsequent thereto and prior to the
Bridge Facility Maturity Date, the Initial Lenders would hold, in the aggregate,
at least 51% of the unused Commitments and aggregate outstanding principal
amount of Advances; provided, that notice thereof shall have been given to the
Borrower and the Administrative Agent;

(ii) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(iii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall be
an integral multiple of $1,000,000;

(iv) each such assignment shall be to an Eligible Assignee;

(v) each such assignment made as a result of a demand by the Borrower pursuant
to this Section 9.07(a) shall be arranged by the Borrower with the approval of
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that, in the aggregate, cover all of the rights and
obligations of the assigning Lender under this Agreement;

(vi) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to this Section 9.07(a), (1) so long as an Event
of Default shall have occurred and be continuing and (2) unless and until such
Lender shall have received one or more payments from one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount, and from the
Borrower or one or more Eligible Assignees in an aggregate amount equal to all
other amounts accrued to such Lender under this Agreement (including, without
limitation, any amounts owing under Sections 2.11, 2.14 or 9.04(c)) and
(3) unless and until the Borrower shall have paid (or caused to be paid) to the
Administrative Agent a processing and recordation fee of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

(vii) the parties to each such assignment (other than, except in the case of a
demand by the Borrower pursuant to this Section 9.07(a), the Borrower) shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance and, if such assignment
does not occur as a result of a demand by the Borrower pursuant to this
Section 9.07(a) (in which case the Borrower shall pay the fee required by
subclause (vi)(3) of this Section 9.07(a)), a processing and recordation fee of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

-103-



--------------------------------------------------------------------------------

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 9.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;

(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01(e)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance;

(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement;

(v) such assignee confirms that it is an Eligible Assignee;

 

-104-



--------------------------------------------------------------------------------

(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and

(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

(d) The Administrative Agent, acting solely for this purpose as the agent of the
Borrower, shall maintain at its address referred to in Section 9.02(a) a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount (and stated interest) of the Advances owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates or any natural person) in or
to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it) without the consent of the Administrative Agent or the
Borrower; provided, however, that:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) such Lender shall remain the Lender of any such Advance for all purposes
of this Agreement;

(iv) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by the Borrower herefrom or therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or stated rate
of interest on, the Advances or the stated rate at which any other amounts
payable hereunder are calculated, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any other amounts payable hereunder, in each case
to the extent subject to such participation.

 

-105-



--------------------------------------------------------------------------------

Each Lender shall promptly notify the Borrower after any sale of a participation
by such Lender pursuant to this Section 9.07(e); provided that the failure of
such Lender to give notice to the Borrower as provided herein shall not affect
the validity of such participation or impose any obligations on such Lender or
the applicable participant.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any Commitments, Advances or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Advance or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

Each participant shall be entitled to the benefits of Sections 2.11 and 2.14
(subject to the requirements and limitations therein, including the requirements
set forth in Section 2.14(f) (it being understood that the documentation
required under Section 2.14(f) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to this Section 9.07; provided that such participant agrees
to be subject to the provisions of Section 9.07 as if it were an assignee. A
participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
Borrower is notified of the participation sold to such participant and the sale
of the participation to such participant is made with the Borrower’s prior
written consent (not to be unreasonably withheld or delayed).

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information relating to the Borrower or any of its
Subsidiaries received by it from such Lender as more fully set forth in
Section 9.08.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, its Commitment and the
Advances owing to it) to secure obligations of such Lender, including, without
limitation, any pledge or assignment to secure obligations in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank having jurisdiction over such
Lender.

SECTION 9.08 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National

 

-106-



--------------------------------------------------------------------------------

Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrower
promptly thereof, unless such notification is prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or any action or proceeding relating to this Agreement
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
9.08, to (i) any assignee of or participant in, or any prospective assignee of
or participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 9.08 or9.08, (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or (z) was known to
or in the possession of the Administration Agent or such Lender prior to their
receipt of such information from the Borrower or any of its affiliates and not
known or obtained otherwise in breach of any confidentiality obligation to the
Borrower or any of its affiliates. Each Lender acknowledges that its ability to
disclose information concerning the Transactions is restricted by the City Code
and the Panel and that this Section 9.08 is subject to those restrictions.

For purposes of this Section 9.08, “Information” means this Agreement and the
other Loan Documents and all information received from the Borrower or any of
its Subsidiaries relating to the Borrower, any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.08
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.09 Debt Syndication during the Certain Funds Period. Each of the
Lenders and the Administrative Agent confirms that it is aware of the terms and
requirements of Practice Statement No. 25 (Debt Syndication during Offer
Periods) issued by the Panel.

SECTION 9.10 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

SECTION 9.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.12 Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court sitting in New York County or any Federal court of the United States of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or

 

-107-



--------------------------------------------------------------------------------

enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in any such New York State court or, to
the extent permitted by law, in any such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

SECTION 9.13 Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.14 No Advisory or Fiduciary Responsibility. In its capacity as an
Agent or a Lender, (a) no Agent or Lender has any responsibility except as set
forth herein and (b) no Agent or Lender shall be subject to any fiduciary duties
or other implied duties (to the extent permitted by law to be waived). The
Borrower agrees that it will not take any position or bring any claim against
any Agent or any Lender that is contrary to the preceding sentence.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand; (ii) each Agent
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent or Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.

SECTION 9.15 Waiver of Jury Trial. Each of the Borrower, the Administrative
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the actions of the
Administrative Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

SECTION 9.16 Conversion of Currencies. If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

-108-



--------------------------------------------------------------------------------

The obligations of the Loan Parties in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.16 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

[SIGNATURE PAGES FOLLOW]

 

-109-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

EQUINIX, INC., as Borrower By:

 

Name: Title:

 

[Signature Page to Equinix, Inc. Bridge Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender By:

 

Name: Title:

 

[Signature Page to Equinix, Inc. Bridge Credit Agreement]



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   £ 875,000,000525,000,000   

Bank of America, N.A.

   £ 87,500,000   

Citibank, N.A.

   £ 70,000,000   

Royal Bank of Canada

   £ 70,000,000   

Toronto Dominion (Texas) LLC

   £ 48,125,000   

ING Bank N.V.

   £ 43,750,000   

HSBC Bank USA, NA

   £ 17,500,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd

   £ 13,125,000      

 

 

 

Total:

£ 875,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule II

Administrative Agent’s Office; Certain Addresses for Notices

BORROWER AND EACH OTHER LOAN PARTY:

Care of:

Equinix, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

Attention: Chief Financial Officer

Telephone: (650) 598-6000

Telecopier: (650) 598-6900

Electronic Mail: ktaylor@equinix.com

Website Address: www.equinix.com

with a copy to:

Equinix, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

Attention: General Counsel

Telephone: (650) 598-6000

Facsimile: (650) 598-6900

ADMINISTRATIVE AGENT:

Care of:

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

Fax: +44 (0)207 777 2360

Telephone: +44 (0)207 134 8188

Email: loan_and_agency_london@jpmorgan.com

Attention: The Manager



--------------------------------------------------------------------------------

Schedule 4.01(m)

Subsidiaries and Equity Investments

Part (a)

 

Name

  

Jurisdiction

Equinix LLC    Delaware, U.S. Equinix (US) Enterprises, Inc.    Delaware, U.S.
Equinix South America Holdings, LLC    Delaware, U.S. Equinix RP II LLC   
Delaware, U.S. CHI 3, LLC    Delaware, U.S. NY3, LLC    Delaware, U.S. SV1, LLC
   Delaware, U.S. LA4, LLC    Delaware, U.S. NY2 Hartz Way, LLC    Delaware,
U.S. Equinix Pacific LLC    Delaware, U.S. CHI 3 Procurement, LLC    Illinois,
U.S. Equinix Asia Pacific Pte Ltd    Singapore Equinix Singapore Holdings Pte
Ltd    Singapore Equinix Singapore Pte Ltd    Singapore Equinix (Singapore)
Enterprises Pte. Ltd.    Singapore Equinix (Japan) Enterprises K.K.    Japan
Equinix Japan K.K.    Japan Equinix Australia Pty Ltd    Australia Equinix
(Australia) Enterprises Pty Limited    Australia Equinix Hong Kong Ltd    Hong
Kong Equinix (Hong Kong) Enterprises Limited    Hong Kong Equinix Information
Technologies Hong Kong Limited    Hong Kong Equinix Information Technology
(Shanghai) Co Ltd.    People’s Republic of China Equinix YP Information
Technology (Shanghai) Co Ltd.    People’s Republic of China Equinix Europe Ltd
   United Kingdom Equinix Group Ltd    United Kingdom Equinix (UK) Ltd    United
Kingdom Equinix (Services) Ltd    United Kingdom Equinix Corporation Ltd   
United Kingdom Equinix Investments Ltd    United Kingdom Equinix (London) Ltd   
United Kingdom Equinix (UK) Enterprises Ltd    United Kingdom Equinix (Real
Estate) GmbH    Germany Equinix (Germany) GmbH    Germany Upminster GmbH   
Germany Equinix (Germany) Enterprises GmbH    Germany Equinix (France) SAS   
France



--------------------------------------------------------------------------------

Equinix (France) Enterprises SAS France Interconnect Exchange Europe SL Spain
Equinix (Switzerland) GmbH Switzerland Equinix (Switzerland) Enterprises GmbH
Switzerland Equinix (Netherlands) Holdings BV The Netherlands EQIX (Global
Holdings) C.V. The Netherlands Equinix (EMEA) B.V. The Netherlands Equinix
(Netherlands) BV The Netherlands Virtu Secure Web Services B.V. The Netherlands
Equinix (Real Estate) B.V. The Netherlands Equinix (Netherlands) Enterprises BV
The Netherlands Equinix (EMEA) Acquisition Enterprises B.V. The Netherlands
Equinix (Luxembourg) Holdings S.à r.l. Luxembourg Equinix (Luxembourg)
Investments S.à r.l. Luxembourg Equinix Middle East FZ LLC United Arab Emirates
Equinix Italia S.r.L Italy ancotel UK Ltd United Kingdom ancotel HK Ltd Hong
Kong Equinix do Brasil Soluções de Tecnologia em Informática S.A. Brazil Equinix
do Brasil Telecomunicações Ltda. Brazil Equinix Do Brasil Participacoes Ltda.
Brazil Moran Road Partners, LLC Delaware, U.S. Switch & Data LLC Delaware, U.S.
Switch & Data Facilities Company LLC Delaware, U.S. Switch and Data Operating
Company LLC Delaware, U.S. Equinix Canada Ltd. Canada Equinix (Canada)
Enterprises Ltd. Canada Switch and Data CA Nine LLC Delaware, U.S. Switch & Data
MA One LLC Delaware, U.S. Switch And Data NJ Two LLC Delaware, U.S. Switch &
Data/NY Facilities Company, LLC Delaware, U.S. Switch and Data VA Four LLC
Delaware, U.S. Switch & Data WA One LLC Delaware, U.S. Nimbo Technologies Inc.
Delaware, U.S.

Part (b)

Equinix, Inc. owns a minority interest in Moran Road Partners, LLC, a joint
venture with Digital Realty Trust, which owns and leases to Carpathia Hosting,
Inc. data center facilities located in Dulles, Virginia.

Part (c)

None.



--------------------------------------------------------------------------------

Schedule 4.01(q)

United States Taxpayer Identification Number

Equinix, Inc.: 77-0487526



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

BORROWING REQUEST

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent under the Credit Agreement

c/o J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

Fax: +44 (0)207 777 2360

Telephone: +44 (0)207 134 8188

Attention: The Manager

Ladies and Gentlemen:

The undersigned, Equinix, Inc., a Delaware corporation (the “Borrower”), refers
to the Bridge Credit Agreement, dated as of May 28, 2015, among the Borrower,
JPMorgan Chase Bank, N.A., as administrative agent and the several banks and
other financial institutions from time to time party thereto (as amended,
modified, waived or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition have the
respective meanings assigned to such terms in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 3.02(h) of the Credit
Agreement that the undersigned hereby requests Bridge Advances (the “Proposed
Borrowing”) under the Credit Agreement:

(i) The aggregate principal amount of the Proposed Borrowing is £[●]1.

(ii) The initial Interest Period for Bridge Advances to be made pursuant to the
Proposed Borrowing shall be [●]2.

(iii) The Business Day of the Proposed Borrowing is [●].

(iv) The payment of the proceeds of the Bridge Advances shall be directed to the
Borrower’s bank account listed below:

Acct. Name: [●]

Acct. #: [●]

ABA: [●]

Bank: [●]

[SIGNATURE PAGES FOLLOW]

 

1  To be an aggregate amount of not less than £5,000,000 and an integral
multiple of £1,000,000 in excess thereof.

2  To be a period of one, two, three or six months.

 

Exh. A-1



--------------------------------------------------------------------------------

EXHIBIT A

 

Very truly yours, EQUINIX, INC. By:

 

Name: Title:

 

Exh. A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities, if any)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate of [identify Lender]1]    3.    Borrowers:   

 

   4.    Administrative Agent:                , as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Bridge Credit
Agreement dated as of May 28, 2015, among Equinix, Inc., as Borrower, the
Lenders party thereto from time to time and JPMorgan Chase Bank, N.A., as
Administrative Agent 6.    Assigned Interest:   

 

Facility Assigned2

   Aggregate Amount of
Commitment/Advances for
all Lenders      Amount of
Commitment/Advances
Assigned      Percentage Assigned of
Commitment/Advances3      [$][£]                    [$][£]                     
     %     [$][£]                    [$][£]                           %    
[$][£]                    [$][£]                           % 

 

1  Select as applicable.

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Bridge
Commitment”)

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

 

Exh. B-1



--------------------------------------------------------------------------------

EXHIBIT B

 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

Title:

 

Exh. B-2



--------------------------------------------------------------------------------

EXHIBIT B

 

[Consented to and]4 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent By:

 

Title: [Consented to:]5 [NAME OF RELEVANT PARTY] By:

 

Title:

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exh. B-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(l) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF BRIDGE NOTE

FOR VALUE RECEIVED, the undersigned, Equinix, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to                      or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of (a) [AMOUNT]
[($[        ])], or, if less, (b) the aggregate unpaid principal amount of the
Bridge Advance from time to time made by the Lender to the Borrower under that
certain Bridge Credit Agreement, dated as of May 28, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders party thereto from time to time and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the
Bridge Advance made by the Lender from the date of such Bridge Advance until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s office or
such other place as the Administrative Agent shall have specified. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This promissory note (this “Bridge Note”) is one of the Bridge Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein. The
Bridge Advance evidenced hereby is guaranteed as provided therein and in the
other Loan Documents. The Bridge Advances evidenced hereby are subject to
prepayment prior to the Bridge Facility Maturity Date, in whole or in part, as
provided in the Credit Agreement. The Bridge Advance made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Bridge Note and endorse thereon the date, amount and maturity of its Bridge
Advances and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Bridge Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Exh. C-1-1



--------------------------------------------------------------------------------

EQUINIX, INC. By:

 

Name: Title:

 

Exh. C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF EXTENDED NOTE

FOR VALUE RECEIVED, the undersigned, Equinix, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to                      or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of (a) [AMOUNT]
[($[        ])], or, if less, (b) the aggregate unpaid principal amount of the
Extended Advance from time to time made by the Lender to the Borrower under that
certain Bridge Credit Agreement, dated as of May 28, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders party thereto from time to time and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the
Extended Advance made by the Lender from the date of such Extended Advance until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s office or
such other place as the Administrative Agent shall have specified. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This promissory note (this “Extended Note”) is one of the Extended Notes
referred to in the Credit Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein. The Extended Advance evidenced hereby is guaranteed as provided therein
and in the other Loan Documents. The Extended Advances evidenced hereby are
subject to prepayment prior to the Extended Advance Maturity Date, in whole or
in part, as provided in the Credit Agreement. The Extended Advance made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Extended Note and endorse thereon the date, amount and
maturity of its Extended Advances and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Extended Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Exh. C-2-1



--------------------------------------------------------------------------------

EQUINIX, INC. By:

 

Name: Title:

 

Exh. C-2-2



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Agreement dated as of [                    ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [                    ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:                  , 20[    ]

 

Exh. D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Agreement dated as of [                    ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [                    ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                  , 20[    ]

 

Exh. D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Agreement dated as of [                    ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [                    ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption (the “applicable partners/members”) is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its applicable partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
applicable partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of the applicable
partners/members: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By: Name: Title:

Date:                  , 20[    ]

 

Exh. D-3-1



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Agreement dated as of [            ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [            ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Advance(s) (as well
as any Note(s) evidencing such Advance(s)) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Advance(s) (as well as any Note(s) evidencing such
Advance(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption (the “applicable partners/members”) is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its applicable partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
applicable partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of the
applicable partners/members: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable,
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By: Name: Title:

Date:                  , 20[    ]

 

Exh. D-4-1